Exhibit 10.1

 

$70,000,000

 

CREDIT AGREEMENT

 

Dated as of February 11, 2005

 

among

 

CONSTAR INTERNATIONAL INC.

as Borrower

 

and

 

THE LENDERS AND ISSUERS PARTY HERETO

 

and

 

CITICORP USA, INC.

as Administrative Agent

 

* * *

 

CITIGROUP GLOBAL MARKETS INC.

as Book Manager and Arranger

 

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article I

  

Definitions, Interpretation And Accounting Terms

   1

Section 1.1

  

Defined Terms

   1

Section 1.2

  

Computation of Time Periods

   30

Section 1.3

  

Accounting Terms and Principles

   31

Section 1.4

  

Conversion of Foreign Currencies

   31

Section 1.5

  

Certain Terms

   32

Article II

  

The Facility

   32

Section 2.1

  

The Revolving Credit Commitments

   33

Section 2.2

  

Borrowing Procedures

   33

Section 2.3

  

Swing Loans

   34

Section 2.4

  

Letters of Credit

   36

Section 2.5

  

Reduction and Termination of the Revolving Credit Commitments

   41

Section 2.6

  

Repayment of Loans

   41

Section 2.7

  

Evidence of Debt

   41

Section 2.8

  

Optional Prepayments

   41

Section 2.9

  

Mandatory Prepayments

   42

Section 2.10

  

Interest

   42

Section 2.11

  

Conversion/Continuation Option

   43

Section 2.12

  

Fees

   44

Section 2.13

  

Payments and Computations

   45

Section 2.14

  

Special Provisions Governing Eurodollar Rate Loans

   48

Section 2.15

  

Capital Adequacy

   50

Section 2.16

  

Taxes

   50

Section 2.17

  

Substitution of Lenders

   53

Section 2.18

  

Facility Increase

   54

Article III

  

Conditions To Loans And Letters Of Credit

   55

Section 3.1

  

Conditions Precedent to Initial Loans and Letters of Credit

   55

Section 3.2

  

Conditions Precedent to Each Loan and Letter of Credit

   58

Section 3.3

  

Determinations of Initial Borrowing Conditions

   59

Article IV

  

Representations and Warranties

   60

Section 4.1

  

Corporate Existence; Compliance with Law

   60

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 4.2

  

Corporate Power; Authorization; Enforceable Obligations

   60

Section 4.3

  

Ownership of Borrower; Subsidiaries

   61

Section 4.4

  

Financial Statements

   62

Section 4.5

  

Material Adverse Change

   62

Section 4.6

  

Solvency

   62

Section 4.7

  

Litigation

   63

Section 4.8

  

Taxes

   63

Section 4.9

  

Full Disclosure

   63

Section 4.10

  

Margin Regulations

   64

Section 4.11

  

No Burdensome Restrictions; No Defaults

   64

Section 4.12

  

Investment Company Act; Public Utility Holding Company Act

   64

Section 4.13

  

Use of Proceeds

   65

Section 4.14

  

Insurance

   65

Section 4.15

  

Labor Matters

   65

Section 4.16

  

ERISA; Pension Matters

   65

Section 4.17

  

Environmental Matters

   66

Section 4.18

  

Intellectual Property

   67

Section 4.19

  

Title; Real Property

   68

Section 4.20

  

Related Documents

   68

Article V

  

Financial Covenants

   69

Section 5.1

  

Maximum Liquidity

   69

Section 5.2

  

Minimum Interest Coverage Ratio

   69

Section 5.3

  

Capital Expenditures

   70

Article VI

  

Reporting Covenants

   71

Section 6.1

  

Financial Statements

   71

Section 6.2

  

Default Notices

   73

Section 6.3

  

Litigation

   73

Section 6.4

  

Asset Sales

   73

Section 6.5

  

Notices under Related Documents

   73

Section 6.6

  

SEC Filings; Press Releases

   73

Section 6.7

  

Labor Relations

   74

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 6.8

  

Tax Returns

   74

Section 6.9

  

Insurance

   74

Section 6.10

  

ERISA Matters; Pension Matters

   74

Section 6.11

  

Environmental Matters

   75

Section 6.12

  

Borrowing Base Determination

   76

Section 6.13

  

Customer Contracts

   77

Section 6.14

  

Tax Reporting

   77

Section 6.15

  

Other Information

   77

Article VII

  

Affirmative Covenants

   77

Section 7.1

  

Preservation of Corporate Existence, Etc.

   77

Section 7.2

  

Compliance with Laws, Etc.

   77

Section 7.3

  

Conduct of Business

   78

Section 7.4

  

Payment of Taxes, Etc.

   78

Section 7.5

  

Maintenance of Insurance

   78

Section 7.6

  

Access

   78

Section 7.7

  

Keeping of Books

   79

Section 7.8

  

Maintenance of Properties, Etc.

   79

Section 7.9

  

Application of Proceeds

   79

Section 7.10

  

Environmental

   79

Section 7.11

  

Additional Collateral and Guaranties

   79

Section 7.12

  

Control Accounts; Approved Deposit Accounts

   81

Section 7.13

  

Landlord Waivers and Bailee’s Letters

   82

Section 7.14

  

Real Property

   82

Section 7.15

  

Obligations as “Senior Indebtedness”

   82

Section 7.16

  

UK Pension Plans

   82

Section 7.17

  

Post-Closing Covenants

   83

Article VIII

  

Negative Covenants

   83

Section 8.1

  

Indebtedness

   83

Section 8.2

  

Liens, Etc.

   85

Section 8.3

  

Investments

   86

Section 8.4

  

Sale of Assets

   86

Section 8.5

  

Restricted Payments

   87

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 8.6

  

Prepayment and Cancellation of Indebtedness

   87

Section 8.7

  

Restriction on Fundamental Changes

   88

Section 8.8

  

Change in Nature of Business

   88

Section 8.9

  

Transactions with Affiliates

   88

Section 8.10

  

Limitations on Restrictions on Subsidiary Distributions; No New Negative Pledge

   89

Section 8.11

  

Modification of Constituent Documents

   89

Section 8.12

  

Modification of Related Documents

   89

Section 8.13

  

Modification of Debt Agreements

   90

Section 8.14

  

Accounting Changes; Fiscal Year

   90

Section 8.15

  

Margin Regulations

   90

Section 8.16

  

Operating Leases; Sale/Leasebacks

   90

Section 8.17

  

No Speculative Transactions

   90

Section 8.18

  

Compliance with ERISA; Pension Matters

   91

Article IX

  

Events of Default

   91

Section 9.1

  

Events of Default

   91

Section 9.2

  

Remedies

   93

Section 9.3

  

Actions in Respect of Letters of Credit

   93

Section 9.4

  

Rescission

   94

Article X

  

The Administrative Agent

   94

Section 10.1

  

Authorization and Action

   94

Section 10.2

  

Administrative Agent’s Reliance, Etc.

   95

Section 10.3

  

Posting of Approved Electronic Communications

   96

Section 10.4

  

The Administrative Agent Individually

   97

Section 10.5

  

Lender Credit Decision

   97

Section 10.6

  

Indemnification

   97

Section 10.7

  

Successor Administrative Agent

   97

Section 10.8

  

Concerning the Collateral and the Collateral Documents

   98

Section 10.9

  

Collateral Matters Relating to Related Obligations

   99

Article XI

  

Miscellaneous

   100

Section 11.1

  

Amendments, Waivers, Etc.

   100

Section 11.2

  

Assignments and Participations

   102

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 11.3

  

Costs and Expenses

   106

Section 11.4

  

Indemnities

   107

Section 11.5

  

Limitation of Liability

   108

Section 11.6

  

Right of Set-off

   108

Section 11.7

  

Sharing of Payments, Etc.

   109

Section 11.8

  

Notices, Etc

   109

Section 11.9

  

No Waiver; Remedies

   111

Section 11.10

  

Binding Effect

   111

Section 11.11

  

Governing Law

   111

Section 11.12

  

Submission to Jurisdiction; Service of Process

   111

Section 11.13

  

Waiver of Jury Trial

   112

Section 11.14

  

Marshaling; Payments Set Aside

   112

Section 11.15

  

Section Titles

   112

Section 11.16

  

Execution in Counterparts

   112

Section 11.17

  

Entire Agreement

   113

Section 11.18

  

Confidentiality

   113

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

SCHEDULES

 

Schedule I

   -   

Revolving Credit Commitments

Schedule II

   -   

Applicable Lending Offices and Addresses for Notices

Schedule III

   -   

Supplemental EBITDA Definition

Schedule 2.4

   -   

Existing Letters of Credit

Schedule 3.1(a)(iv)

  

Security Agreements

Schedule 4.2

   -   

Consents

Schedule 4.3

   -   

Ownership of the Borrower; Subsidiaries

Schedule 4.7

   -   

Litigation

Schedule 4.15

   -   

Labor Matters

Schedule 4.16

   -   

List of Plans; Pension Matters

Schedule 4.17

   -   

Environmental Matters

Schedule 4.19

   -   

Real Property

Schedule 7.17

   -   

Post-Closing Covenants

Schedule 8.1

   -   

Existing Indebtedness

Schedule 8.2

   -   

Existing Liens

Schedule 8.3

   -   

Existing Investments

EXHIBITS

Exhibit A

   -   

Form of Assignment and Acceptance

Exhibit B

   -   

Form of Revolving Credit Note

Exhibit C

   -   

Form of Notice of Borrowing

Exhibit D

   -   

Form of Swing Loan Request

Exhibit E

   -   

Form of Letter of Credit Request

Exhibit F

   -   

Form of Notice of Conversion or Continuation

Exhibit G

   -   

Form of Opinion of Counsel for the Loan Parties

Exhibit H

   -   

Form of Guaranty

Exhibit I-1

   -   

Form of Pledge and Security Agreement

Exhibit I-2

   -   

Form of UK Debenture

Exhibit I-3

   -   

Form of UK Share Mortgage

Exhibit 1-4

   -   

Form of UK Security Trust Deed

Exhibit J

   -   

Form of Borrowing Base Certificate

Exhibit K

   -   

Form of Intercreditor Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of February 11, 2005, among CONSTAR INTERNATIONAL
INC., a Delaware corporation (the “Borrower”), the Lenders (as defined below),
the Issuers (as defined below) and CITICORP USA, INC. (“Citicorp”), as agent for
the Lenders and the Issuers (in such capacity and as agent for the Secured
Parties under the Collateral Documents, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders and Issuers make available
for the purposes specified in this Agreement a revolving credit and letter of
credit facility; and

 

WHEREAS, the Lenders and Issuers are willing to make available to the Borrower
such revolving credit and letter of credit facility upon the terms and subject
to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

  Section 1.1 Defined Terms

 

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Account” has the meaning given to such term in the UCC.

 

“Account Debtor” has the meaning given to such term in the UCC.

 

“Additional Guarantor” has the meaning specified in Section 7.11 (Additional
Collateral and Guaranties).

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

 

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 10% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Agent Affiliate” has the meaning specified in Section 10.3(c) (Posting of
Approved Electronic Communications).

 

“Applicable Lending Office” means, with respect to each Revolving Credit Lender,
its Domestic Lending Office in the case of a Base Rate Loan, and its Eurodollar
Lending Office in the case of a Eurodollar Rate Loan.

 

“Applicable Margin” means (a) during the period commencing on the Closing Date
and ending the first Business Day of the month after the receipt by the
Administrative Agent of the Financial Statements for the Fiscal Quarter ending
June 30, 2005 required to be delivered pursuant to Section 6.1(b)(Financial
Statements) with respect to (i) Revolving Loans and Swing Loans maintained as
Base Rate Loans, a rate equal to 1.25% per annum and (ii) Revolving Loans
maintained as Eurodollar Rate Loans, a rate equal to 2.25% per annum and (b)
thereafter, as of any date of determination, a per annum rate equal to the rate
set forth below opposite the applicable type of Loan and the then applicable
Monthly Available Credit (determined on the first day of the calendar month
succeeding the calendar month most recently ended) set forth below:

 

MONTHLY AVAILABLE CREDIT

--------------------------------------------------------------------------------

   BASE RATE
LOANS


--------------------------------------------------------------------------------

    EURODOLLAR
RATE LOANS


--------------------------------------------------------------------------------

 

Greater than $50,000,000

   1.00 %   2.00 %

Less than or equal to $50,000,000 and greater than $25,000,000

   1.25 %   2.25 %

Less than or equal to $25,000,000

   1.50 %   2.50 %

 

Changes in the Applicable Margin resulting from a change in the Monthly
Available Credit on the last day of any subsequent calendar month will become
effective as to all Revolving Loans and Swing Loans upon the first Business Day
of any succeeding calendar month.

 

“Applicable Unused Commitment Fee Rate” means 0.50% per annum.

 

“Appraisal” means each Initial Appraisal and each Updated Appraisal.

 

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

 

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to any Security Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (x) any

 

2



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Notice of Borrowing, Letter of Credit Request, Swing Loan Request, Notice of
Conversion or Continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (ii) any notice pursuant to Section 2.8
(Optional Prepayments) and Section 2.9 (Mandatory Prepayments) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III (Conditions To Loans And Letters Of
Credit) or Section 2.4(a)(Letters of Credit) or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 10.3(a)
(Posting of Approved Electronic Communications).

 

“Approved Fund” means any Fund that is advised or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

 

“Approved Securities Intermediary” means a Securities Intermediary or Commodity
Intermediary selected or approved by the Administrative Agent.

 

“Arranger” means Citigroup Global Markets Inc., in its capacity as sole arranger
and sole book runner.

 

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Revolving Credit Lender and an Eligible Assignee, and accepted by the
Administrative Agent, in substantially the form of Exhibit A (Form of Assignment
and Acceptance).

 

“Availability Reserve” means, as of the Closing Date or three Business Days
after the date of written notice of any determination thereof to the Borrower by
the Administrative Agent, such amounts as the Administrative Agent may from time
to time establish against the Facility, in the Administrative Agent’s sole
discretion exercised in accordance with customary business practices for
comparable asset based transactions, in order either (a) to preserve the value
of the Collateral or the Administrative Agent’s Lien thereon or (b) to provide
for the payment of liabilities of any Loan Party arising after the Closing Date.

 

“Available Credit” means at any time the amount by which (a) the Maximum Credit
at such time exceeds (b) the Revolving Credit Outstandings at such time.

 

“Bailee’s Letter” means a letter in form and substance acceptable to the
Administrative Agent and executed by any Person (other than the Borrower or a
Guarantor) that is in possession of Inventory on behalf of the Borrower or a
Guarantor pursuant to which such Person acknowledges, among other things, the
Administrative Agent’s Lien with respect thereto.

 

“Bankruptcy Code” means title 11, United States Code.

 

3



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the highest of the following:

 

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

 

(b) the sum (adjusted to the nearest 0.25% or, if there is no nearest 0.25%, to
the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per annum obtained
by dividing (A) the latest three-week moving average of secondary market morning
offering rates in the United States for three-month certificates of deposit of
major United States money market banks, such three-week moving average being
determined weekly on each Monday (or, if any such day is not a Business Day, on
the next succeeding Business Day) for the three-week period ending on the
previous Friday by Citibank on the basis of such rates reported by certificate
of deposit dealers to and published by the Federal Reserve Bank of New York or,
if such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Federal Reserve Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) for Citibank in respect of liabilities consisting of or
including (among other liabilities) three-month U.S. dollar nonpersonal time
deposits in the United States and (iii) the average during such three-week
period of the maximum annual assessment rates estimated by Citibank for
determining the then current annual assessment payable by Citibank to the
Federal Deposit Insurance Corporation (or any successor) for insuring Dollar
deposits in the United States; and

 

(c) 0.5% per annum plus the Federal Funds Rate.

 

“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower’s Accountants” means PricewaterhouseCoopers LLP or other independent
nationally-recognized public accountants acceptable to the Administrative Agent.

 

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Revolving Credit Lenders ratably according to their respective Revolving
Credit Commitments.

 

“Borrowing Base” means, at any time,

 

(a) the sum of

 

(i) up to 85% of the Dollar Equivalent of the face amount of all Eligible Trade
Receivables of the Borrower (calculated net of all finance charges, late fees
and other fees that are unearned, sales, excise or similar taxes, and credits or
allowances granted at such time), and

 

4



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(ii) the lesser of the sum of, for each category of Eligible Inventory, the
products of (A) up to 85% of the Dollar Equivalent of the Orderly Liquidation
Percentage for such category of Eligible Inventory of the Borrower and (B) up to
75% of the Dollar Equivalent of the value of such category of Eligible Inventory
of the Borrower (in each case valued at the lower of cost and market on a
first-in, first-out basis), and

 

(iii) up to 80% of the Dollar Equivalent of the face amount of all Eligible
Trade Receivables of the UK Guarantor (calculated net of all finance charges,
late fees and other fees that are unearned, sales, excise or similar taxes, and
credits or allowances granted at such time), and

 

(iv) the lesser of the sum of, for each category of Eligible Inventory, the
products of (A) up to 80% of the Dollar Equivalent of the Orderly Liquidation
Percentage for such category of Eligible Inventory of the UK Guarantor and (B)
up to 70% of the Dollar Equivalent of the value of such category of Eligible
Inventory of the UK Guarantor (in each case valued at the lower of cost and
market on a first-in, first-out basis)

 

minus (b) any Eligibility Reserve then in effect.

 

Notwithstanding the foregoing, the portion of the Borrowing Base attributable to
clauses (iii) and (iv) above shall not at any time exceed $25,000,000.

 

“Borrowing Base Certificate” means a certificate of the Borrower substantially
in the form of Exhibit J (Form of Borrowing Base Certificate).

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a Consolidated balance sheet of such Person and its Subsidiaries, excluding
interest capitalized during construction.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

 

“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Administrative Agent from time to time in its sole
discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from the Loan Parties or their Subsidiaries or
Affiliates or Persons acting on their behalf pursuant to the Loan Documents, (b)
with such depositaries and securities intermediaries as the

 

5



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Administrative Agent may determine in its sole discretion, (c) in the name of
the Administrative Agent (although such account may also have words referring to
the Borrower and the account’s purpose), (d) under the sole dominion and control
of the Administrative Agent and (e) in the case of a Securities Account, with
respect to which the Administrative Agent shall be the Entitlement Holder and
the only Person authorized to give Entitlement Orders with respect thereto.

 

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States federal government or any agency thereof or the government of
the United Kingdom or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, the United Kingdom, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations) that, at
the time of acquisition, are rated at least “A-1” by S&P or “P-1” by Moody’s,
(c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1” by
Moody’s and (d) shares of any money market fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a), (b) and (c) above, (ii) has net assets whose Dollar Equivalent exceeds
$500,000,000 and (iii) is rated at least “A-1” by S&P or “P-1” by Moody’s;
provided, however, that the maturities of all obligations of the type specified
in clauses (a), (b) and (c) above shall not exceed 180 days.

 

“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less the Non-Cash Interest
Expense of such Person for such period.

 

“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of the Cash Management Obligations of any
Loan Party.

 

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by the Administrative Agent, any Lender or any Affiliate of any of them,
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith.

 

“Change of Control” means the occurrence of any of the following: (a) any person
or group of persons (within the meaning of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 35% or more of the issued and outstanding Voting
Stock of the Borrower, (b) during any period of twelve consecutive calendar
months, individuals who, at the beginning of such period, constituted the board
of directors of the Borrower (together with any new directors whose election by
the board of directors of the Borrower or whose nomination for election by the
stockholders of the Borrower was approved by a vote of at least fifty (50)
percent of the directors then still in office who either were directors at the
beginning of such period or whose elections or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office, (c) the Borrower shall
cease to own and control all of the economic and voting rights associated with
all of the outstanding Stock of the UK Guarantor or (d) a “change of control”
shall occur under either of the Senior Sub Notes Indenture or the First Mortgage
Notes Indenture.

 

6



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Citibank” means Citibank, N.A., a national banking association.

 

“Citicorp” has the meaning specified in the preamble to this Agreement.

 

“Closing Date” means the first date on which any Loan is made or any Letter of
Credit is Issued or deemed issued pursuant to Section 2.4(k)(Letters of Credit).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

 

“Collateral Documents” means the Security Agreements, the Deposit Account
Control Agreements, the Securities Account Control Agreements and any other
document executed and delivered by a Loan Party granting a Lien on any of its
property to secure payment of the Secured Obligations.

 

“Commodity Account” has the meaning given to such term in the UCC.

 

“Commodity Intermediary” has the meaning given to such term in the UCC.

 

“Compliance Certificate” has the meaning specified in Section 6.1(d) (Financial
Statements).

 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

 

“Consolidated Net Income” means, for any Person for any period, the Consolidated
net income (or loss) of such Person and its Subsidiaries for such period;
provided, however, that (a) the net income of any other Person in which such
Person or one of its Subsidiaries has a joint interest with a third party (which
interest does not cause the net income of such other Person to be Consolidated
into the net income of such Person) shall be included only to the extent of the
amount of dividends or distributions paid to such Person or Subsidiary, (b) the
net income of any Subsidiary of such Person that is subject to any restriction
or limitation on the payment of dividends or the making of other distributions
shall be excluded to the extent of such restriction or limitation and (c)
extraordinary gains and losses and any one-time increase or decrease to net
income that is required to be recorded because of the adoption of new accounting
policies, practices or standards required by GAAP shall be excluded.

 

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws, operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election and duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

 

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a

 

7



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

contaminant or a pollutant or by other words of similar meaning or regulatory
effect, including any petroleum or petroleum-derived substance or waste,
asbestos and polychlorinated biphenyls.

 

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

 

“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.

 

“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for each Person that is a Loan Party, that is subject to
Section 7.11 (Additional Collateral and Guaranties) or that is a Subsidiary of
any of them, (a) the full legal name of such Person (and any trade name,
fictitious name or other name such Person may have had or operated under), (b)
the jurisdiction of organization, the organizational number (if any) and the tax
identification number (if any) of such Person, (c) the location of such Person’s
chief executive office (or sole place of business) and (d) the number of shares
of each class of such Person’s Stock authorized (if applicable), the number
outstanding as of the date of delivery and the number and percentage of such
outstanding shares for each such class owned (directly or indirectly) by any
Loan Party or any Subsidiary of any of them.

 

“Crown” means Crown Holdings, Inc. and any other Person, the Voting Stock of
which is wholly-owned directly or indirectly by Crown Holdings.

 

“Crown Agreements” means the following agreements between the Borrower or its
Subsidiaries and Crown or its Subsidiaries as in effect on the Closing Date:

 

(a) Corporate Agreement;

 

(b) Non-Competition Agreement;

 

(c) Services Agreement;

 

(d) Salt Lake City PET Products Supply and Lease of Related Assets Agreement;

 

(e) Newark Component Supply and Lease of Related Assets Agreement;

 

(f) Voghera PET Preform Supply and Lease of Related Assets Agreement;

 

(g) Faba Supply Agreement;

 

(h) License Agreements;

 

8



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(i) Benefits Allocation Agreement;

 

(j) Technical Services Agreement;

 

(k) Tax Sharing and Indemnification Agreement; and

 

(l) Lease Agreements.

 

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

 

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

 

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law
created in the ordinary course of business for amounts not yet due or that are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;

 

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money) and surety, appeal, customs or performance
bonds;

 

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

 

(e) encumbrances arising under leases or subleases of real property or licenses
of Intellectual Property in the ordinary course of business that do not, in the
aggregate, materially detract from the value of such real property or interfere
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property; and

 

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a Capital Lease.

 

“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clause (a) or (b) of the definition of “Indebtedness” by the Borrower or any of
its Subsidiaries.

 

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

 

“Deposit Account” has the meaning given to such term in the UCC.

 

9



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Deposit Account Bank” means a financial institution selected or approved by the
Administrative Agent.

 

“Deposit Account Control Agreement” has the meaning specified in the applicable
Security Agreement.

 

“Disclosure Documents” means, collectively, Form 10-K for the Fiscal Year ending
December 31, 2003 and Forms 10-Q for the Fiscal Quarters ending March 31, June
30 and September 30, 2004 filed by the Borrower with the Securities and Exchange
Commission, as amended from time to time through December 31, 2004, and the
Offering Memorandum in respect of the First Mortgage Notes dated February 11,
2004.

 

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or any of its Subsidiaries in the ordinary course of its business.

 

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Administrative Agent using any method of determination it
reasonably deems appropriate.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Revolving Credit Lender specified as its “Domestic Lending
Office” opposite its name on Schedule II (Applicable Lending Offices and
Addresses for Notices) or on the Assignment and Acceptance by which it became a
Revolving Credit Lender or such other office of such Revolving Credit Lender as
such Revolving Credit Lender may from time to time specify to the Borrower and
the Administrative Agent.

 

“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

 

“EBITDA” means, with respect to any Person for any period, (a) Consolidated Net
Income of such Person for such period plus (b) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income but without
duplication, (i) any provision for income taxes, (ii) Interest Expense, (iii)
loss from extraordinary items, (iv) depreciation, depletion and amortization
expenses, (v) any non-cash deductions from Consolidated Net Income for such
period (other than any deductions which require or represent the accrual of a
reserve for the payment of cash charges in any future period or amortization of
a prepaid cash expense that was paid in a prior period), (vi) prepayment fees
and write-offs of deferred financing fees, in each case, relating to the
refinancing contemplated hereby and by the First Mortgage Notes and (vii) cash
restructuring charges of up to $750,000 per Fiscal Year minus (c) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any credit for income tax, (ii) interest
income, (iii) gains from extraordinary items for such period, (iv) any aggregate
net gain (but not any aggregate net loss) from the sale, exchange or

 

10



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

other disposition of capital assets by such Person and (v) any other non-cash
gains or other items which have been added in determining Consolidated Net
Income, including any reversal of a change referred to in clause (b)(v) above by
reason of a decrease in the value of any Stock or Stock Equivalent.
Notwithstanding the foregoing, for purposes of calculating Interest Coverage
Ratio for the Fiscal Quarters ended March 31, 2004, June 30, 2004, September 30,
2004 and December 31, 2004, EBITDA shall be defined as set forth on Schedule III
(Supplemental EBITDA Definition) hereto.

 

“Eligibility Reserves” means, effective as of three Business Days after the date
of written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Administrative Agent, in its sole
discretion and in accordance with customary business practices for comparable
asset based transactions, may from time to time establish against the gross
amounts of Eligible Trade Receivables and Eligible Inventory to reflect risks or
contingencies arising after the Closing Date that may affect any one or more
class of such items and that have not already been taken into account in the
calculation of the Borrowing Base (including a reserve for other creditors’
entitlement to share in the Collateral); provided, that no reserve shall be
taken as a result of the failure to deliver Landlord Waivers or Bailee Letters
by the Borrower or its Subsidiaries for a period of thirty (30) days from the
Closing Date.

 

“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets whose Dollar Equivalent
exceeds $5,000,000,000, (c) a finance company, insurance company or any other
financial institution or Fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, whose Dollar
Equivalent exceeds $250,000,000 (or, to the extent net worth is less than such
amount, a finance company, insurance company, other financial institution or
Fund, reasonably acceptable to the Administrative Agent and the Borrower) or (d)
a savings and loan association or savings bank organized under the laws of the
United States or any State thereof having a net worth, determined in accordance
with GAAP, whose Dollar Equivalent exceeds $250,000,000.

 

“Eligible Inventory” means the Inventory of the Borrower, the Domestic
Subsidiaries or the UK Guarantor (other than any Inventory that has been
consigned by such Person, other than Inventory consigned with Motts Inc. or its
Affiliates) including raw materials, work-in-process, finished goods, parts and
supplies (a) that is owned solely by the Borrower, the Domestic Subsidiaries or
the UK Guarantor, as the case may be, (b) with respect to which the
Administrative Agent has a valid, perfected and enforceable first-priority Lien,
(c) with respect to which no representation or warranty contained in any Loan
Document has been breached, (d) that is not, in the Administrative Agent’s
reasonable discretion, obsolete or unmerchantable, (e) with respect to which (in
respect of any Inventory labeled with a brand name or trademark and sold by such
Loan Party pursuant to a trademark owned by such Loan Party or a license
(whether written or oral) granted to such Loan Party) the Administrative Agent
would have rights under such trademark or license pursuant to the Security
Agreements or other agreement satisfactory to the Administrative Agent to sell
such Inventory in connection with a liquidation thereof and (f) that the
Administrative Agent deems to be Eligible Inventory based on such credit and
collateral considerations as the Administrative Agent may, in its sole
discretion exercised in accordance with customary business practices for
comparable asset based transactions, deem appropriate. No Inventory shall be
Eligible Inventory if such Inventory consists of (i) goods returned or rejected
by customers other than goods that are undamaged or are resalable in the normal
course of

 

11



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

business, (ii) goods to be returned to suppliers, (iii) goods in transit outside
of the United States or the United Kingdom, (iv) goods the title to which
remains in the seller thereof, or (v) goods located, stored, used or held at the
premises of a third party unless (A)(1) the Administrative Agent shall have
received a Landlord Waiver or Bailee’s Letter or (2) in the case of Inventory
located at a leased premises after the date that is thirty (30) days after the
Closing Date, an Eligibility Reserve satisfactory to the Administrative Agent
shall have been established with respect thereto and (B) an appropriate UCC-1
financing statement or Form 395 (UK) shall have been executed and properly
filed.

 

“Eligible Trade Receivable” means, with respect to either the Borrower, the
Domestic Subsidiaries or the UK Guarantor, the gross outstanding balance of each
Account of such Loan Party arising out of the sale of merchandise, goods or
services in the ordinary course of business, that is made by such Loan Party to
a Person that is not an Affiliate of such Loan Party and that constitutes
Collateral in which the Administrative Agent has a fully perfected first
priority Lien; provided, however, that an Account shall not be an “Eligible
Trade Receivable” if any of the following shall be true:

 

(a) such Account is more than (i) 60 days past due according to the original
terms of sale or (ii) 90 days (or 120 days in the case of Accounts having 30-day
or greater payment terms) past the original invoice date thereof; or

 

(b) any warranty contained in this Agreement or any other Loan Document with
respect to such specific Account is not true and correct with respect to such
Account; or

 

(c) the Account Debtor on such Account (i) has disputed liability or made any
claim in writing, (ii) has disputed liability or made any claim for which a
reserve has been taken by a Loan Party or (iii) has disputed liability or made
any claim in any manner with respect to amounts in excess of $50,000, but, in
the case of each of (i), (ii) and (iii) above, only to the extent of such
dispute or claim; or

 

(d) the Account Debtor on such Account has (i) filed a petition for bankruptcy
or any other relief under the Bankruptcy Code or any other law relating to
bankruptcy, insolvency, reorganization or relief of debtors, (ii) made an
assignment for the benefit of creditors, (iii) had filed against it any petition
or other application for relief under the Bankruptcy Code or any such other law,
(iv) has failed, suspended business operations, become insolvent, called a
meeting of its creditors for the purpose of obtaining any financial concession
or accommodation or (v) had or suffered a receiver or a trustee to be appointed
for all or a significant portion of its assets or affairs; or

 

(e) the Account Debtor on such Account or any of its Affiliates is also a
supplier to or creditor of the Borrower, the Domestic Subsidiaries or the UK
Guarantor (unless such supplier or creditor has executed a no-offset letter
satisfactory to the Administrative Agent, in its sole discretion); provided that
such Accounts shall only be ineligible to the extent of the amount of such
offset; or

 

(f) the sale represented by such Account is to an Account Debtor located outside
the United States, Canada, the United Kingdom, Ireland or such other
jurisdiction as the Administrative Agent shall determine in its sole discretion
(other than any Account Debtor that is a Wholly-Owned Subsidiary of PepsiCo,
Inc. and The Coca-Cola Company

 

12



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

approved by the Administrative Agent in its reasonable discretion (in each case,
an “Excepted Foreign Account Debtor”); provided, however, that the total
Eligible Trade Receivables that are Accounts of Excepted Foreign Account Debtors
to the Borrower, the Domestic Subsidiaries or the UK Guarantor shall not
represent more than 10% of the Eligible Trade Receivables of the Borrower, the
Domestic Subsidiaries and the UK Guarantor at any time), unless the sale is on
letter of credit or acceptance terms acceptable to the Administrative Agent, in
its sole discretion and (i) such letter of credit names the Administrative Agent
as beneficiary for the benefit of the Secured Parties or (ii) the issuer of such
letter of credit has consented to the assignment of the proceeds thereof to the
Administrative Agent; or

 

(g) the sale to such Account Debtor on such Account is on a bill-on-hold,
guaranteed sale, sale-and-return, sale-on-approval or consignment basis (other
than Inventory consigned with Motts Inc. or its Affiliates); or

 

(h) such Account is subject to a Lien in favor of any Person other than the
Administrative Agent for the benefit of the Secured Parties; or

 

(i) such Account is subject to any deduction, offset, counterclaim, return
privilege or other conditions other than volume sales discounts given in the
ordinary course of the Borrower’s or the UK Guarantor’s business, as the case
may be, but only to the extent of such deduction, offset, counterclaim, return
privilege or other condition; or

 

(j) the Account Debtor on such Account is located in any State of the United
States requiring the holder of such Account, as a precondition to commencing or
maintaining any action in the courts of such State either to (i) receive a
certificate of authorization to do business in such State or be in good standing
in such State or (ii) file a Notice of Business Activities Report with the
appropriate office or agency of such State, in each case unless the holder of
such Account has received such a certificate of authority to do business, is in
good standing or, as the case may be, has duly filed such a notice in such
State; provided, that the holder of such Account need not comply with the
foregoing with respect to any Account Debtor or Account located in the State of
New Jersey for a period of 30 days after the Closing Date; or

 

(k) the Account Debtor on such Account is a Governmental Authority, unless the
Borrower has assigned its rights to payment of such Account to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of a federal Governmental Authority, and pursuant to
applicable law, if any, in the case of any other Governmental Authority, and
such assignment has been accepted and acknowledged by the appropriate government
officers; or

 

(l) 50% or more of the outstanding Accounts of the Account Debtor have become,
or have been determined by the Administrative Agent, in accordance with the
provisions hereof, to be, ineligible, other than those Accounts that are
Eligible Trade Receivables solely by reason of clause (p) below; or

 

(m) the sale represented by such Account is denominated in a currency other than
Dollars, Euros or Pounds Sterling; or

 

13



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(n) such Account is not evidenced by an invoice or other writing in form
acceptable to the Administrative Agent, in its sole discretion; or

 

(o) the Borrower or the UK Guarantor, as the case may be, in order to be
entitled to collect such Account, is required to perform any additional service
for, or perform or incur any additional obligation to, the Person to whom or to
which it was made; or

 

(p) the total Eligible Trade Receivables that are Accounts of such Account
Debtor to the Borrower and the UK Guarantor represent more than 20% (or in the
case of each of PepsiCo, Inc. and The Coca-Cola Company and their respective
Affiliates, 30%) of the Eligible Trade Receivables of the Borrower, the Domestic
Subsidiaries and the UK Guarantor at such time, but only to the extent of such
excess; or

 

(q) the Administrative Agent, in accordance with its customary criteria,
determines, in its sole discretion, that such Account might not be paid or is
otherwise ineligible.

 

“Entitlement Holder” has the meaning given to such term in the UCC.

 

“Entitlement Order” has the meaning given to such term in the UCC.

 

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state, local and United Kingdom counterparts or equivalents and
any transfer of ownership notification or approval statute, including the
Industrial Site Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

 

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

14



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Equipment” has the meaning given to such term in the UCC.

 

“Equity Issuance” means the issue or sale of any Stock of the Borrower or any
Subsidiary of the Borrower to any Person other than the Borrower or any
Subsidiary of the Borrower.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

 

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan with respect to which the applicable reporting
requirement is not waived, (b) the withdrawal of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of the
Borrower, any of its Subsidiaries or any ERISA Affiliate from any Multiemployer
Plan, (d) notice of reorganization or insolvency of a Multiemployer Plan, (e)
the filing of a notice of intent to terminate a Title IV Plan or the treatment
of a plan amendment as a termination under Section 4041 of ERISA, (f) the
institution of proceedings to terminate a Title IV Plan or Multiemployer Plan by
the PBGC, (g) the failure to make any required contribution to a Title IV Plan
or Multiemployer Plan, (h) the imposition of a lien under Section 412 of the
Code or Section 302 of ERISA on the Borrower or any of its Subsidiaries or any
ERISA Affiliate or (i) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

 

“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m., London
time, on the second full Business Day next preceding the first day of each
Interest Period. In the event that such rate does not appear on the Dow Jones
Markets Telerate Page 3750 (or otherwise on the Dow Jones Markets screen), the
Eurodollar Base Rate for the purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent, or, in the
absence of such availability, the Eurodollar Base Rate shall be, the rate of
interest determined by the Administrative Agent to be the average (rounded
upward to the nearest whole multiple of 1/16 of one percent per annum, if such
average is not such a multiple) of the rates per annum at which deposits in
Dollars are offered by the principal office of Citibank in London to major banks
in the London interbank market at 11:00 a.m. (London time) two Business Days
before the first day of such Interest Period in an amount substantially equal to
the Eurodollar Rate Loan of Citibank for a period equal to such Interest Period.

 

15



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Eurodollar Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Revolving Credit Lender specified as its “Eurodollar Lending
Office” opposite its name on Schedule II (Applicable Lending Offices and
Addresses for Notices) or on the Assignment and Acceptance by which it became a
Revolving Credit Lender (or, if no such office is specified, its Domestic
Lending Office) or such other office of such Revolving Credit Lender as such
Revolving Credit Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the Eurodollar Rate is determined) having a term equal to such Interest Period.

 

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

 

“Existing Agent” means Citicorp North America, Inc., in its capacity as
administrative agent under the Existing Credit Agreement.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of December 23, 2003, among the Borrower, the institutions
party thereto as lenders and issuing banks and the Existing Agent.

 

“Facility” means the Revolving Credit Commitments and the provisions herein
related to the Revolving Loans, Swing Loans and Letters of Credit.

 

“Facility Cash Management Obligations” means any Cash Management Obligation
arising in connection with this Agreement or any Loan Document (other than Cash
Management Documents).

 

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the Board of
Directors of the Borrower or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal and (b) with respect to any
marketable Security at any date, the closing sale price of such Security on the
Business Day next preceding such date, as appearing in any published list of any
national securities exchange or the NASDAQ Stock Market or, if there is no such
closing sale price of such Security, the final price for the purchase of such
Security at face value quoted on such Business Day by a financial

 

16



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

institution of recognized standing regularly dealing in Securities of such type
and selected by the Administrative Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Fee Letter” shall mean the letter dated as of February 9, 2005, addressed to
the Borrower from Citicorp and the Arranger and accepted by the Borrower on
February 10, 2005, with respect to certain fees to be paid from time to time to
Citicorp and the Arranger.

 

“Financial Asset” has the meaning given to such term in the UCC.

 

“Financial Covenant Debt” of any Person means Indebtedness of the type specified
in clauses (a), (b), (d), (e), (f) and (h) of the definition of “Indebtedness”
and non-contingent of obligations of the type specified in clause (c) of such
definition.

 

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 4.4 (Financial Statements) and
Section 6.1 (Financial Statements).

 

“First Mortgage Notes” means the floating rate notes due issued by the Borrower
under the First Mortgage Notes Indenture.

 

“First Mortgage Notes Indenture” means the Indenture, dated as of February 11,
2005, between the Borrower and The Bank of New York, as Trustee.

 

“Fiscal Quarter” means each of the three month periods ending on March 31, June
30, September 30 and December 31.

 

“Fiscal Year” means the twelve month period ending on December 31.

 

“Foreign Subsidiary” any Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other

 

17



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

statements by such other entity as may be in general use by significant segments
of the accounting profession, that are applicable to the circumstances as of the
date of determination.

 

“General Intangible” has the meaning given to such term in the UCC.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange.

 

“Guarantor” means the UK Guarantor and each Subsidiary Guarantor.

 

“Guaranty” means the guaranty in substantially the form of Exhibit H (Form of
Guaranty), executed by the Guarantors.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

 

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

 

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations

 

18



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

with respect to letters of credit, bankers’ acceptances, surety bonds and
performance bonds, whether or not matured, (d) all indebtedness for the deferred
purchase price of property or services, other than trade payables incurred in
the ordinary course of business that are not overdue, (e) all indebtedness of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (f)
all Capital Lease Obligations of such Person and the present value of future
rental payments under all synthetic leases, (g) all Guaranty Obligations of such
Person, (h) all obligations of such Person to purchase, redeem, retire, defease
or otherwise acquire for value any Stock or Stock Equivalents of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, (i) all payments that such Person would have to
make in the event of an early termination on the date Indebtedness of such
Person is being determined in respect of Hedging Contracts of such Person and
(j) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including Accounts and General
Intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness.

 

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

 

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

 

“Initial Appraisals” has the meaning specified in Section 3.1(h) (Conditions
Precedent to Initial Loans and Letters of Credit).

 

“Intercreditor Agreement” means that certain Access, Use and Intercreditor
Agreement, dated as of February 11, 2005 by and among the Administrative Agent
and The Bank of New York as trustee under the First Mortgage Notes Indenture
substantially in the form attached hereto as Exhibit K (Form of Intercreditor
Agreement).

 

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (a) EBITDA of such Person for such period to (b) Cash Interest Expense
of such Person for such period.

 

“Interest Expense” means, for any Person for any period, (a) Consolidated total
interest expense of such Person and its Subsidiaries for such period and
including, in any event, interest capitalized during such period and net costs
under Interest Rate Contracts for such period minus (b) any Consolidated
interest income of such Person and its Subsidiaries for such period.

 

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, two, three or six months thereafter, as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion or Continuation given to the
Administrative Agent pursuant to Section 2.2 (Borrowing Procedures) or 2.11
(Conversion/Continuation Option) and (b) thereafter, if such Loan is continued,
in whole or in part, as a Eurodollar Rate Loan pursuant to Section 2.11
(Conversion/Continuation Option), a period commencing on the last day of the
immediately preceding Interest Period therefor and ending one, two, three or six
months thereafter (or, during the period from the Closing until the earlier of
(x) 45 Business Days after the Closing Date and

 

19



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(y) the time at which the Arranger has determined that a successful syndication
has been completed, one or two weeks thereafter), as selected by the Borrower in
its Notice of Conversion or Continuation given to the Administrative Agent
pursuant to Section 2.11 (Conversion/Continuation Option); provided, however,
that all of the foregoing provisions relating to Interest Periods in respect of
Eurodollar Rate Loans are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iii) the Borrower may not select any Interest Period that ends after the date
of a scheduled principal payment on the Loans as set forth in Article II (The
Facility) unless, after giving effect to such selection, the aggregate unpaid
principal amount of the Loans for which Interest Periods end after such
scheduled principal payment shall be equal to or less than the principal amount
to which the Loans are required to be reduced after such scheduled principal
payment is made;

 

(iv) the Borrower may not select any Interest Period in respect of Loans having
an aggregate principal amount of less than $5,000,000; and

 

(v) there shall be outstanding at any one time no more than five (5) Interest
Periods in the aggregate.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“Inventory” has the meaning given to such term in the UCC.

 

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by such
Person in respect of Indebtedness of any other Person.

 

20



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue (including any
deemed issuance pursuant to Section 2.4(k) (Letters of Credit)), extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.

 

“Issuer” means each Lender or Affiliate of a Lender that (a) is listed on the
signature pages hereof as an “Issuer” or (b) hereafter becomes an Issuer with
the approval of the Administrative Agent and the Borrower by agreeing pursuant
to an agreement with and in form and substance satisfactory to the
Administrative Agent and the Borrower to be bound by the terms hereof applicable
to Issuers.

 

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.

 

“Landlord Waiver” means a letter or agreement in form and substance reasonably
acceptable to the Administrative Agent and executed by a landlord in respect of
Inventory of the Borrower, the Domestic Subsidiaries or the UK Guarantor located
at any leased premises of the Borrower, the Domestic Subsidiaries or the UK
Guarantor pursuant to which such landlord, among other things, waives or
subordinates on terms and conditions reasonably acceptable to the Administrative
Agent any Lien such landlord may have in respect of such Inventory.

 

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

“Lender” means the Swing Loan Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender” or
(b) from time to time becomes a party hereto by execution of an Assignment and
Acceptance.

 

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4
(Letters of Credit).

 

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrower to all Issuers with respect to Letters
of Credit, whether or not any such liability is contingent, including, without
duplication, the sum of (a) the Reimbursement Obligations at such time and (b)
the Letter of Credit Undrawn Amounts at such time.

 

“Letter of Credit Reimbursement Agreement” has the meaning specified in Section
2.4(a)(v) (Letters of Credit).

 

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

 

“Letter of Credit Sublimit” means $25,000,000.

 

21



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.

 

“Loan” means any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Revolving Credit Notes
(if any), the Guaranty, the Fee Letter, each Letter of Credit Reimbursement
Agreement, each Cash Management Document, the Collateral Documents and each
certificate, agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 

“Loan Party” means each of the Borrower, the UK Guarantor, each other Guarantor
and each other Subsidiary of the Borrower that executes and delivers a Loan
Document.

 

“Material Adverse Change” means a material adverse change in any of (a) the
condition (financial or otherwise), business, performance, prospects,
operations, contingent liabilities, material agreement or properties of the
Borrower and its Subsidiaries, taken as a whole, (b) the legality, validity or
enforceability of any Loan Document or any Related Document, (c) the perfection
or priority of the Liens granted pursuant to the Collateral Documents, (d) the
ability of the Borrower to repay the Obligations or of the other Loan Parties to
perform their respective obligations under the Loan Documents or (e) the rights
and remedies of the Administrative Agent, the Lenders or the Issuers under the
Loan Documents.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

 

“Maximum Credit” means, at any time, (a) the lesser of (i) the Revolving Credit
Commitments in effect at such time and (ii) the Borrowing Base at such time
minus (b) the amount of any Availability Reserve in effect at such time.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Monthly Available Credit” means, as of the date of determination, the average
daily Available Credit for the immediately preceding calendar month.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries or any ERISA
Affiliate has any obligation or liability, contingent or otherwise.

 

22



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Closing Date in cash or Cash Equivalents from any (a)
Asset Sale, other than (x) the sale of assets or property securing the First
Mortgage Notes to the extent that the proceeds thereof are required to be
applied to the obligations in respect of the First Mortgage Notes and (y) an
Asset Sale permitted under Section 8.4 (a), (b), (c), (d) or (e) (Sale of
Assets), net of (i) the reasonable cash costs of sale, assignment or other
disposition, (ii) taxes paid or reasonably estimated to be payable as a result
thereof and (iii) any amount required to be paid or prepaid on Indebtedness
(other than the Obligations) secured by the assets subject to such Asset Sale,
provided, however, that evidence of each of clauses (i), (ii) and (iii) above is
provided to the Administrative Agent in form and substance satisfactory to it,
(b) Property Loss Event or (c)(i) Equity Issuance (other than any such issuance
of common Stock of the Borrower occurring in the ordinary course of business to
any director, member of the management or employee of the Borrower or its
Subsidiaries or to any Affiliate of the Borrower that is not a Subsidiary of the
Borrower) or (ii) any Debt Issuance permitted under Section 8.1(j) or (p)
(Indebtedness), in each case net of brokers’ and advisors’ fees and other costs
incurred in connection with such transaction; provided, however, that in the
case of this clause (c), evidence of such costs is provided to the
Administrative Agent in form and substance satisfactory to it.

 

“Non-Cash Interest Expense” means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the definition of
Interest Expense (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Financial Covenant Debt, (c) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

 

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

 

“Non-Funding Lender” has the meaning specified in Section 2.2(d) (Borrowing
Procedures).

 

“Non-U.S. Lender” means each Lender (or the Administrative Agent) that is not a
United States person as defined in Section 7701(a)(30) of the Code.

 

“Non-U.S. Person” means any Person that is not a Domestic Person.

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

 

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

 

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement, any other Loan
Document (including Cash Management Documents and Hedging Contracts that are
Loan Documents),

 

23



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, including all letter of credit, cash management and
other fees, interest, charges, expenses, attorneys’ fees and disbursements, Cash
Management Obligations and other sums chargeable to the Borrower under this
Agreement, any other Loan Document (including Cash Management Documents and
Hedging Contracts that are Loan Documents) and all obligations of the Borrower
under any Loan Document to provide cash collateral for any Letter of Credit
Obligation.

 

“Orderly Liquidation Percentage” means the orderly liquidation value on an
as-is-where-is basis (net of costs and expenses incurred in connection with
liquidation) of inventory as a percentage of the cost of such Inventory, which
percentage shall be determined by reference to the most recent third-party
Appraisal of such Inventory received by the Administrative Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

 

“Pledge and Security Agreement” means an agreement, in substantially the form of
Exhibit I-1 (Form of Pledge and Security Agreement), executed by the Borrower
and its Domestic Subsidiaries.

 

“Pledged Debt Instruments” has the meaning specified in the applicable Security
Agreement.

 

“Pledged Stock” has the meaning specified in the applicable Security Agreement.

 

“Pro Forma Basis” means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each acquisition
consummated during such period, together with all transactions relating thereto
consummated during such period (including any incurrence, assumption,
refinancing or repayment of Indebtedness), as if such acquisition and related
transactions had been consummated on the first day of such period, in each case
based on historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in details in the
relevant Compliance Certificate, Financial Statement or other document provided
to the Administrative Agent or any Lender in connection herewith in accordance
with Regulation S-X of the Securities Act of 1933.

 

“Proceeds” has the meaning given to such term in the UCC.

 

“Projections” means those financial projections dated February 9, 2005 covering
the fiscal years ending in 2005 through 2008 inclusive, delivered to the Lenders
by the Borrower.

 

“Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Subsidiaries (other than assets or property securing the
First Mortgage

 

24



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Notes to the extent that the proceeds thereof are required to be applied to the
obligations in respect of the First Mortgage Notes) that results in the receipt
by such Person of proceeds of insurance whose Dollar Equivalent exceeds
$3,000,000 (individually or in the aggregate) or (b) any taking of property of
the Borrower or any of its Subsidiaries that results in the receipt by such
Person of a compensation payment in respect thereof whose Dollar Equivalent
exceeds $3,000,000 (individually or in the aggregate).

 

“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent pursuant to the Loan Documents after the occurrence and
during the continuance of an Event of Default that the Administrative Agent, in
its sole discretion, deems necessary or desirable to preserve or protect the
Collateral or any portion thereof or to enhance the likelihood, or maximize the
amount, of repayment of the Obligations.

 

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Revolving Credit Lender, the percentage
obtained by dividing (a) the Revolving Credit Commitment of such Revolving
Credit Lender by (b) the aggregate Revolving Credit Commitments of all Revolving
Credit Lenders (or, at any time after the Revolving Credit Termination Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
the Revolving Credit Outstandings owing to such Revolving Credit Lender by the
aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to all Revolving Credit Lenders).

 

“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

 

“Register” has the meaning specified in Section 11.2(c) (Assignments and
Participations).

 

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

 

“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement), all
amounts of each drafts and other requests for payments drawn under Letters of
Credit, and all other matured reimbursement or repayment obligations of the
Borrower to any Issuer with respect to amounts drawn under Letters of Credit.

 

“Related Documents” means the First Mortgage Notes Indenture, the Senior Sub
Notes Indenture and each other document and instrument executed with respect to
either thereof.

 

25



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

 

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Requisite Lenders” means, collectively, Revolving Credit Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Credit Commitments or, after the Revolving Credit Termination Date, more than
fifty percent (50%) of the aggregate Revolving Credit Outstandings. A
Non-Funding Lender shall not be included in the calculation of “Requisite
Lenders.”

 

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

 

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
the Borrower or any of its Subsidiaries now or hereafter outstanding.

 

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on Schedule I (Revolving Credit Commitments)
under the caption “Revolving Credit Commitment,” as amended to reflect each
Assignment and Acceptance executed by such Revolving Credit Lender and as such
amount may be reduced pursuant to this Agreement.

 

“Revolving Credit Lender” means each Lender other than the Swing Loan Lender.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender in a principal amount equal to the amount
of such Revolving Credit Lender’s Revolving Credit Commitment evidencing the
aggregate Indebtedness

 

26



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

of the Borrower to such Revolving Credit Lender resulting from the Revolving
Loans owing to such Revolving Credit Lender.

 

“Revolving Credit Outstandings” means, at any particular time, the sum of (a)
the principal amount of the Revolving Loans outstanding at such time, (b) the
Letter of Credit Obligations outstanding at such time and (c) the principal
amount of the Swing Loans outstanding at such time.

 

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of the Revolving
Credit Commitments) and (c) the date on which the Obligations become due and
payable pursuant to Section 9.2 (Remedies).

 

“Revolving Loan” has the meaning specified in Section 2.1 (The Revolving Credit
Commitments).

 

“S&P” means Standard & Poor’s Rating Services.

 

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

 

“Scheduled Termination Date” means the fourth anniversary of the Closing Date.

 

“Secured Obligations” means, in the case of the Borrower, the Obligations and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.

 

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent, the
Security Trustee and any other holder of any Secured Obligation.

 

“Securities Account” has the meaning given to such term in the UCC.

 

“Securities Account Control Agreement” has the meaning specified in the
applicable Security Agreement.

 

“Securities Intermediary” has the meaning given to such term in the UCC.

 

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

 

“Security Agreements” means the Pledge and Security Agreement, the UK Debenture,
the UK Share Mortgage, the UK Security Trust Deed and each other pledge,
debenture, security agreement (or similar agreement for the purpose of providing
a Lien in favor of a Secured Party) executed and delivered by a Loan Party in
connection with this Agreement.

 

“Security Trustee” means Citibank, N.A., London Branch, as Security Trustee
under the UK Security Trust Deed.

 

27



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

 

“Senior Sub Notes Indenture” means the Indenture, dated as of November 20, 2002,
between the Borrower and Wells Fargo Bank Minnesota, National Association, as
Trustee.

 

“Senior Sub Notes” means the 11% Senior Subordinated Notes due 2012 issued
pursuant to the Senior Sub Notes Indenture.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special IP Subsidiary” means any Subsidiary that the Borrower may, with the
consent of the Administrative Agent, create to own certain Intellectual Property
acquired after the date hereof.

 

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

 

“Specific IP Subsidiary” means any direct or indirect Subsidiary of the Borrower
whose sole purpose is holding and licensing intellectual property acquired from
a third party on a single occasion after the date hereof and identified to, and
approved on the date hereof by, the Administrative Agent

 

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Debt” has the meaning specified in Section 8.1(p)(Indebtedness).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person.

 

28



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Subsidiary Guarantor” means each Domestic Subsidiary of the Borrower (other
than any Special IP Subsidiary or Specific IP Subsidiary).

 

“Substitute Institution” has the meaning specified in Section 2.17 (Substitution
of Lenders).

 

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

 

“Swing Loan Lender” means Citicorp or any other Revolving Credit Lender that
becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the Borrower, to act as the Swing Loan Lender
hereunder, in each case in its capacity as the Swing Loan Lender hereunder.

 

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

 

“Swing Loan Sublimit” means $15,000,000.

 

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

 

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

 

“Taxes” has the meaning specified in Section 2.16(a) (Taxes).

 

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability, contingent or otherwise.

 

“UCC” has the meaning specified in the applicable Security Agreement.

 

“UK Debenture” means the debenture, in substantially the form of Exhibit I-2
(Form of UK Debenture), executed by the UK Guarantor.

 

“UK Guarantor” means Constar International U.K. Limited, a company organized
under the laws of England and Wales.

 

“UK Pension Plan” means any arrangement or practice to provide pensions,
gratuities, lump sums or other “relevant benefits” within the meaning of Section
612 of the Income and Corporation Taxes Act 1988 to or for the benefit of any UK
employee of the Borrower or its Subsidiaries or the dependants of any such
employee.

 

“UK Pensions Regulator” means the Regulator as defined in Section 1 of the
Pensions Act 2004.

 

“UK Regulation” has the meaning specified in Section 4.6 (Solvency).

 

29



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“UK Security Trust Deed” means the security trust deed, in substantially the
form of Exhibit I-4 (Form of UK Security Trust Deed) , executed by Constar
International UK Limited and the Security Trustee.

 

“UK Share Mortgage” means the share mortgage over the shares of the UK
Guarantor, in substantially the form of Exhibit I-3 (Form of UK Share Mortgage),
by Constar Foreign Holdings, Inc. in favor of the Citibank, N.A., as Security
Trustee.

 

“Unfunded Pension Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the sum of (a) the amount, if any, by which the
present value of all accrued benefits under each (i) Title IV Plan (other than
any Title IV Plan subject to Section 4063 of ERISA), (ii) UK Pension Plan and
(iii) any other defined benefit pension plan maintained outside the US for the
benefit of employees of the Borrower or its Subsidiaries, exceeds the fair
market value of all assets of such plan allocable to such benefits in accordance
with Title IV of ERISA or other applicable foreign law, as determined as of the
most recent valuation date for such plan using the actuarial assumptions in
effect under such plan, (b) the aggregate amount of withdrawal liability that
could be assessed under Section 4063 with respect to each Title IV Plan subject
to such section, separately calculated for each such Title IV Plan as of its
most recent valuation date and (c) for a period of five years following a
transaction reasonably likely to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by the Borrower, any
of its Subsidiaries or any ERISA Affiliate as a result of such transaction.

 

“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).

 

“Updated Appraisal” means each appraisal (other than the Initial Appraisals)
that is conducted after the Closing Date pursuant to Section 6.12(b)(Borrowing
Base Determination) for purpose of determining the Borrowing Base, in form and
substance to the Administrative Agent and performed by an appraiser that is
satisfactory to the Administrative Agent.

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA or for increases in contributions required to be made pursuant to Section
4243 of ERISA.

 

  Section 1.2  Computation of Time Periods

 

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

 

30



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 1.3  Accounting Terms and Principles

 

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants)) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

 

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Borrower’s
Accountants and results in a change in any of the calculations of the Borrowing
Base or in any of the calculations required by Article V (Financial Covenants)
or VIII (Negative Covenants) that would not have resulted had such accounting
change not occurred, the parties hereto agree to enter into negotiations in
order to amend such provisions so as to equitably reflect such change such that
the criteria for evaluating compliance with such covenants by the Borrower shall
be the same after such change as if such change had not been made; provided,
however, that no change in GAAP that would affect a calculation that measures
compliance with any covenant contained in Article V (Financial Covenants) or
VIII (Negative Covenants) shall be given effect until such provisions are
amended to reflect such changes in GAAP.

 

(c) For purposes of making all financial calculations to determine compliance
with Article V (Financial Covenants), all components of such calculations shall
be adjusted to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any business or assets that have
been acquired by the Borrower or any of its Subsidiaries after the first day of
the applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower on a Pro Forma Basis.

 

  Section 1.4  Conversion of Foreign Currencies

 

(a) Financial Covenant Debt. Financial Covenant Debt denominated in any currency
other than Dollars shall be calculated using the Dollar Equivalent thereof as of
the date of the Financial Statements on which such Financial Covenant Debt is
reflected.

 

(b) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its own discretion or upon
the request of any Lender or Issuer.

 

(c) Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

 

31



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 1.5  Certain Terms

 

(a) The terms “herein,” “hereof”, “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.

 

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

 

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the prior written consent of the
Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

 

(d) References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.

 

(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods.

 

(f) The terms “Lender,” “Issuer” and “Administrative Agent” include, without
limitation, their respective successors.

 

(g) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.7 (Successor Administrative Agent), references to Citicorp in Section
10.4 (The Administrative Agent Individually) and to Citibank in the definitions
of Base Rate, Dollar Equivalent and Eurodollar Rate shall be deemed to refer to
the financial institution then acting as the Administrative Agent or one of its
Affiliates if it so designates.

 

ARTICLE II

 

THE FACILITY

 

  Section 2.1  The Revolving Credit Commitments

 

On the terms and subject to the conditions contained in this Agreement, each
Revolving Credit Lender severally agrees to make loans in Dollars (each a
“Revolving Loan”) to the Borrower from time to time on any Business Day during
the period from the date hereof until the Revolving Credit Termination Date in
an aggregate principal amount at any time outstanding for all such loans by such
Revolving Credit Lender not to exceed such Revolving Credit Lender’s Revolving
Credit Commitment; provided, however, that at no time shall any Revolving Credit
Lender be obligated to make a Revolving Loan in excess of such Revolving Credit
Lender’s Ratable Portion of the Available Credit. Within the limits of the
Revolving Credit Commitment

 

32



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

of each Revolving Credit Lender, amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.

 

  Section 2.2  Borrowing Procedures

 

(a) Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) (i) one Business
Day, in the case of a Borrowing of Base Rate Loans, and (ii) three Business
Days, in the case of a Borrowing of Eurodollar Rate Loans, prior to the date of
the proposed Borrowing. Each such notice shall be in substantially the form of
Exhibit C (Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying
(A) the date of such proposed Borrowing, (B) the aggregate amount of such
proposed Borrowing, (C) whether any portion of the proposed Borrowing will be of
Base Rate Loans or Eurodollar Rate Loans, (D) the initial Interest Period or
Periods for any such Eurodollar Rate Loans and (E) the Available Credit (after
giving effect to the proposed Borrowing). The Revolving Loans shall be made as
Base Rate Loans unless, subject to Section 2.14 (Special Provisions Governing
Eurodollar Rate Loans), the Notice of Borrowing specifies that all or a portion
thereof shall be Eurodollar Rate Loans; provided, however, that, unless the
Administrative Agent shall otherwise consent in its sole discretion, all
Revolving Loans shall be made as Base Rate Loans (or Eurodollar Rate Loans
having an Interest Period of one or two weeks) until the earlier of (x) 45
Business Days after the Closing Date and (y) the time at which the Arranger has
determined that a successful syndication has been completed. Notwithstanding
anything to the contrary contained in Section 2.3(a) (Swing Loans), if any
Notice of Borrowing requests a Borrowing of Base Rate Loans, the Administrative
Agent may make a Swing Loan available to the Borrower in an aggregate amount not
to exceed such proposed Borrowing, and the aggregate amount of the corresponding
proposed Borrowing shall be reduced accordingly by the principal amount of such
Swing Loan. Each Borrowing shall be in an aggregate amount of not less than
$5,000,000 in the case of any Eurodollar Rate Loan, or $2,000,000 in the case of
any Base Rate Loan, and, in each case, in an integral multiple of $1,000,000 in
excess thereof.

 

(b) The Administrative Agent shall give to each Revolving Credit Lender prompt
notice of the Administrative Agent’s receipt of a Notice of Borrowing and, if
Eurodollar Rate Loans are properly requested in such Notice of Borrowing, the
applicable interest rate determined pursuant to Section 2.14(a) (Determination
of Interest Rate). Each Revolving Credit Lender shall, before 11:00 a.m. (New
York time) on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.8 (Notices, Etc.),
in immediately available funds, such Revolving Credit Lender’s Ratable Portion
of such proposed Borrowing. Upon fulfillment (or due waiver in accordance with
Section 11.1 (Amendments, Waivers, Etc.)) (i) on the Closing Date, of the
applicable conditions set forth in Section 3.1 (Conditions Precedent to Initial
Loans and Letters of Credit) and (ii) at any time (including the Closing Date),
of the applicable conditions set forth in Section 3.2 (Conditions Precedent to
Each Loan and Letter of Credit), and after the Administrative Agent’s receipt of
such funds, the Administrative Agent shall make such funds available to the
Borrower.

 

(c) Unless the Administrative Agent shall have received notice from a Revolving
Credit Lender prior to the date of any proposed Borrowing that such Revolving
Credit Lender will not make available to the Administrative Agent such Revolving
Credit Lender’s Ratable Portion of such Borrowing (or any portion thereof), the
Administrative Agent may assume that such Revolving Credit Lender has made such
Ratable Portion available to the Administrative Agent on the date of such
Borrowing in accordance with this Section 2.2 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on

 

33



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

such date a corresponding amount. If and to the extent that such Revolving
Credit Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Revolving Credit Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Revolving Credit Lender, the Federal Funds Rate for the
first Business Day and thereafter at the interest rate applicable at the time to
the Loans comprising such Borrowing. If such Revolving Credit Lender shall repay
to the Administrative Agent such corresponding amount, such corresponding amount
so repaid shall constitute such Revolving Credit Lender’s Loan as part of such
Borrowing for purposes of this Agreement. If the Borrower shall repay to the
Administrative Agent such corresponding amount, such payment shall not relieve
such Revolving Credit Lender of any obligation it may have hereunder to the
Borrower.

 

(d) The failure of any Revolving Credit Lender to make on the date specified any
Loan or any payment required by it (such Lender being a “Non-Funding Lender”),
including any payment in respect of its participation in Swing Loans and Letter
of Credit Obligations, shall not relieve any other Revolving Credit Lender of
its obligations to make such Loan or payment on such date but no such other
Revolving Credit Lender shall be responsible for the failure of any Non-Funding
Lender to make a Loan or payment required under this Agreement.

 

  Section 2.3 Swing Loans

 

(a) On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender may, in its sole discretion, make, in Dollars, loans (each a
“Swing Loan”) otherwise available to the Borrower under the Facility from time
to time on any Business Day during the period from the date hereof until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding (together with the aggregate outstanding principal amount of any
other Loan made by the Swing Loan Lender hereunder in its capacity as a Lender
or the Swing Loan Lender) not to exceed the Swing Loan Sublimit; provided,
however, that at no time shall the Swing Loan Lender make any Swing Loan to the
extent that, after giving effect to such Swing Loan, the aggregate Revolving
Credit Outstandings would exceed the Maximum Credit. Each Swing Loan shall be a
Base Rate Loan and must be repaid in full within seven days after its making or,
if sooner, upon any Borrowing hereunder and shall in any event mature no later
than the Revolving Credit Termination Date. Within the limits set forth in the
first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).

 

(b) In order to request a Swing Loan, the Borrower shall telecopy (or forward by
electronic mail or similar means) to the Administrative Agent a duly completed
request in substantially the form of Exhibit D (Form of Swing Loan Request),
setting forth the requested amount and date of such Swing Loan (a “Swing Loan
Request”), to be received by the Administrative Agent not later than 1:00 p.m.
(New York time) on the day of the proposed borrowing. The Administrative Agent
shall promptly notify the Swing Loan Lender of the details of the requested
Swing Loan. Subject to the terms of this Agreement, the Swing Loan Lender may
make a Swing Loan available to the Administrative Agent and, in turn, the
Administrative Agent shall make such amounts available to the Borrower on the
date of the relevant Swing Loan Request. The Swing Loan Lender shall not make
any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any

 

34



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Revolving Credit Lender that one or more of the conditions precedent contained
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
not on such date be satisfied and ending when such conditions are satisfied. The
Swing Loan Lender shall not otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) have been satisfied in connection
with the making of any Swing Loan.

 

(c) The Swing Loan Lender shall notify the Administrative Agent in writing
(which writing may be a telecopy or electronic mail) weekly, by no later than
10:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.

 

(d) The Swing Loan Lender may demand at any time that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swing Loan
Lender, in the manner provided in clause (e) below, such Revolving Credit
Lender’s Ratable Portion of all or a portion of the outstanding Swing Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swing Loans demanded to be
paid.

 

(e) The Administrative Agent shall forward each notice referred to in clause (c)
above and each demand referred to in clause (d) above to each Revolving Credit
Lender on the day such notice or such demand is received by the Administrative
Agent (except that any such notice or demand received by the Administrative
Agent after 2:00 p.m. (New York time) on any Business Day or any such demand
received on a day that is not a Business Day shall not be required to be
forwarded to the Revolving Credit Lenders by the Administrative Agent until the
next succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Revolving Credit Lender’s
Ratable Portion of the aggregate principal amount of the Swing Loans stated to
be outstanding in such notice or demanded to be paid pursuant to such demand,
and, notwithstanding whether or not the conditions precedent set forth in
Sections 3.2 (Conditions Precedent to Each Loan and Letter of Credit) and 2.1
(The Revolving Credit Commitments) shall have been satisfied (which conditions
precedent the Revolving Credit Lenders hereby irrevocably waive), each Revolving
Credit Lender shall, before 11:00 a.m. (New York time) on the Business Day next
succeeding the date of such Revolving Credit Lender’s receipt of such notice or
demand, make available to the Administrative Agent, in immediately available
funds, for the account of the Swing Loan Lender, the amount specified in such
statement. Upon such payment by a Revolving Credit Lender, such Revolving Credit
Lender shall, except as provided in clause (f) below, be deemed to have made a
Revolving Loan. The Administrative Agent shall use such funds to repay the Swing
Loans to the Swing Loan Lender. To the extent that any Revolving Credit Lender
fails to make such payment available to the Administrative Agent for the account
of the Swing Loan Lender, the Borrower shall repay such Swing Loan on demand.

 

(f) Upon the occurrence of a Default under Section 9.1(f) (Events of Default),
each Revolving Credit Lender shall acquire, without recourse or warranty, an
undivided participation in each Swing Loan otherwise required to be repaid by
such Revolving Credit Lender pursuant to clause (e) above, which participation
shall be in a principal amount equal to such Revolving Credit Lender’s Ratable
Portion of such Swing Loan, by paying to the Swing Loan Lender on the date on
which such Revolving Credit Lender would otherwise have been required to make a
payment in respect of such Swing Loan pursuant to clause (e) above, in
immediately available funds, an amount equal to such Revolving Credit Lender’s
Ratable Portion

 

35



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

of such Swing Loan. If all or part of such amount is not in fact made available
by such Revolving Credit Lender to the Swing Loan Lender on such date, the Swing
Loan Lender shall be entitled to recover any such unpaid amount on demand from
such Revolving Credit Lender together with interest accrued from such date at
the Federal Funds Rate for the first Business Day after such payment was due and
thereafter at the rate of interest then applicable to Base Rate Loans.

 

(g) From and after the date on which any Revolving Credit Lender (i) is deemed
to have made a Revolving Loan pursuant to clause (e) above with respect to any
Swing Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (f) above, the Swing Loan Lender shall promptly distribute to
such Revolving Credit Lender such Revolving Credit Lender’s Ratable Portion of
all payments of principal of and interest received by the Swing Loan Lender on
account of such Swing Loan other than those received from a Revolving Credit
Lender pursuant to clause (e) or (f) above.

 

  Section 2.4  Letters of Credit

 

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer agrees to Issue at the request of the Borrower and for the account of the
Borrower one or more Letters of Credit from time to time on any Business Day
during the period commencing on the Closing Date and ending on the earlier of
the Revolving Credit Termination Date and 30 days prior to the Scheduled
Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence of any of the events described in
clauses (ii), (iii), (iv) and (v)(A) below, shall not Issue) any Letter of
Credit upon the occurrence of any of the following:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

 

(ii) such Issuer shall have received any written notice of the type described in
clause (d) below;

 

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit at such
time;

 

(iv) after giving effect to the Issuance of such Letter of Credit, the sum of
(i) the Letter of Credit Undrawn Amounts at such time and (ii) the Reimbursement
Obligations at such time exceeds the Letter of Credit Sublimit; or

 

(v) (A) any fees due in connection with a requested Issuance have not been paid,
(B) such Letter of Credit is requested to be Issued in a form that is not

 

36



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by the Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit.

 

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.

 

(b) In no event shall (i) any Letter of Credit be issued within 30 days of the
Scheduled Termination Date or (ii) the expiration date of any Letter of Credit
be more than one year after the date of issuance thereof; provided, however,
that any Letter of Credit with a term less than or equal to one year may provide
for the renewal thereof for additional periods less than or equal to one year,
as long as, on or before the expiration of each such term and each such period,
the Borrower and the Issuer of such Letter or Credit shall have the option to
prevent such renewal; and provided, further, that, for any Letter of Credit
having an expiration date after the Scheduled Termination Date, the Borrower
agrees to deliver to the Administrative Agent on or prior to the Scheduled
Termination Date a letter of credit or letters of credit in form and substance
acceptable to the Administrative Agent and issued by a bank acceptable to the
Administrative Agent, in each case in its sole discretion, and/or cash
collateral in an amount equal to 105% of the maximum drawable amount of any such
Letter of Credit.

 

(c) In connection with the Issuance of each Letter of Credit, the Borrower shall
give the relevant Issuer and the Administrative Agent at least two Business
Days’ prior written notice, in substantially the form of Exhibit E (Form of
Letter of Credit Request) (or in such other written or electronic form as is
acceptable to the Issuer), of the requested Issuance of such Letter of Credit (a
“Letter of Credit Request”). Such notice shall be irrevocable and shall specify
the Issuer of such Letter of Credit, the face amount of the Letter of Credit
requested, the date of Issuance of such requested Letter of Credit, the date on
which such Letter of Credit is to expire (which date shall be a Business Day)
and, in the case of an issuance, the Person for whose benefit the requested
Letter of Credit is to be issued. Such notice, to be effective, must be received
by the relevant Issuer and the Administrative Agent not later than 11:00 a.m.
(New York time) on the second Business Day prior to the requested Issuance of
such Letter of Credit.

 

(d) Subject to the satisfaction of the conditions set forth in this Section 2.4,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrower in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from any
Revolving Credit Lender that one or more of the conditions precedent contained
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) or
clause (a) above (other than those conditions set forth in clauses (a)(i),
(a)(v)(B) and (C) above and, to the extent such clause relates to fees owing to
the Issuer of such Letter of Credit and its Affiliates, clause (a)(v) (A) above)
are not on such date satisfied or duly waived and ending when such conditions
are satisfied or duly waived. No Issuer shall otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) have been satisfied in
connection with the Issuance of any Letter of Credit.

 

37



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(e) The Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder. In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement,
the terms of this Agreement shall govern.

 

(f) Each Issuer shall comply with the following:

 

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing), which writing may be a telecopy or electronic
mail, of the Issuance of any Letter of Credit Issued by it, of all drawings
under any Letter of Credit Issued by it and of the payment (or the failure to
pay when due) by the Borrower of any Reimbursement Obligation when due (which
notice the Administrative Agent shall promptly transmit by telecopy, electronic
mail or similar transmission to each Lender);

 

(ii) upon the request of any Revolving Credit Lender, furnish to such Revolving
Credit Lender copies of any Letter of Credit Reimbursement Agreement to which
such Issuer is a party and such other documentation as may reasonably be
requested by such Revolving Credit Lender; and

 

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the Borrower separate
schedules for Documentary Letters of Credit and Standby Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth the aggregate Letter of Credit Obligations, in each case
outstanding at the end of each month, and any information requested by the
Borrower or the Administrative Agent relating thereto.

 

(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Ratable Portion, in such Letter of Credit and the obligations of the
Borrower with respect thereto (including all Letter of Credit Obligations with
respect thereto) and any security therefor and guaranty pertaining thereto.

 

(h) The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date that is the next succeeding
Business Day after the Borrower receives written notice from such Issuer that
payment has been made under such Letter of Credit (the “Reimbursement Date”),
irrespective of any claim, set-off, defense or other right that the Borrower may
have at any time against such Issuer or any other Person. In the event that any
Issuer makes any payment under any Letter of Credit and the Borrower shall not
have repaid such amount to such Issuer pursuant to this clause (h) or any such
payment by the Borrower is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) from the Reimbursement Date
until the date of repayment in full, at the rate of interest applicable during
such period to past due Revolving

 

38



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Loans that are Base Rate Loans, and such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each Revolving Credit Lender
of such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Revolving Credit Lender’s Ratable Portion of such payment in
immediately available Dollars. If the Administrative Agent so notifies such
Revolving Credit Lender prior to 11:00 a.m. (New York time) on any Business Day,
such Revolving Credit Lender shall make available to the Administrative Agent
for the account of such Issuer its Ratable Portion of the amount of such payment
on such Business Day in immediately available funds. Upon such payment by a
Revolving Credit Lender, such Revolving Credit Lender shall, except during the
continuance of a Default or Event of Default under Section 9.1(f) (Events of
Default) and notwithstanding whether or not the conditions precedent set forth
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
have been satisfied (which conditions precedent the Revolving Credit Lenders
hereby irrevocably waive), be deemed to have made a Revolving Loan to the
Borrower in the principal amount of such payment. Whenever any Issuer receives
from the Borrower a payment of a Reimbursement Obligation as to which the
Administrative Agent has received for the account of such Issuer any payment
from a Revolving Credit Lender pursuant to this clause (h), such Issuer shall
pay over to the Administrative Agent any amount received in excess of such
Reimbursement Obligation and, upon receipt of such amount, the Administrative
Agent shall promptly pay over to each Revolving Credit Lender, in immediately
available funds, an amount equal to such Revolving Credit Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Revolving Credit Lenders have paid in respect of such
Reimbursement Obligation.

 

(i) If and to the extent such Revolving Credit Lender shall not have so made its
Ratable Portion of the amount of the payment required by clause (h) above
available to the Administrative Agent for the account of such Issuer, such
Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid amount together with
interest thereon, for the first Business Day after payment was first due at the
Federal Funds Rate and, thereafter, until such amount is repaid to the
Administrative Agent for the account of such Issuer, at a rate per annum equal
to the rate applicable to Base Rate Loans under the Facility.

 

(j) The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

(iii) the existence of any claim, set off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any

 

39



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Lender or any other Person, whether in connection with this Agreement, any other
Loan Document or any other related or unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

 

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

 

(k) Schedule 2.4 (Existing Letters of Credit) contains a schedule of certain
letters of credit issued prior to the Closing Date by Citibank, N.A. for the
account of the Borrower. On the Closing Date (i) such letters of credit, to the
extent outstanding, shall be automatically and without further action by the
parties thereto converted to Letters of Credit issued pursuant to this Section
2.4 for the account of the Borrower and subject to the provisions hereof, and
for this purpose the fees specified in Section 2.12(b) (Fees) shall be payable
(in substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such letters of credit) as
if such letters of credit had been issued on the Closing Date, (ii) the issuers
of such Letters of Credit shall be deemed to be “Issuers” hereunder solely for
the purpose of maintaining such letters of credit, (iii) the Dollar Equivalent
of the face amount of such letters of credit shall be included in the
calculation of Letter of Credit Obligations and (iv) all liabilities of the
Borrower with respect to such letters of credit shall constitute Obligations. No
letter of credit converted in accordance with this clause (k) shall be amended,
extended or renewed without the prior written consent of the Administrative
Agent.

 

40



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 2.5 Reduction and Termination of the Revolving Credit Commitments

 

(a) The Borrower may, upon at least five Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Revolving Credit Commitments of the Revolving Credit
Lenders; provided, however, that each partial reduction shall be in an aggregate
amount of not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

  Section 2.6 Repayment of Loans

 

The Borrower promises to repay the entire unpaid principal amount of the
Revolving Loans and the Swing Loans on the Scheduled Termination Date or
earlier, if otherwise required by the terms hereof.

 

  Section 2.7 Evidence of Debt

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(b) The Administrative Agent shall maintain accounts in accordance with its
usual practice in which it shall record (i) the amount of each Loan made and, if
a Eurodollar Rate Loan, the Interest Period applicable thereto, (ii) the amount
of any principal or interest due and payable by the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower, whether such sum constitutes principal or interest
(and the type of Loan to which it applies), fees, expenses or other amounts due
under the Loan Documents and each Lender’s share thereof, if applicable.

 

(c) The entries made in the accounts maintained pursuant to clauses (a) and (b)
above shall, to the extent permitted by applicable law, be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.

 

(d) Notwithstanding any other provision of the Agreement, in the event that any
Revolving Credit Lender requests that the Borrower execute and deliver a
promissory note or notes payable to such Revolving Credit Lender in order to
evidence the Indebtedness owing to such Revolving Credit Lender by the Borrower
hereunder, the Borrower shall promptly execute and deliver a Revolving Credit
Note or Revolving Credit Notes to such Revolving Credit Lender evidencing the
Revolving Loans of such Revolving Credit Lender, substantially in the form of
Exhibit B (Form of Revolving Credit Note).

 

  Section 2.8 Optional Prepayments

 

The Borrower may prepay the outstanding principal amount of the Revolving Loans
and Swing Loans in whole or in part at any time; provided, however, that if any
prepayment of any Eurodollar Rate Loan is made by the Borrower other than on the
last day of an

 

41



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Interest Period for such Loan, the Borrower shall also pay any amount owing
pursuant to Section 2.14(e) (Breakage Costs).

 

  Section 2.9 Mandatory Prepayments

 

(a) Upon receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds
arising (i) from an Asset Sale, Property Loss Event or Debt Issuance, the
Borrower shall immediately prepay the Loans (or provide cash collateral in
respect of Letters of Credit) in an amount equal to 100% of such Net Cash
Proceeds and (ii) from an Equity Issuance, the Borrower shall immediately prepay
the Loans (or provide cash collateral in respect of Letters of Credit) in an
amount equal to 100% of such Net Cash Proceeds. Subject to the provisions of
Section 2.13(g) (Payments and Computations), any such mandatory prepayment shall
be applied as follows: first, to repay the outstanding principal balance of the
Swing Loans until such Swing Loans shall have been repaid in full; second, to
repay the outstanding principal balance of the Revolving Loans until such
Revolving Loans shall have been paid in full; and then, if an Event of Default
shall have occurred and be continuing, to provide cash collateral for any Letter
of Credit Obligations in an amount equal to 105% of such Letter of Credit
Obligations in the manner set forth in Section 9.3 (Actions in Respect of
Letters of Credit) until all such Letter of Credit Obligations have been fully
cash collateralized in the manner set forth therein.

 

(b) If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Maximum Credit at such time, the Borrower
shall forthwith prepay the Swing Loans first and then the Revolving Loans then
outstanding in an amount equal to such excess. If any such excess remains after
repayment in full of the aggregate outstanding Swing Loans and Revolving Loans,
the Borrower shall provide cash collateral for the Letter of Credit Obligations
in the manner set forth in Section 9.3 (Actions in Respect of Letters of Credit)
in an amount equal to 105% of such excess.

 

(c) The Borrower hereby irrevocably waives the right to direct the application
of all funds in the Cash Collateral Account and agrees that the Administrative
Agent may and shall, except as provided in Section 2.13(g) (Payments and
Computations), apply all payments in respect of any Obligations and all
available funds in the Cash Collateral Account on a daily basis as follows:
first, to repay the outstanding principal amount of the Swing Loans until such
Swing Loans have been repaid in full; second, to repay the outstanding principal
balance of the Revolving Loans until such Revolving Loans shall have been repaid
in full; and then to any other Obligation then due and payable. The
Administrative Agent agrees so to apply such funds and the Borrower consents to
such application. If (i) following such application or (ii) after all Letters of
Credit shall have expired or be fully drawn and all Revolving Credit Commitments
shall have been terminated, there are no Loans outstanding and no other
Obligations that are then due and payable, then the Administrative Agent shall
cause any remaining funds in the Cash Collateral Account to be paid at the
written direction of the Borrower (or, in the absence of such direction, to the
Borrower or another Person lawfully entitled thereto).

 

  Section 2.10 Interest

 

(a) Rate of Interest. All Loans and the outstanding amount of all other
Obligations (other than pursuant to Hedging Contracts that are Loan Documents,
to the extent such Hedging Contracts provide for the accrual of interest on
unpaid obligations) shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due

 

42



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

and payable until, in all cases, paid in full, except as otherwise provided in
clause (c) below, as follows:

 

(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin; and

 

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period and (B) the
Applicable Margin in effect from time to time during such Eurodollar Interest
Period.

 

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan (other than
Swing Loans) shall be payable in arrears (A) on the first Business Day of each
calendar month, commencing on the first such day following the making of such
Base Rate Loan and (B) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Base Rate Loan, (ii) interest accrued on
Swing Loans shall be payable in arrears on the first Business Day of the
immediately succeeding calendar month, (iii) interest accrued on each Eurodollar
Rate Loan shall be payable in arrears (A) on the last day of each Interest
Period applicable to such Loan and, if such Interest Period has a duration of
more than three months, on each date during such Interest Period occurring every
three months from the first day of such Interest Period, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan and
(iv) interest accrued on the amount of all other Obligations shall be payable on
demand from and after the time such Obligation becomes due and payable (whether
by acceleration or otherwise). The Borrower hereby consents to the payment by
the Swing Loan Lender of all scheduled payments of interest hereunder with
proceeds of a Swing Line Loan made at the option of the Administrative Agent in
accordance with the provisions of Section 2.13(h) (Payments and Computations).

 

(c) Default Interest. Notwithstanding the rates of interest specified in clause
(a) above or elsewhere herein, effective immediately upon the occurrence of an
Event of Default and for as long thereafter as such Event of Default shall be
continuing, the principal balance of all Loans and the amount of all other
Obligations then due and payable shall bear interest at a rate that is two
percent per annum in excess of the rate of interest applicable to such Loans or
other Obligations from time to time. Such interest shall be payable on demand.

 

  Section 2.11 Conversion/Continuation Option

 

(a) The Borrower may elect (i) at any time on any Business Day, to convert Base
Rate Loans (other than Swing Loans) or any portion thereof to Eurodollar Rate
Loans and (ii) at the end of any applicable Interest Period, to convert
Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to continue
such Eurodollar Rate Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate amount of the Eurodollar Loans for
each Interest Period must be in the amount of at least $ 5,000,000 or an
integral multiple of $1,000,000 in excess thereof. Each conversion or
continuation shall be allocated among the Loans of each Revolving Credit Lender
in accordance with such Revolving Credit Lender’s Ratable Portion. Each such
election shall be in substantially the form of Exhibit F (Form of Notice of
Conversion or Continuation) (a “Notice of Conversion or Continuation”) and shall
be made by giving the Administrative Agent at least three Business Days’ prior
written notice specifying (A) the amount and type of Loan being converted or
continued, (B) in the case

 

43



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

of a conversion to or a continuation of Eurodollar Rate Loans, the applicable
Interest Period and (C) in the case of a conversion, the date of such
conversion.

 

(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, (i) unless the Administrative Agent shall
otherwise consent in its sole discretion, no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans (other than Eurodollar Rate Loans
having an Interest Period of one or two weeks) shall be permitted at any time
prior to the earlier of (x) 45 Business Days after the Closing Date and (y) the
time at which the Arranger has determined that a successful syndication has been
completed and (ii) no conversion in whole or in part of Base Rate Loans to
Eurodollar Rate Loans and no continuation in whole or in part of Eurodollar Rate
Loans upon the expiration of any applicable Interest Period shall be permitted
at any time at which (A) a Default or an Event of Default shall have occurred
and be continuing or (B) the continuation of, or conversion into, a Eurodollar
Rate Loan would violate any provision of Section 2.14 (Special Provisions
Governing Eurodollar Rate Loans). If, within the time period required under the
terms of this Section 2.11, the Administrative Agent does not receive a Notice
of Conversion or Continuation from the Borrower containing a permitted election
to continue any Eurodollar Rate Loans for an additional Interest Period or to
convert any such Loans, then, upon the expiration of the applicable Interest
Period, such Loans shall be automatically converted to Base Rate Loans. Each
Notice of Conversion or Continuation shall be irrevocable.

 

  Section 2.12 Fees

 

(a) Unused Commitment Fee. The Borrower agrees to pay in immediately available
Dollars to each Revolving Credit Lender a commitment fee on the actual daily
amount by which the Revolving Credit Commitment of such Revolving Credit Lender
exceeds such Revolving Credit Lender’s Ratable Portion of the sum of (i) the
aggregate outstanding principal amount of Revolving Loans and (ii) the
outstanding amount of the aggregate Letter of Credit Obligations (the “Unused
Commitment Fee”) from the date hereof through the Revolving Credit Termination
Date at the Applicable Unused Commitment Fee Rate, payable in arrears (x) on the
first Business Day of each calendar month, commencing on the first such Business
Day following the Closing Date and (y) on the Revolving Credit Termination Date.

 

(b) Letter of Credit Fees. The Borrower agrees to pay the following amounts with
respect to Letters of Credit issued by any Issuer:

 

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.25% per annum of the daily maximum undrawn face amount of such
Letter of Credit, payable in arrears (A) on the first Business Day of each
calendar month, commencing on the first such Business Day following the issuance
of such Letter of Credit and (B) on the Revolving Credit Termination Date;

 

(ii) to the Administrative Agent for the ratable benefit of the Revolving Credit
Lenders, with respect to each Letter of Credit, a fee accruing in Dollars at a
rate per annum equal to the Applicable Margin for Revolving Loans that are
Eurodollar Rate Loans on the daily maximum undrawn face amount of such Letter of
Credit, payable in arrears (A) on the first Business Day of each calendar month,
commencing on the first such Business Day following the issuance of such Letter
of

 

44



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Credit and (B) on the Revolving Credit Termination Date; provided, however, that
during the continuance of an Event of Default, such fee shall be increased by
two percent per annum (instead of, and not in addition to, any increase pursuant
to Section 2.10(c) (Interest)) and shall be payable on demand; and

 

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

 

(c) Additional Fees. The Borrower and the UK Guarantor have jointly and
severally agreed to pay to the Administrative Agent and the Arranger additional
fees, the amount and dates of payment of which are embodied in the Fee Letter.

 

(d) Payment of Fees. The Borrower hereby consents to the payment by the Swing
Loan Lender of all fees payable hereunder (including fees payable under the Fee
Letter) with proceeds of a Swing Loan made at the option of the Administrative
Agent in accordance with the provisions of Section 2.13(h) (Payments and
Computations).

 

  Section 2.13 Payments and Computations

 

(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 12:00 noon (New York time) on the day when due, in the currency
specified herein (or, if no such currency is specified, in Dollars) to the
Administrative Agent at its address referred to in Section 11.8 (Notices, Etc.)
in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) or (g) below, as applicable, for the account of their respective
Applicable Lending Offices; provided, however, that amounts payable pursuant to
Section 2.15 (Capital Adequacy), Section 2.16 (Taxes) or Section 2.14(c) or (d)
(Special Provisions Governing Eurodollar Rate Loans) shall be paid only to the
affected Lender or Lenders and amounts payable with respect to Swing Loans shall
be paid only to the Swing Loan Lender. Payments received by the Administrative
Agent after 12:00 noon (New York time) shall be deemed to be received on the
next Business Day.

 

(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest and fees are payable. Each determination by the
Administrative Agent of a rate of interest hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Loan
Documents duly executed

 

45



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

by the Administrative Agent or any Hedging Contract may specify other currencies
of payment for Obligations created by or directly related to such Loan Document
or Hedging Contract.

 

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Revolving Loans shall be applied as follows: first, to repay
such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Eurodollar Interest Periods being repaid prior to those having
later expiring Eurodollar Interest Periods.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due hereunder that the Borrower will
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon (at the Federal Funds Rate for the first Business
Day and thereafter at the rate applicable to Base Rate Loans) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.

 

(f) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (g) below (or required
to be applied in accordance with Section 2.9 (Mandatory Prepayments)), all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower shall be applied as follows: first, to pay principal
of, and interest on, any portion of the Loans the Administrative Agent may have
advanced pursuant to the express provisions of this Agreement on behalf of any
Lender, for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower, second, to pay all other Obligations then due and
payable and third, as the Borrower so designates. Payments in respect of Swing
Loans received by the Administrative Agent shall be distributed to the Swing
Loan Lender; payments in respect of Revolving Loans received by the
Administrative Agent shall be distributed to each Revolving Credit Lender in
accordance with such Revolving Credit Lender’s Ratable Portion; and all payments
of fees and all other payments in respect of any other Obligation shall be
allocated among such of the Lenders and Issuers as are entitled thereto and, for
such payments allocated to the Revolving Credit Lenders, in proportion to their
respective Ratable Portions.

 

(g) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that, notwithstanding the provisions of Section 2.9
(Mandatory Prepayments) and clause (f) above, the Administrative Agent may, and,
upon either (A) the written direction of the Requisite Lenders or (B) the
acceleration of the Obligations pursuant to Section 9.2 (Remedies), shall apply
all payments in respect of any Obligations and all funds on deposit in any Cash
Collateral Account and all other proceeds of Collateral in the following order:

 

(i) first, to pay interest on and then principal of any portion of the Revolving
Loans that the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower;

 

46



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(ii) second, to pay Secured Obligations in respect of any expense reimbursements
or indemnities and Facility Cash Management Obligations then due to the
Administrative Agent;

 

(iii) third, to pay Secured Obligations in respect of any expense reimbursements
or indemnities and Facility Cash Management Obligations then due to the Lenders
and the Issuers;

 

(iv) fourth, to pay Secured Obligations in respect of any fees then due to the
Administrative Agent, the Lenders and the Issuers;

 

(v) fifth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations;

 

(vi) sixth, to pay or prepay principal amounts on the Loans and Reimbursement
Obligations, to provide cash collateral for outstanding Letter of Credit Undrawn
Amounts in the manner described in Section 9.3 (Actions in Respect of Letters of
Credit), and to pay amounts owing with respect to Hedging Contracts to the
extent of any Availability Reserve imposed by the Administrative Agent with
respect thereto, ratably to the aggregate principal amount of such Loans,
Reimbursement Obligations and Letter of Credit Undrawn Amounts, and Obligations
owing with respect to Hedging Contracts; and

 

(vii) seventh, to the ratable payment of all other Obligations owing with
respect to Hedging Contracts; and

 

(viii) eighth, to the ratable payment of all other Secured Obligations;

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above the available funds
being applied with respect to any such Secured Obligation (unless otherwise
specified in such clause) shall be allocated to the payment of such Secured
Obligation ratably, based on the proportion of the Administrative Agent’s and
each Lender’s or Issuer’s interest in the aggregate outstanding Secured
Obligations described in such clauses; provided, however, that payments that
would otherwise be allocated to the Revolving Credit Lenders shall be allocated
first to repay Protective Advances and Swing Loans pro rata and then to the
Revolving Credit Lenders. The order of priority set forth in clauses (i), (ii),
(iii), (iv), (v), (vi) and (vii) above may at any time and from time to time be
changed by the agreement of the Requisite Lenders without necessity of notice to
or consent of or approval by the Borrower, any Secured Party that is not a
Lender or Issuer or by any other Person that is not a Lender or Issuer. The
order of priority set forth in clauses (i), (ii), (iii) and (iv) above may be
changed only with the prior written consent of the Administrative Agent in
addition to that of the Requisite Lenders.

 

(h) At the option of the Administrative Agent, principal on the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums due and
payable in respect of

 

47



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

the Revolving Loans and Protective Advances may be paid from the proceeds of
Swing Loans or Revolving Loans. The Borrower hereby authorizes the Swing Loan
Lender to make such Swing Loans pursuant to Section 2.3(a) (Swing Loans) and the
Revolving Credit Lenders to make such Revolving Loans pursuant to Section 2.2(a)
(Borrowing Procedures) from time to time in the amounts of any and all principal
payable with respect to the Swing Loans, Reimbursement Obligations, interest,
fees, expenses and other sums payable in respect of the Revolving Loans and
Protective Advances, and further authorizes the Administrative Agent to give the
Lenders notice of any Borrowing with respect to such Swing Loans and Revolving
Loans and to distribute the proceeds of such Swing Loans and Revolving Loans to
pay such amounts. The Borrower agrees that all such Swing Loans and Revolving
Loans so made shall be deemed to have been requested by it (irrespective of the
satisfaction of the conditions in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit), which conditions the Lenders irrevocably waive) and
directs that all proceeds thereof shall be used to pay such amounts.

 

  Section 2.14 Special Provisions Governing Eurodollar Rate Loans

 

(a) Determination of Interest Rate

 

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.” The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.

 

(b) Interest Rate Unascertainable, Inadequate or Unfair

 

In the event that (i) the Administrative Agent determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed or (ii) the
Requisite Lenders notify the Administrative Agent that the Eurodollar Rate for
any Interest Period will not adequately reflect the cost to the Revolving Credit
Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Revolving
Credit Lenders, whereupon each Eurodollar Loan shall automatically, on the last
day of the current Interest Period for such Loan, convert into a Base Rate Loan
and the obligations of the Revolving Credit Lenders to make Eurodollar Rate
Loans or to convert Base Rate Loans into Eurodollar Rate Loans shall be
suspended until the Administrative Agent shall notify the Borrower that the
Requisite Lenders have determined that the circumstances causing such suspension
no longer exist.

 

(c) Increased Costs

 

If at any time any Revolving Credit Lender determines that the introduction of,
or any change in or in the interpretation of, any law, treaty or governmental
rule, regulation or order (other than any change by way of imposition or
increase of reserve requirements included in determining the Eurodollar Rate) or
the compliance by such Revolving Credit Lender with any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), shall have the effect of increasing the cost to such
Revolving Credit Lender of agreeing to make or making, funding or maintaining
any Eurodollar Rate Loans, then the Borrower shall from time to time, upon
demand by such Revolving Credit Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Revolving Credit Lender additional amounts sufficient to compensate such

 

48



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Revolving Credit Lender for such increased cost. A certificate as to the amount
of such increased cost, submitted to the Borrower and the Administrative Agent
by such Revolving Credit Lender, shall be conclusive and binding for all
purposes, absent manifest error.

 

(d) Illegality

 

Notwithstanding any other provision of this Agreement, if any Revolving Credit
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Revolving
Credit Lender or its Eurodollar Lending Office to make Eurodollar Rate Loans or
to continue to fund or maintain Eurodollar Rate Loans, then, on notice thereof
and demand therefor by such Revolving Credit Lender to the Borrower through the
Administrative Agent, (i) the obligation of such Revolving Credit Lender to make
or to continue Eurodollar Rate Loans and to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended, and each such Revolving Credit Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate Loan. If,
at any time after a Revolving Credit Lender gives notice under this clause (d),
such Revolving Credit Lender determines that it may lawfully make Eurodollar
Rate Loans, such Revolving Credit Lender shall promptly give notice of that
determination to the Borrower and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender.
The Borrower’s right to request, and such Revolving Credit Lender’s obligation,
if any, to make Eurodollar Rate Loans shall thereupon be restored.

 

(e) Breakage Costs

 

In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Revolving Credit
Lender, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Revolving Credit Lender to fund or
maintain such Revolving Credit Lender’s Eurodollar Rate Loans to the Borrower
but excluding any loss of the Applicable Margin on the relevant Loans) that such
Revolving Credit Lender may sustain (i) if for any reason (other than solely by
reason of such Lender being a Non-Funding Lender) a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation given by the Borrower or in a telephonic request by it for
borrowing or conversion or continuation or a successive Interest Period does not
commence after notice therefor is given pursuant to Section 2.11
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.9 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in clause
(d) above or (iv) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof. The Revolving Credit
Lender making demand for such compensation shall deliver to the Borrower
concurrently with such demand a written statement as to such losses, expenses
and liabilities, and this statement shall be conclusive as to the amount of
compensation due to such Revolving Credit Lender, absent manifest error.

 

49



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(f) Limitation of Borrower’s Liability

 

Notwithstanding the foregoing, no Lender shall be entitled to compensation under
this Section 2.14 for any costs incurred with respect to any date that it has
such costs unless it shall have notified the Borrower that it will demand
compensation for such costs under this Section 2.14 not more than 120 days after
the later of (i) such date and (ii) the date on which it shall have become aware
of such costs; provided, that the foregoing shall in no way operate in
derogation of the undertaking contained in the last sentence of this clause (f).
In the event that any Lender determines that any event or circumstance that will
lead to a claim under this Section 2.14 has occurred or will occur, such Lender
will use its best efforts to so notify the Borrower; provided, that any failure
to provide such notice shall in no way impair the rights of such Lender to
demand and receive compensation under this Section 2.14, but without prejudice
to any claims of the Borrower for compensation for actual damages sustained as a
result of any failure to observe this undertaking.

 

  Section 2.15 Capital Adequacy

 

If at any time any Lender determines that (a) the adoption of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order after the date of this Agreement regarding capital adequacy, (b)
compliance with any such law, treaty, rule, regulation or order or (c)
compliance with any guideline or request or directive from any central bank or
other Governmental Authority (whether or not having the force of law) shall have
the effect of reducing the rate of return on such Lender’s (or any corporation
controlling such Lender’s) capital as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which such
Lender or such corporation could have achieved but for such adoption, change,
compliance or interpretation, then, upon demand from time to time by such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes absent manifest error. Notwithstanding the foregoing,
no Lender shall be entitled to compensation under this Section 2.15 for any
reductions suffered with respect to any date that such reductions are incurred
unless it shall have notified the Borrower that it will demand compensation for
such reductions under this Section 2.15 not more than 120 days after the later
of (i) such date and (ii) the date on which it shall have become aware of such
reductions; provided, that the foregoing shall in no way operate in derogation
of the undertaking contained in the last sentence of this Section 2.15. In the
event that any Lender determines that any event or circumstance that will lead
to a claim under this Section 2.15 has occurred or will occur, such Lender will
use its best efforts to so notify the Borrower; provided, that any failure to
provide such notice shall in no way impair the rights of such Lender to demand
and receive compensation under this Section 2.15, but without prejudice to any
claims of the Borrower for compensation for actual damages sustained as a result
of any failure to observe this undertaking.

 

  Section 2.16 Taxes

 

(a) Any and all payments by any Loan Party under each Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding (i) in the case of each Lender, Issuer and the
Administrative Agent (A) taxes measured by its net income, and franchise taxes
imposed on it, and similar taxes imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender, Issuer or the

 

50



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Administrative Agent (as the case may be) is organized and (B) any United States
withholding taxes payable with respect to payments under the Loan Documents
under laws (including any statute, treaty or regulation) in effect on the
Closing Date (or, in the case of an Eligible Assignee, the date of the
Assignment and Acceptance) applicable to such Lender, Issuer or the
Administrative Agent, as the case may be, but not excluding any United States
withholding taxes payable as a result of any change in such laws occurring after
the Closing Date (or the date of such Assignment and Acceptance) and (ii) in the
case of each Lender or Issuer, taxes measured by its net income and franchise
taxes imposed on it as a result of a present or former connection between such
Lender or Issuer (as the case may be) and the jurisdiction of the Governmental
Authority imposing such tax or any taxing authority thereof or therein (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If any Taxes shall be
required by law to be deducted from or in respect of any sum payable under any
Loan Document to any Lender, any Issuer or the Administrative Agent (w) the sum
payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16), such Lender, Issuer or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (x) the relevant Loan Party shall make such
deductions, (y) the relevant Loan Party shall pay the full amount deducted to
the relevant taxing authority or other authority in accordance with applicable
law and (z) the relevant Loan Party shall deliver to the Administrative Agent
evidence of such payment.

 

(b) In addition, each Loan Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”). Each Loan Party authorizes the
Administrative Agent to pay such Other Taxes in the name of such Loan Party and,
for such purpose, to submit a Notice of Borrowing for Revolving Loans in the
currency such Other Taxes are owed (or, if not available, in Dollars) (i) after
the occurrence of any Event of Default and in respect of any event occurring on
the Closing Date and (ii) otherwise, with the consent of such Loan Party, in the
name of the Loan Party owing such Other Taxes and in an aggregate principal
amount not to exceed all amounts owing in respect of such Other Taxes. If such a
Notice of Borrowing is prepared by the Administrative Agent, the Borrowing
corresponding thereto shall be made without regard to the conditions precedent
set forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) and the proceeds thereof shall be disbursed to the Administrative Agent
in the name of the Borrower and shall be used by the Administrative Agent solely
to pay such Other Taxes (any excess thereof to be used to repay such Borrowing).
The Administrative Agent may also make Swing Loans and Protective Advances to
pay such Other Taxes in the name of such Loan Party and may pay such Other Taxes
and seek separate reimbursement of such Other Taxes hereunder as a Secured
Obligation.

 

(c) Each Loan Party shall, jointly and severally, indemnify each Lender, Issuer
and the Administrative Agent for the full amount of Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.16) paid by such Lender, Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall

 

51



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

be made within 30 days from the date such Lender, Issuer or the Administrative
Agent (as the case may be) makes written demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes or Other Taxes by any
Loan Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 11.8 (Notices, Etc.), the original or a certified
copy of a receipt evidencing payment thereof.

 

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under the Guaranty, the agreements and obligations of such Loan
Party contained in this Section 2.16 shall survive the payment in full of the
Obligations.

 

(f) Prior to the Closing Date in the case of each Non-U.S. Lender that is a
signatory hereto, and on the date of the Assignment and Acceptance pursuant to
which it becomes a Lender in the case of each other Non-U.S. Lender and from
time to time thereafter if requested by the Borrower or the Administrative
Agent, each Non-U.S. Lender that is entitled at such time to an exemption from
United States withholding tax, or that is subject to such tax at a reduced rate
under an applicable tax treaty, shall provide the Administrative Agent and the
Borrower with two completed originals of each of the following: (i) Form W-8ECI
(claiming exemption from withholding because the income is effectively connected
with a U.S. trade or business) or any successor form, (ii) Form W-8BEN (claiming
exemption from, or a reduction of, withholding tax under an income tax treaty)
or any successor form, (iii) in the case of a Non-U.S. Lender claiming exemption
under Sections 871(h) or 881(c) of the Code, a Form W-8BEN (claiming exemption
from withholding under the portfolio interest exemption) or any successor form
or (iv) any other applicable form, certificate or document prescribed by the IRS
certifying as to such Non-U.S. Lender’s entitlement to such exemption from
United States withholding tax or reduced rate with respect to all payments to be
made to such Non-U.S. Lender under the Loan Documents. Unless the Borrower and
the Administrative Agent have received forms or other documents satisfactory to
them indicating that payments under any Loan Document to or for a Non-U.S.
Lender are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Loan Parties and the
Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.

 

(g) Any Revolving Credit Lender claiming any additional amounts payable pursuant
to this Section 2.16 shall use its reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Revolving Credit Lender, be otherwise disadvantageous to such Revolving Credit
Lender; provided, that the Borrower shall not be required to indemnify or to pay
any additional amounts to any Revolving Credit Lender (or Eligible Assignee)
with respect to any Taxes pursuant to this Section 2.16 to the extent that such
Revolving Credit Lender (or Eligible Assignee) fails to comply with the
provisions of this clause (g) (and, in such case, the Borrower may deduct and
withhold all Taxes required by law as a result of such non-compliance from
payments to such Revolving Credit Lender (or Eligible Assignee)). Additionally,
no Lender shall be entitled to any payment under this Section 2.16 more than 120
days after such Lender became aware of its entitlement to such payment;
provided, that the foregoing shall in no way operate in derogation of the
undertaking contained in the last sentence of this clause (g). In the event that
any Lender determines that any event or circumstance that will lead to a claim
for payment under this Section

 

52



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

2.16 has occurred or will occur, such Lender will use its best efforts to so
notify the Borrower; provided, that any failure to provide such notice shall in
no way impair the rights of such Lender to demand and receive payment under this
Section 2.16, but without prejudice to any claims of the Borrower for
compensation for actual damages sustained as a result of any failure to observe
this undertaking.

 

  Section 2.17 Substitution of Lenders

 

(a) In the event that (i)(A) any Revolving Credit Lender makes a claim under
Section 2.14(c) (Increased Costs) or 2.15 (Capital Adequacy), (B) it becomes
illegal for any Revolving Credit Lender to continue to fund or make any
Eurodollar Rate Loan and such Revolving Credit Lender notifies the Borrower
pursuant to Section 2.14(d) (Illegality), (C) any Loan Party is required to make
any payment pursuant to Section 2.16 (Taxes) that is attributable to a
particular Revolving Credit Lender or (D) any Revolving Credit Lender becomes a
Non-Funding Lender and (ii) in the case of clause (i)(A) above, as a consequence
of increased costs in respect of which such claim is made, the effective rate of
interest payable to such Revolving Credit Lender under this Agreement with
respect to its Loans materially exceeds the effective average annual rate of
interest payable to the Requisite Lenders under this Agreement (any such
Revolving Credit Lender, an “Affected Lender”), the Borrower may substitute any
Lender and, if reasonably acceptable to the Administrative Agent, any other
Eligible Assignee (a “Substitute Institution”) for such Affected Lender
hereunder, after delivery of a written notice (a “Substitution Notice”) by the
Borrower to the Administrative Agent and the Affected Lender within a reasonable
time (in any case not to exceed 90 days) following the occurrence of any of the
events described in clause (i) above that the Borrower intends to make such
substitution; provided, however, that, if more than one Revolving Credit Lender
claims increased costs, illegality or right to payment arising from the same act
or condition and such claims are received by the Borrower within 30 days of each
other, then the Borrower may substitute all, but not (except to the extent the
Borrower has already substituted one of such Affected Lenders before the
Borrower’s receipt of the other Affected Lenders’ claim) less than all,
Revolving Credit Lenders making such claims.

 

(b) If the Substitution Notice was properly issued under this Section 2.17, the
Affected Lender shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Lender under the Loan Documents, and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Revolving Credit Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages (other than exemplary or punitive damages, to the
extent permitted by applicable law) in respect of any such unperformed
obligations). Such purchase and sale (and the corresponding assignment of all
rights and claims hereunder) shall be effective on (and not earlier than) the
later of (i) the receipt by the Affected Lender of its Ratable Portion of the
Revolving Credit Outstandings, together with any other Obligations owing to it,
(ii) the receipt by the Administrative Agent of an agreement in form and
substance satisfactory to it and the Borrower whereby the Substitute Institution
shall agree to be bound by the terms hereof and (iii) the payment in full to the
Affected Lender in cash of all fees, unreimbursed costs and expenses and
indemnities accrued and unpaid through such effective date. Upon the
effectiveness of such sale, purchase and assumption, the Substitute Institution
shall become a “Lender” hereunder for all purposes of this Agreement having a
Revolving Credit Commitment in the amount of such Affected Lender’s Revolving
Credit Commitment assumed by it and such

 

53



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Revolving Credit Commitment of the Affected Lender shall be terminated;
provided, however, that all indemnities under the Loan Documents shall continue
in favor of such Affected Lender.

 

(c) Each Revolving Credit Lender agrees that, if it becomes an Affected Lender
and its rights and claims are assigned hereunder to a Substitute Institution
pursuant to this Section 2.17, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such assignment,
together with any Revolving Credit Note (if such Loans are evidenced by a
Revolving Credit Note) evidencing the Loans subject to such Assignment and
Acceptance; provided, however, that the failure of any Affected Lender to
execute an Assignment and Acceptance shall not render such assignment invalid.

 

  Section 2.18 Facility Increase

 

The Borrower may from time to time request an increase in the aggregate
Revolving Credit Commitments by an aggregate amount of up to $30,000,000 (each
such increase, a “Facility Increase”). Each Facility Increase shall be made on
notice given by the Borrower to the Administrative Agent not later than 12:00
noon (New York time) ten Business Days prior to the date of the proposed
Facility Increase. Each such notice (a “Notice of Facility Increase”) shall be
in a form satisfactory to the Administrative Agent and shall specify (i) the
date of such proposed Facility Increase (the “Facility Increase Effective
Date”), (ii) the aggregate amount of such proposed Facility Increase, which
shall in an amount not less than $10,000,000 or in an integral multiple of
$5,000,000 in excess thereof (the “Facility Increase Amount”), (iii) that, at
the time of and after giving effect to such Facility Increase, the Borrower
shall be in pro forma compliance with the financial covenants set forth in
Article V (Financial Covenants) hereof, and (iv) that no Default or Event of
Default has occurred and is continuing, or will result from such Facility
Increase. The Administrative Agent shall give to each Revolving Credit Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Facility
Increase and shall offer such Facility Increase to each of the existing
Revolving Credit Lenders and, if the Administrative Agent so determines in its
sole discretion, to other Eligible Assignees acceptable to the Administrative
Agent in its sole discretion (the “Offerees”). Each Offeree shall have until the
second Business Day preceding the Facility Increase Effective Date to commit in
writing to all or a portion of the Facility Increase. In the event that the
Offerees deliver commitments with respect to such Facility Increase in an amount
in excess of the Facility Increase Amount, then the Administrative Agent shall
allocate the Facility Increase to the Offerees committing to the Facility
Increase on any basis the Administrative Agent determines is appropriate in
consultation with the Borrower. On the Facility Increase Effective Date, (A)
each Eligible Assignee committing to a portion of such Facility Increase shall
execute an assumption agreement satisfactory to the Administrative Agent
pursuant to which such Eligible Assignee agrees to be bound by the terms of this
Agreement as a Revolving Credit Lender, (B) the Revolving Credit Commitments
will be increased by the Facility Increase Amount in accordance with the
allocations determined by the Administrative Agent, and (C) each Revolving
Credit Lender, after giving effect to such Facility Increase, shall purchase or
sell the Loans held by it from or to the other Revolving Credit Lenders, as
directed by the Administrative Agent, such that after giving effect to such
purchases and sales each Revolving Credit Lender holds its Ratable Portion of
the outstanding Loans. In the event the commitments of the Offerees in respect
of such Facility Increase are less than the Facility Increase Amount, none of
the Revolving Credit Lenders or the Administrative Agent shall have any
obligation to commit to the uncommitted portion of such Facility Increase, and
the Borrower may elect either to reduce the Facility Increase Amount accordingly
or to terminate its request for a Facility Increase. Notwithstanding the
foregoing, no

 

54



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Facility Increase shall be effected unless the conditions set forth in Section
3.2 (Conditions Precedent to each Loan and Letter of Credit) are satisfied on
the Facility Increase Effective Date and, if requested by the Administrative
Agent or any Lender, the Administrative Agent shall have received an opinion of
counsel to the Borrower satisfactory to the Administrative Agent addressing such
matters relating to such Facility Increase and the Credit Agreement as the
Administrative Agent may require.

 

ARTICLE III

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

  Section 3.1  Conditions Precedent to Initial Loans and Letters of Credit

 

The obligation of each Revolving Credit Lender to make the Loans requested to be
made by it on the Closing Date and the obligation of each Issuer to Issue
Letters of Credit on the Closing Date is subject to the satisfaction or due
waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.) of each of
the following conditions precedent on or before February 11, 2005:

 

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Closing Date each of the following, each dated the Closing Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and in sufficient copies for
each Lender:

 

(i) this Agreement, duly executed and delivered by the Borrower and, for the
account of each Lender requesting the same, a Revolving Credit Note of the
Borrower conforming to the requirements set forth herein;

 

(ii) the Guaranty, duly executed by each Guarantor;

 

(iii) the Intercreditor Agreement, duly executed by each party thereto;

 

(iv) each Security Agreement duly executed and delivered by each Loan Party as
set forth on Schedule 3.1(a)(iv) (Security Agreements) opposite such Security
Agreement, together with each of the following:

 

(A) evidence satisfactory to the Administrative Agent that, upon the filing and
recording of instruments delivered at the Closing, the Administrative Agent (for
the benefit of the Secured Parties) shall have a valid and perfected first
priority security interest (or comparable security interest) in the Collateral
contemplated thereby, including (x) such documents duly executed by each Loan
Party as the Administrative Agent may request with respect to the perfection of
its security interests in such Collateral (including financing statements under
the UCC, patent, trademark and copyright security agreements suitable for filing
with the Patent and Trademark Office or the Copyright Office, as the case may
be, and other applicable documents under the laws of any jurisdiction with
respect to the perfection of Liens created by the applicable Security Agreement)
and (y) copies of UCC search reports as of a recent date

 

55



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

listing all effective financing statements that name any Loan Party as debtor,
together with copies of such financing statements, none of which shall cover
such Collateral, except for those that shall be terminated on the Closing Date
or are otherwise permitted hereunder;

 

(B) all certificates, instruments and other documents representing all Pledged
Stock being pledged pursuant to such Security Agreement and stock powers for
such certificates, instruments and other documents executed in blank;

 

(C) all instruments representing Pledged Debt Instruments being pledged pursuant
to such Security Agreement duly endorsed in favor of the Administrative Agent or
in blank;

 

(D) all Deposit Account Control Agreements, duly executed by the corresponding
Deposit Account Bank and Loan Party, that, in the reasonable judgment of the
Administrative Agent, shall be required for the Loan Parties to comply with
Section 7.12 (Control Accounts; Approved Deposit Accounts); and

 

(E) Securities Account Control Agreements duly executed by the appropriate Loan
Party and (1) all Securities Intermediaries with respect to all Securities
Accounts and securities entitlements of the Borrower and each Guarantor and (2)
all futures commission agents and clearing houses with respect to all
commodities contracts and commodities accounts held by the Borrower and each
Guarantor;

 

(v) a favorable opinion of (A) Dechert LLP, counsel to the Loan Parties, in
substantially the form of Exhibit G (Form of Opinion of Counsel for the Loan
Parties), (B) Dechert LLP, counsel to the Loan Parties in the United Kingdom, in
each case addressed to the Administrative Agent and the Lenders and addressing
such other matters as any Lender through the Administrative Agent may reasonably
request including, without limitation, the enforceability of all applicable Loan
Documents, compliance with all laws and regulations (including Regulation U of
the Board of Governors of the Federal Reserve System), the perfection of all
security interests purported to be granted and no conflicts with material
agreements (including, without limitation, the First Mortgage Notes Indenture
and the Senior Sub Notes Indenture) and (C) counsel to the Administrative Agent
as to the enforceability of this Agreement and the other Loan Documents to be
executed on the Closing Date;

 

(vi) a copy of each Related Document and each Disclosure Document certified as
being complete and correct by a Responsible Officer of the Borrower;

 

(vii) a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party, certified as of a recent date by the
Secretary of State of the state of organization of such Loan Party, if
applicable, together with certificates of such official attesting to the good
standing of each such Loan Party;

 

56



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(viii) a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (A) the names and true signatures of each officer of such Loan
Party that has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) the by-laws (or equivalent Constituent Document) of such Loan
Party as in effect on the date of such certification, (C) the resolutions of
such Loan Party’s Board of Directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to clause (vii) above;

 

(ix) a certificate of a Responsible Officer of the Borrower, stating that the
Borrower and its Subsidiaries taken as a whole are Solvent after giving effect
to the initial Loans and Letters of Credit, the application of the proceeds
thereof in accordance with Section 7.9 (Application of Proceeds) and the payment
of all estimated legal, accounting and other fees related hereto and thereto;

 

(x) a certificate of a Responsible Officer of the Borrower to the effect that
(A) the condition set forth in Section 3.2(b) (Conditions Precedent to Each Loan
and Letter of Credit) has been satisfied and (B) no litigation not listed on
Schedule 4.7 (Litigation) shall have been commenced against any Loan Party or
any of its Subsidiaries that would have a Material Adverse Effect;

 

(xi) evidence satisfactory to the Administrative Agent that the insurance
policies required by Section 7.5 (Maintenance of Insurance) and any Collateral
Document are in full force and effect, together with, unless otherwise agreed by
the Administrative Agent, endorsements naming the Administrative Agent, on
behalf of the Secured Parties, as an additional insured or loss payee under all
insurance policies to be maintained with respect to the properties of the
Borrower and its Subsidiaries; and

 

(xii) such other certificates, documents, agreements and information respecting
any Loan Party as any Lender through the Administrative Agent may reasonably
request.

 

(b) Cash Management. The Administrative Agent shall have received evidence that,
as of the Closing Date, the procedures with respect to cash management required
by the Collateral Documents have been established and are currently being
maintained by each Loan Party, together with copies of all executed lockbox
agreements and Deposit Account Control Agreements executed by such Loan Party in
connection therewith.

 

(c) Landlord Waivers and Bailee’s Letters. The Administrative Agent shall have
received such Landlord Waivers and Bailee’s Letters as the Administrative Agent
shall request in its sole discretion.

 

(d) Fee and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of the Administrative Agent and the Lenders, as
applicable, all fees and expenses (including reasonable fees and expenses of
counsel) due and payable on or before the Closing Date (including all such fees
described in the Fee Letter).

 

57



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(e) Refinancing of Existing Credit Agreement. (i) All obligations under the
Existing Credit Agreement shall have been repaid in full except for letters of
credit listed on Schedule 2.4 (Existing Letters of Credit) hereto, (ii) the
Existing Credit Agreement and all Loan Documents (as defined therein) shall have
been terminated on terms satisfactory to the Administrative Agent and all liens
and security interests granted thereunder shall have been released and/or
terminated and (iii) the Administrative Agent shall have received a payoff
letter duly executed and delivered by the Borrower and the Existing Agent or
other evidence of such termination in each case in form and substance
satisfactory to the Administrative Agent.

 

(f) Related Documents. The Administrative Agent shall be satisfied that (i) the
terms and conditions of the First Mortgage Notes Indenture shall not have been
amended, waived or modified without the approval of the Administrative Agent,
(ii) the First Mortgage Notes Indenture and the other Related Documents shall
have been approved by all corporate action of the Borrower and each of the other
parties thereto, shall have been executed and delivered by each such party,
shall be in full force and effect and there shall not have occurred and be
continuing any material breach or default thereunder and (iii) the Borrower
shall have issued First Mortgage Notes in a principal amount of not less then
$190,000,000.

 

(g) Consents, Etc. The Borrower and its Subsidiaries shall have received all
consents and authorizations required pursuant to any material Contractual
Obligation with any other Person (including, without limitation, all consents to
the assignment of receivables by the UK Guarantor) and shall have obtained all
Permits of, and effected all notices to and filings with, any Governmental
Authority, in each case, as may be necessary to allow each of the Borrower and
its Subsidiaries lawfully (i) to execute, deliver and perform, in all material
respects, their respective obligations hereunder and under the Loan Documents
and the Related Documents to which each of them, respectively, is, or shall be,
a party and each other agreement or instrument to be executed and delivered by
each of them, respectively, pursuant thereto or in connection therewith, and
(ii) to create and perfect the Liens on the Collateral to be owned by each of
them in the manner and for the purpose contemplated by the Loan Documents.

 

(h) Field Examination; Initial Appraisals. The Administrative Agent shall be
satisfied with the results of a field examination of the Borrower and its
Subsidiaries conducted by Citicorp’s internal auditors no more than one month
prior to the Closing Date and shall have received appraisals (the “Initial
Appraisals”) of all Inventory, Accounts of the Borrower and the UK Guarantor,
each in form and substance satisfactory to the Administrative Agent.

 

(i) Minimum Available Credit. After giving effect to the Loans to be made and
the Letters of Credit to be Issued on the Closing Date, the Available Credit
shall not be less than $25,000,000.

 

  Section 3.2  Conditions Precedent to Each Loan and Letter of Credit

 

The obligation of each Revolving Credit Lender on any date (including the
Closing Date) to make any Loan and of each Issuer on any date (including the
Closing Date) to Issue any Letter of Credit is subject to the satisfaction of
each of the following conditions precedent:

 

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan Request),
and, with respect to any Letter

 

58



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

of Credit, the Administrative Agent and the Issuer shall have received a duly
executed Letter of Credit Request.

 

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:

 

(i) the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Loan Documents shall be true and correct on and
as of the Closing Date and shall be true and correct in all material respects on
and as of any such date after the Closing Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

 

(ii) no Default or Event of Default shall have occurred and be continuing.

 

(c) Maximum Credit. After giving effect to the Loans or Letters of Credit
requested to be made or Issued on any such date and the use of proceeds
thereof,) the Revolving Credit Outstandings shall not exceed the Maximum Credit
at such time.

 

(d) No Legal Impediments. The making of the Loans or the Issuance of such Letter
of Credit on such date does not violate any Requirement of Law on the date of or
immediately following such Loan or Issuance of such Letter of Credit and is not
enjoined, temporarily, preliminarily or permanently.

 

(e) Additional Matters. The Administrative Agent shall have received such
additional documents, information and materials as any Lender, through the
Administrative Agent, may reasonably request to the extent such additional
documents, information and materials are reasonably available to the Borrower;
provided that in no event shall the Borrower be required to deliver any pricing
or other acquisition terms in respect of raw resin in any detail beyond the
detail contained in the Borrowing Base Certificate delivered in connection with
the Closing Date.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

 

  Section 3.3  Determinations of Initial Borrowing Conditions

 

For purposes of determining compliance with the conditions specified in Section
3.1 (Conditions Precedent to Initial Loans and Letters of Credit), each
Revolving Credit Lender shall be deemed to have consented to, approved, accepted
or be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Revolving
Credit Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice

 

59



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

from such Revolving Credit Lender prior to the initial Borrowing, borrowing of
Swing Loans or Issuance or deemed Issuance hereunder specifying its objection
thereto and such Revolving Credit Lender shall not have made available to the
Administrative Agent such Revolving Credit Lender’s Ratable Portion of such
Borrowing or Swing Loans.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, the Borrower represents and warrants each of the following to
the Lenders, the Issuers and the Administrative Agent, on and as of the Closing
Date and after giving effect to the making of the Loans and the other financial
accommodations on the Closing Date and on and as of each date as required by
Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of Credit):

 

  Section 4.1 Corporate Existence; Compliance with Law

 

The Borrower and each of its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, have a Material Adverse Effect, (c) has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary Permits from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for Permits or filings that can be
obtained or made by the taking of ministerial action to secure the grant or
transfer thereof or the failure to obtain or make would not, in the aggregate,
have a Material Adverse Effect.

 

  Section 4.2  Corporate Power; Authorization; Enforceable Obligations

 

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

 

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;

 

(ii) have been or, at the time of delivery thereof pursuant to Article III
(Conditions To Loans And Letters Of Credit) will have been duly authorized by
all necessary action, including the consent of shareholders, partners and
members where required;

 

(iii) do not and will not (A) contravene such Loan Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of

 

60



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Law applicable to such Loan Party (including Regulations T, U and X of the
Federal Reserve Board), or any order or decree of any Governmental Authority or
arbitrator applicable to such Loan Party, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any Related Document or any other material Contractual
Obligation of such Loan Party or any of its Subsidiaries or (D) result in the
creation or imposition of any Lien upon any property of such Loan Party or any
of its Subsidiaries, other than those in favor of the Secured Parties pursuant
to the Collateral Documents; and

 

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those listed on Schedule 4.2 (Consents) and that have been or will
be, prior to the Closing Date, obtained or made, copies of which have been or
will be delivered to the Administrative Agent pursuant to Section 3.1
(Conditions Precedent to Initial Loans and Letters of Credit), and each of which
on the Closing Date will be in full force and effect and, with respect to the
Collateral, filings required to perfect the Liens created by the Collateral
Documents.

 

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party party thereto. This Agreement is, and the other
Loan Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms.

 

  Section 4.3 Ownership of Borrower; Subsidiaries

 

(a) As of the Closing Date, the authorized capital stock of the Borrower
consists of 75,000,000 shares of common stock, $0.01 par value per share, of
which 12,591,075 shares were issued and were outstanding as of November 9, 2004
and 5,000,000 shares of preferred stock, $0.01 par value per share, of which
none are outstanding. All of the outstanding capital stock of the Borrower has
been validly issued, is fully paid and non-assessable. Except as set forth on
Schedule 4.3 (Ownership of the Borrower; Subsidiaries), no Stock of the Borrower
is subject to any option, warrant, right of conversion or purchase or any
similar right, and there are no agreements or understandings to which the
Borrower is a party with respect to the voting, sale or transfer of any shares
of Stock of the Borrower or any agreement restricting the transfer or
hypothecation of any such shares.

 

(b) Set forth on Schedule 4.3 (Ownership of the Borrower; Subsidiaries) is a
complete and accurate list showing, as of the Closing Date, all Subsidiaries of
the Borrower and, as to each such Subsidiary, the jurisdiction of its
organization, the number of shares of each class of Stock authorized (if
applicable), the number outstanding on the Closing Date and the number and
percentage of the outstanding shares of each such class owned (directly or
indirectly) by the Borrower. No Stock of any Subsidiary of the Borrower is
subject to any outstanding option, warrant, right of conversion or purchase of
any similar right. All of the outstanding Stock of each Subsidiary of the
Borrower owned (directly or indirectly) by the Borrower has been validly issued,
is fully paid and non-assessable (to the extent applicable) and is owned by the
Borrower or a Subsidiary of the Borrower, free and clear of all Liens (other
than the Lien in favor of the Secured Parties created pursuant to a Security
Agreement), options, warrants, rights of conversion or purchase or any similar
rights. Neither the Borrower nor any such Subsidiary is a party to, or has
knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any

 

61



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

such Subsidiary, other than the Loan Documents. The Borrower does not own or
hold, directly or indirectly, any Stock of any Person other than such
Subsidiaries and Investments permitted by Section 8.3 (Investments).

 

  Section 4.4  Financial Statements

 

(a) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2003, and the related Consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, certified by the Borrower’s Accountants, and the unaudited
Consolidated interim balance sheet of the Borrower and its Subsidiaries and the
related Consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries for the 12 months ended September 30, 2004,
copies of which have been furnished to each Lender, fairly present in all
material respects, subject, in the case of said balance sheets and said
statements of income, retained earnings and cash flows for the 12 months ended
September 30, 2004, to the absence of footnote disclosure and normal recurring
year-end audit adjustments, the Consolidated financial condition of the Borrower
and its Subsidiaries as at such dates and the Consolidated results of the
operations of the Borrower and its Subsidiaries for the period ended on such
dates, all in conformity with GAAP.

 

(b) None of the Borrower or any of its Subsidiaries has any material obligation,
contingent liability or liability for taxes, long-term leases or unusual forward
or long-term commitment that is not reflected in the Financial Statements
referred to in clause (a) above or in the notes thereto and not otherwise
permitted by this Agreement.

 

(c) The Projections have been prepared by the Borrower in light of the past
operations of its business, and reflect projections for the four-year period
beginning on January 1, 2005 on a quarterly basis for the first year and on a
year-by-year basis thereafter. The Projections are based upon estimates and
assumptions stated therein, all of which the Borrower believes to be reasonable
and fair in light of current conditions and current facts known to the Borrower
and, as of the Closing Date, reflect the Borrower’s good faith and reasonable
estimates of the future financial performance of the Borrower and its
Subsidiaries and of the other information projected therein for the periods set
forth therein.

 

  Section 4.5  Material Adverse Change

 

Since December 31, 2003, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

 

  Section 4.6  Solvency

 

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or extended on the Closing Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or extended,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrower, (c) the consummation of the other financing transactions
contemplated hereby and (d) the payment and accrual of all transaction costs in
connection with the foregoing, the Borrower and its Subsidiaries, taken as a
whole, are Solvent. For the purposes of Article 3 of the Council Regulation (EC)
No 1346/2000 on insolvency proceedings (the “UK Regulation”) the centre of main
interests of the UK Guarantor is situated in England and Wales.

 

62



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 4.7  Litigation

 

Except as set forth on Schedule 4.7 (Litigation), there are no pending or, to
the knowledge of the Borrower, threatened actions, investigations or proceedings
affecting the Borrower or any of its Subsidiaries before any court, Governmental
Authority or arbitrator other than those that, in the aggregate, would not have
a Material Adverse Effect. The performance of any action by any Loan Party
required or contemplated by any Loan Document or any Related Document is not
restrained or enjoined (either temporarily, preliminarily or permanently).

 

  Section 4.8  Taxes

 

(a) All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by the Borrower, the UK Guarantor or any of their
respective Tax Affiliates have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are required to be
filed, all such Tax Returns are true and correct in all material respects, and
all taxes, charges and other impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof except where
contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established on the books of the relevant Loan Party or such
Tax Affiliate in conformity with GAAP. As of the Closing Date, no Tax Return is
under audit or examination by any Governmental Authority and no notice of such
an audit or examination or any assertion of any claim for Taxes has been given
or made by any Governmental Authority. Proper and accurate amounts have been
withheld by the Borrower, the UK Guarantor and each of their respective Tax
Affiliates from their respective employees for all periods in full and complete
compliance with the tax, social security and unemployment withholding provisions
of applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.

 

(b) None of the Borrower, the UK Guarantor or any of their respective Tax
Affiliates has (i) as of the Closing Date executed or filed with the IRS or any
other Governmental Authority any agreement or other document extending, or
having the effect of extending, the period for the filing of any Tax Return or
the assessment or collection of any charges, (ii) incurred any obligation under
any tax sharing agreement or arrangement other than those of which the
Administrative Agent has received a copy prior to the date hereof or (iii) been
a member of an affiliated, combined or unitary group other than the group of
which the Borrower (or its Tax Affiliate) is the common parent.

 

(c) The Borrower does not intend to treat the Loans and the Letters of Credit
and the related transactions contemplated hereby as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6 011-4 of the
Code).

 

  Section 4.9  Full Disclosure

 

(a) The information prepared or furnished by or on behalf of the Borrower in
connection with this Agreement or the Related Documents or the consummation of
the transactions contemplated hereunder and thereunder taken as a whole,
including the information contained in the Disclosure Documents, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein or herein not misleading as
of the date made. All facts known to the Borrower and material to an

 

63



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

understanding of the financial condition, business, properties or prospects of
the Borrower and its Subsidiaries taken as one enterprise have been disclosed to
the Lenders or otherwise have been disclosed in public filings of the Borrower
accessible to the Administrative Agent as provided in Section 6.6 (SEC Filings,
Press Releases).

 

(b) The Borrower has delivered to each Lender a true, complete and correct copy
of each Disclosure Document. The Disclosure Documents comply as to form in all
material respects with all applicable requirements of all applicable state and
Federal securities laws.

 

  Section 4.10  Margin Regulations

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Loan will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Federal Reserve Board.

 

  Section 4.11  No Burdensome Restrictions; No Defaults

 

(a) None of the Borrower or any of its Subsidiaries (i) is a party to any
Contractual Obligation the compliance with one or more of which would have, in
the aggregate, a Material Adverse Effect or the performance of which by any
thereof, either unconditionally or upon the happening of an event, would result
in the creation of a Lien (other than a Lien permitted under Section 8.2 (Liens,
Etc.)) on the assets of any thereof or (ii) is subject to one or more charter or
corporate restrictions that would, in the aggregate, have a Material Adverse
Effect.

 

(b) None of the Borrower or any of its Subsidiaries is in default under or with
respect to any Contractual Obligation owed by it and, to the knowledge of the
Borrower, no other party is in default under or with respect to any Contractual
Obligation owed to any Loan Party or to any Subsidiary of any Loan Party, other
than, in either case, those defaults that, in the aggregate, would not have a
Material Adverse Effect.

 

(c) No Default or Event of Default has occurred and is continuing.

 

(d) To the best knowledge of the Borrower, there are no Requirements of Law
applicable to any Loan Party or any Subsidiary of any Loan Party the compliance
with which by such Loan Party or such Subsidiary, as the case may be, would, in
the aggregate, have a Material Adverse Effect.

 

  Section 4.12  Investment Company Act; Public Utility Holding Company Act

 

None of the Borrower or any of its Subsidiaries is (a) an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended or (b) a “holding company” or an “affiliate”, a “holding
company” or a “subsidiary company” of a “holding company”, as each such term is
defined and used in the Public Utility Holding Company Act of 1935, as amended.

 

64



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 4.13  Use of Proceeds

 

The proceeds of the Loans and the Letters of Credit (together with the proceeds
of the First Mortgage Notes are being used by the Borrower) (and, to the extent
provided to them by the Borrower, each other Loan Party) solely to (a) refinance
the Indebtedness and other obligations outstanding under the Existing Credit
Agreement, (b) pay related transaction costs, fees and expenses, (c) finance all
or any part of the purchase price or other cost of construction or improvement
of any property and (d) provide working capital from time to time for the
Borrower and its Subsidiaries and for other general corporate purposes;
provided, however, that to the extent that the Borrower is not permitted by the
Senior Sub Notes Indenture to incur additional indebtedness other than “Purchase
Money Indebtedness” (as defined in Senior Sub Notes Indenture), Borrowings and
Letters of Credit shall be used solely for the purposes described in clause (c)
above as permitted by the Senior Sub Notes Indenture.

 

  Section 4.14  Insurance

 

All policies of insurance of any kind or nature of the Borrower or any of its
Subsidiaries, including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. None
of the Borrower or any of its Subsidiaries has been refused insurance for any
material coverage for which it had applied or had any policy of insurance
terminated (other than at its request).

 

  Section 4.15  Labor Matters

 

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving the Borrower or any of its Subsidiaries, other
than those that, in the aggregate, would not have a Material Adverse Effect.

 

(b) There are no unfair labor practices, grievances, complaints or arbitrations
pending, or, to the Borrower’s knowledge, threatened, against or involving the
Borrower or any of its Subsidiaries, other than those that, in the aggregate,
would not have a Material Adverse Effect.

 

(c) Except as set forth on Schedule 4.15 (Labor Matters), as of the Closing
Date, there is no collective bargaining agreement covering any employee of the
Borrower or any of its Subsidiaries.

 

(d) Schedule 4.15 (Labor Matters) sets forth, as of the date hereof, all
material consulting agreements, executive employment agreements, executive
compensation plans, deferred compensation agreements, employee stock purchase
and stock option plans and severance plans of the Borrower and any of its
Subsidiaries.

 

  Section 4.16 ERISA; Pension Matters

 

(a) Schedule 4.16 (List of Plans; Pension Matters) separately identifies as of
the date hereof all Title IV Plans, all Multiemployer Plans and all other
employee pension plans

 

65



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

within the meaning of Section 3(2) of ERISA and all UK Pension Plans to which
the Borrower or any of its Subsidiaries has any obligation or liability,
contingent or otherwise.

 

(b) Each employee benefit plan of the Borrower or any of its Subsidiaries
intended to qualify under Section 401 of the Code does so qualify, and any trust
created thereunder is exempt from tax under the provisions of Section 501 of the
Code, except where such failures, in the aggregate, would not have a Material
Adverse Effect.

 

(c) Each Title IV Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
non-compliances that, in the aggregate, would not have a Material Adverse
Effect.

 

(d) There has been no, nor is there reasonably expected to occur any, ERISA
Event other than those that, in the aggregate, would not have a Material Adverse
Effect.

 

(e) Except to the extent set forth on Schedule 4.16 (List of Plans; Pension
Matters), none of the Borrower, any of the Borrower’s Subsidiaries or any ERISA
Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal as of the date hereof from any Multiemployer Plan.

 

(f) As of the December 31, 2004, the Constar Pension Plan and the Constar
Supplemental Executive Retirement Plan were underfunded on a GAAP basis by
approximately $21,600,000 and $600,000, respectively, and if terminated as of
December 31, 2004, would be underfunded on a termination basis by approximately
$35,000,000. As of December 31, 2004, the Borrower’s and its Subsidiaries’ UK
and Holland pension plans were underfunded on a GAAP basis by approximately
$4,100,000.

 

(g) Each UK Pension Plan is approved by the UK Inland Revenue for the purposes
of Chapter I or Chapter IV of Part XIV of the Income and Corporation Taxes Act
1988.

 

(h) Each UK Pension Plan is in compliance in all material respects with all
applicable legal and administrative requirements and its trusts, powers and
provisions and the Borrower and its Subsidiaries have complied with Article 141
of the Treaty of Rome except for non-compliances that, in the aggregate, would
not have a Material Adverse Effect.

 

(i) None of the Borrower, its Subsidiaries or any Person connected with, or an
associate of, the UK Guarantor have committed any, act or failure to act which
could fall within Subsection (5) of Section 38 to the Pensions Act 2004 other
than those that, in the aggregate, would not have a Material Adverse Effect.

 

  Section 4.17 Environmental Matters

 

(a) The operations of the Borrower and each of its Subsidiaries have been and
are in compliance with all Environmental Laws, including obtaining and complying
with all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of a Material Adverse Effect.

 

(b) None of the Borrower or any of its Subsidiaries or any Real Property
currently or, to the knowledge of the Borrower, previously owned, operated or
leased by or for the Borrower or any of its Subsidiaries is subject to any
pending or, to the knowledge of the

 

66



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Borrower, threatened, claim, order, agreement, notice of violation, notice of
potential liability or is the subject of any pending or threatened proceeding or
governmental investigation under or pursuant to Environmental Laws other than
those that, in the aggregate, are not reasonably likely to result in the
Borrower and its Subsidiaries incurring Environmental Liabilities and Costs
which would have a Material Adverse Effect.

 

(c) Except as disclosed on Schedule 4.17 (Environmental Matters), none of the
Borrower or any of its Subsidiaries is a treatment, storage or disposal facility
requiring a Permit under the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq., the regulations thereunder or any state analog.

 

(d) There are no facts, circumstances or conditions arising out of or relating
to the operations or ownership of the Borrower or any of its Subsidiaries of
Real Property owned, operated or leased by the Borrower or any of its
Subsidiaries that are not specifically accrued for in the financial information
furnished to the Lenders other than those that, in the aggregate, would not have
a reasonable likelihood of the Borrower and its Subsidiaries incurring
Environmental Liabilities and Costs which would have a Material Adverse Effect.

 

(e) As of the date hereof, no Environmental Lien has attached to any property of
the Borrower or any of its Subsidiaries and, to the knowledge of the Borrower,
no facts, circumstances or conditions exist that could reasonably be expected to
result in any such Lien attaching to any such property.

 

(f) The Borrower and each of its Subsidiaries has provided the Lenders with
copies of all material, non-routine environmental, health or safety audits,
studies, assessments, inspections, investigations or other environmental health
and safety reports prepared by third party environmental consultants relating to
the operations of the Borrower or any of its Subsidiaries or any Real Property
of any of them that are in the possession, custody or control of the Borrower or
any of its Subsidiaries as of the Closing Date.

 

  Section 4.18  Intellectual Property

 

The Borrower and its Subsidiaries own or license or otherwise have the right to
use all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
Internet domain names, franchises, authorizations and other intellectual
property rights (including all Intellectual Property as defined in the
applicable Security Agreement) that are necessary for the operations of their
respective businesses, without infringement upon or conflict with the rights of
any other Person with respect thereto which would have a Material Adverse
Effect, including all trade names associated with any private label brands of
the Borrower or any of its Subsidiaries. To the Borrower’s knowledge, no
license, permit, patent, patent application, trademark, trademark application,
service mark, trade name, copyright, copyright application, Internet domain
name, franchise, authorization, other intellectual property right (including all
“Intellectual Property” as defined in the applicable Security Agreement), slogan
or other advertising device, product, process, method, substance, part or
component, or other material now employed, or now contemplated to be employed,
by the Borrower or any of its Subsidiaries (i) infringes upon or conflicts with
any rights owned by any other Person and (ii) no claim or litigation regarding
any of the foregoing is pending or threatened which in the case of (i) or (ii)
would have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 4.19 Title; Real Property

 

(a) Each of the Borrower and its Subsidiaries has good and marketable title to,
or valid leasehold interests in, all Real Property and good title to all
personal property, in each case that is purported to be owned or leased by it,
including those reflected on the most recent Financial Statements delivered by
the Borrower, and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 8.2 (Liens, Etc.). The Borrower and its
Subsidiaries have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents in respect of, and have duly effected all recordings, filings and
other actions necessary to establish, protect and perfect, the Borrower’s and
its Subsidiaries’ right, title and interest in and to all such property except
where the failure would not have a Material Adverse Effect.

 

(b) Set forth on Schedule 4.19 (Real Property) is a complete and accurate list
of all Real Property of the Borrower and its Subsidiaries and showing, as of the
Closing Date, the current street address (including, where applicable, county,
state and other relevant jurisdictions), record owner and, where applicable,
lessee thereof.

 

(c) Except for properties described as leased by the Borrower and its
Subsidiaries on Schedule 4.19 (Real Property), as of the Closing Date, neither
the Borrower nor any of its Subsidiaries owns or holds, or is obligated under or
a party to, any lease, option, right of first refusal or other contractual right
to purchase, acquire, sell, assign, dispose of or lease any Real Property of
such Loan Party or any of its Subsidiaries.

 

(d) As of the Closing Date, no portion of any Real Property of the Borrower or
any of its Subsidiaries has suffered any material damage by fire or other
casualty loss that has not heretofore been completely repaired and restored to
good working order.

 

(e) All Permits required to have been issued or appropriate to enable all Real
Property of the Borrower or any of its Subsidiaries to be lawfully occupied and
used for all of the purposes for which they are currently occupied and used have
been lawfully issued and are in full force and effect, other than those that, in
the aggregate, would not have a Material Adverse Effect.

 

(f) None of the Borrower or any of its Subsidiaries has received any notice, or
has any knowledge, of any pending, threatened or contemplated condemnation
proceeding affecting any Real Property of the Borrower or any of its
Subsidiaries or any part thereof, except those that, in the aggregate, would not
have a Material Adverse Effect.

 

  Section 4.20 Related Documents

 

(a) The execution, delivery and performance by each Loan Party of the Related
Documents to which it is a party and the consummation of the transactions
contemplated thereby by such Loan Party:

 

(i) are within such Loan Party’s respective corporate, limited liability
company, partnership or other powers;

 

(ii) have been duly authorized by all necessary corporate or other action,
including the consent of stockholders where required;

 

68



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(iii) do not and will not (A) contravene or violate any Loan Party’s or any of
its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to any Loan Party or any order or decree of any
Governmental Authority or arbitrator, (C) conflict with or result in the breach
of, constitute a default under, or result in or permit the termination or
acceleration of, any Contractual Obligation of any Loan Party or any of its
Subsidiaries, except for those that, in the aggregate, would not have a Material
Adverse Effect or (D) result in the creation or imposition of any Lien upon any
property of any Loan Party or any of its Subsidiaries other than a Lien
permitted under Section 8.2 (Liens, Etc.); and

 

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those that (A) will have been obtained at the Closing Date, each of
which will be in full force and effect on the Closing Date, none of which will
on the Closing Date impose materially adverse conditions upon the exercise of
control by the Borrower over the UK Guarantor or over any of its other
Subsidiaries and (B) in the aggregate, if not obtained, would not have a
Material Adverse Effect.

 

(b) Each of the Related Documents has been or at the Closing Date will have been
duly executed and delivered by each Loan Party party thereto and at the Closing
Date will be the legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party in accordance with its terms.

 

(c) None of the Related Documents has been amended or modified in any respect
and no provision therein has been waived, except in each case to the extent
permitted by Section 8.12 (Modification of Related Documents), and each of the
representations and warranties therein were true and correct in all material
respects as of the date made and no default or event that, with the giving of
notice or lapse of time or both, would be a default has occurred thereunder.

 

(d) The Obligations constitute “Senior Indebtedness” as defined in the Senior
Sub Notes Indenture.

 

ARTICLE V

 

FINANCIAL COVENANTS

 

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

  Section 5.1 Maximum Liquidity

 

The Borrower shall maintain Available Credit of not less than $10,000,000.

 

  Section 5.2 Minimum Interest Coverage Ratio

 

The Borrower shall maintain an Interest Coverage Ratio, as determined on any day
when Available Credit has been less than $15,000,000 for three consecutive
Business Days,

 

69



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

for the four consecutive Fiscal Quarters ended closest to such day, of at least
the minimum ratio set forth below opposite such Fiscal Quarter ending closest to
such day:

 

FISCAL QUARTER ENDING

--------------------------------------------------------------------------------

  

MINIMUM INTEREST COVERAGE
RATIO

--------------------------------------------------------------------------------

December 31, 2004

   1.50 to 1

March 31, 2005

   1.50 to 1

June 30, 2005

   1.50 to 1

September 30, 2005

   1.50 to 1

December 31, 2005

   1.60 to 1

March 31, 2006

   1.65 to 1

June 30, 2006

   1.75 to 1

September 30, 2006

   1.75 to 1

December 31, 2006

   1.85 to 1

March 31, 2007

   1.90 to 1

June 30, 2007 through the Scheduled
Termination Date

   2.00 to 1

 

  Section 5.3 Capital Expenditures

 

The Borrower shall not make or incur, or permit to be made or incurred, Capital
Expenditures during each of the Fiscal Years set forth below to be, in the
aggregate, in excess of the maximum amount set forth below for such Fiscal Year:

 

FISCAL YEAR

--------------------------------------------------------------------------------

   MAXIMUM CAPITAL
EXPENDITURES


--------------------------------------------------------------------------------

2005

   $ 45,000,000

2006

   $ 42,500,000

2007

   $ 47,500,000

2008

   $ 47,500,000

 

provided, however, that to the extent that actual Capital Expenditures for any
such Fiscal Year shall be less than the maximum amount set forth above for such
Fiscal Year (without giving effect to any carryover permitted by this proviso),
75% of the difference between said stated maximum amount and the amount of such
actual Capital Expenditures shall, in addition, be available for Capital
Expenditures in the next succeeding Fiscal Year.

 

70



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

ARTICLE VI

 

REPORTING COVENANTS

 

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

  Section 6.1 Financial Statements

 

The Borrower shall furnish to the Administrative Agent (with sufficient copies
for each of the Lenders) each of the following:

 

(a) Monthly Reports.    Within 30 days after the end of each fiscal month in
each Fiscal Year that is the last month in a Fiscal Quarter, financial
information regarding the Borrower and its Subsidiaries consisting of
Consolidated unaudited balance sheets as of the close of such month and the
related statements of income and cash flow for such month and that portion of
the current Fiscal Year ending as of the close of such month, setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections or, if applicable, the latest business
plan provided pursuant to clause (f) below for the current Fiscal Year, in each
case certified by chief financial officer of the Borrower as fairly presenting
the Consolidated financial position of the Borrower and its Subsidiaries as at
the dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (subject to the absence of footnote
disclosure and normal year-end audit adjustments).

 

(b) Quarterly Reports.    Within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, financial information regarding the
Borrower and its Subsidiaries consisting of Consolidated unaudited balance
sheets as of the close of such quarter and the related statements of income and
cash flow for such quarter and that portion of the Fiscal Year ending as of the
close of such quarter, setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections or, if applicable, the latest business plan provided pursuant to
clause (f) below for the current Fiscal Year, in each case certified by the
chief financial officer of the Borrower as fairly presenting in all material
respects the Consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments); provided
however, that delivery of a Form 10-Q of the Borrower that is in compliance with
all applicable Requirements of Law shall satisfy the delivery requirements of
this clause (b).

 

(c) Annual Reports.    Within 90 days after the end of each Fiscal Year,
financial information regarding the Borrower and its Subsidiaries consisting of
Consolidated and condensed consolidating balance sheets of the Borrower and the
Guarantors as of the end of such year and related statements of income and cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, all prepared in
conformity with GAAP and certified, in the case of such Consolidated Financial
Statements, without qualification as to the scope of the audit or as to the
Borrower being a going concern by the Borrower’s Accountants, together with the
report of such accounting firm stating that (i) such Financial Statements fairly
present in all material respects the Consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the Financial Statements) and (ii) the examination by the
Borrower’s Accountants in connection with such Consolidated Financial Statements
has been made in accordance with generally accepted auditing standards; provided
however, that delivery of a Form 10-K of the Borrower that is in compliance with
all applicable Requirements of Law shall satisfy the delivery requirements of
this clause (c) (including with respect to the condensed consolidating
statements so long as such statements are included in the Form 10-K delivered
herewith).

 

(d) Compliance Certificate.    Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a certificate of a Responsible
Officer of the

 

71



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Borrower (each, a “Compliance Certificate”) (i) showing in reasonable detail the
calculations used in demonstrating compliance with each of the financial
covenants contained in Article V (Financial Covenants) that is tested on a
quarterly basis and (ii) stating that no Default or Event of Default has
occurred and is continuing or, if a Default or an Event of Default has occurred
and is continuing, stating the nature thereof and the action that the Borrower
proposes to take with respect thereto.

 

(e) Corporate Chart and Other Collateral Updates.    Together with each delivery
of any Financial Statement pursuant to clause (b) or (c) above, (i) a
certificate of a Responsible Officer of the Borrower certifying that the
Corporate Chart attached thereto (or the last Corporate Chart delivered pursuant
to this clause (e)) is true, correct, complete and current as of the date of
such Financial Statement and (ii) a certificate of a Responsible Officer of the
Borrower in form and substance satisfactory to the Administrative Agent that all
certificates, statements, updates and other documents (including updated
schedules) required to be delivered pursuant to the Security Agreements by any
Loan Party in the preceding Fiscal Quarter have been delivered thereunder (or
such delivery requirement was otherwise duly waived or extended). The reporting
requirements set forth in this clause (e) are in addition to, and are not
intended to and shall not replace or otherwise modify, any obligation of any
Loan Party under any Loan Document (including other notice or reporting
requirements). Compliance with the reporting obligations in this clause (e)
shall only provide notice to the Administrative Agent and shall not, by itself,
modify any obligation of any Loan Party under any Loan Document, update any
Schedule to this Agreement or any schedule to any other Loan Document or cure,
or otherwise modify in any way, any failure to comply with any covenant, or any
breach of any representation or warranty, contained in any Loan Document or any
other Default or Event of Default.

 

(f) Business Plan.    Not later than the earlier of 30 days after the end of
each Fiscal Year and the tenth business day following the approval of such
business and financial plans by the board of directors of the Borrower, and
containing substantially the types of financial information contained in the
Projections, (i) the annual business plan of the Borrower and its Subsidiaries
on a Consolidated basis for the next succeeding Fiscal Year approved by the
Board of Directors of the Borrower, (ii) forecasts prepared by management of the
Borrower for each Fiscal Quarter in the next succeeding Fiscal Year and (iii)
forecasts prepared by management of the Borrower for each of the succeeding
Fiscal Years through the Fiscal Year in which the Revolving Credit Termination
Date is scheduled to occur, including, in each instance described in clauses
(ii) and (iii) above, (x) a projected year-end Consolidated balance sheet and
income statement and statement of cash flows and (y) a statement of all of the
material assumptions on which such forecasts are based.

 

(g) Management Letters, Etc.    Within five Business Days after receipt thereof
by any Loan Party, copies of each management letter, exception report or similar
letter or report received by such Loan Party from its independent certified
public accountants (including the Borrower’s Accountants).

 

(h) Intercompany Loan Balances.    Together with each delivery of any Financial
Statement pursuant to clause (a) above, a summary of the outstanding balance of
all intercompany Indebtedness as of the last day of the fiscal month covered by
such Financial Statement, certified by a Responsible Officer of the Borrower.

 

72



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 6.2 Default Notices

 

As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Loan Party has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect or having any reasonable likelihood of causing or resulting in a Material
Adverse Change, the Borrower shall give the Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

 

  Section 6.3 Litigation

 

Promptly after the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator affecting the Borrower or any of its Subsidiaries that (i) seeks
injunctive or similar relief or (ii) in the reasonable judgment of the Borrower
or such Subsidiary, expose the Borrower or such Subsidiary to liability in an
amount aggregating $1,000,000 or more or that, if adversely determined, would
have a Material Adverse Effect.

 

  Section 6.4 Asset Sales

 

Prior to any Asset Sale whose Net Cash Proceeds (or the Dollar Equivalent
thereof) are anticipated to exceed $2,000,000, the Borrower shall send the
Administrative Agent a notice (a) describing such Asset Sale or the nature and
material terms and conditions of such transaction and (b) stating the estimated
Net Cash Proceeds anticipated to be received by the Borrower or any of its
Subsidiaries.

 

  Section 6.5 Notices under Related Documents

 

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any Related Document not already
provided hereunder.

 

  Section 6.6 SEC Filings; Press Releases

 

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of (a) all reports that the Borrower sends to its
security holders generally, (b) all reports and registration statements that the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission or any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., (c) all press releases and (d) all
other statements concerning material changes or developments in the business of
the Borrower or any of its Subsidiaries made available by the Borrower or any of
its Subsidiaries to the public or any other creditor. Information required to be
delivered pursuant to this Section 6.6 (SEC Filings; Press Releases) shall be
deemed to have been delivered on the date which the Borrower provides notice to
the Administrative Agent that such information has been posted on the Borrower’s
website on the Internet at www.constar.net, at www.sec.gov or at another website
identified in such notice and accessible by the Lenders without charge;
provided, that (i) such notice may be included in a certificate delivered
pursuant to clause (d) of Section 6.1 (Financial Statements) and (ii) the
Borrower shall deliver paper copies of the information referred to in this
Section 6.6 (SEC

 

73



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Filings; Press Releases) to the Administrative Agent for distribution to (x) any
Lender to which the above referenced websites are for any reason not available
if such Lender has so notified the Borrower and (y) any Lender that has notified
the Borrower that it desires paper copies of all such information.

 

  Section 6.7 Labor Relations

 

Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the Borrower or any of its Subsidiaries is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities, and (b) any Worker Adjustment and Retraining Notification Act
or related liability incurred with respect to the closing of any plant or other
facility of any such Person.

 

  Section 6.8 Tax Returns

 

Upon the request of any Lender, through the Administrative Agent, the Borrower
shall provide copies of all federal, state, local and foreign tax returns and
reports filed by the Borrower or any Subsidiary of the Borrower in respect of
taxes measured by income (excluding sales, use and like taxes).

 

  Section 6.9 Insurance

 

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Borrower shall furnish the Administrative Agent (in sufficient
copies for each of the Lenders) with (a) a report in form and substance
satisfactory to the Administrative Agent and the Lenders outlining all material
insurance coverage maintained as of the date of such report by the Borrower or
any of its Subsidiaries and the duration of such coverage and (b) an insurance
broker’s statement that all premiums then due and payable with respect to such
coverage have been paid and confirming that the Administrative Agent has been
named as loss payee on all insurance policies relating to the Collateral and as
additional insured under all liability policies.

 

  Section 6.10 ERISA Matters; Pension Matters

 

The Borrower shall furnish the Administrative Agent (with sufficient copies for
each of the Lenders) each of the following:

 

(a) promptly and in any event within 30 days after the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, written notice describing such ERISA Event;

 

(b) promptly and in any event within 10 days after the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate knows or has reason to know that a
request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a written
statement of a Responsible Officer of the Borrower describing such waiver
request and the action, if any, the Borrower, its Subsidiaries and ERISA
Affiliates propose to take with respect thereto and a copy of any notice filed
with the PBGC or the IRS pertaining thereto;

 

74



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(c) simultaneously with the date that the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate files a notice of intent to terminate any Title
IV Plan, if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, a copy of each notice;

 

(d) as soon as is practicable and in any event within 60 days of the report of a
formal actuarial valuation of a UK Pension Plan prepared for the trustees of
such plan under Section 56 of the Pensions Act 1995 or Section 224 of the
Pensions Act 2004 being finalized by the actuary to the UK Pension Plan a copy
of such actuarial valuation report; and

 

(e) promptly and in any event within 10 days of the Borrower or any Subsidiary
of the Borrower giving notice (or becoming aware that the trustees of a UK
Pension Plan have given notice) to the UK Pensions Regulator of a notifiable
event for the purposes of Section 69 of the Pensions Act 2004, a copy of each
notice.

 

  Section 6.11 Environmental Matters

 

The Borrower shall provide the Administrative Agent promptly and in any event
within 10 days after the Borrower or any Subsidiary of the Borrower learns of
any of the following, written notice of each of the following:

 

(a) that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of a Release or threatened Release that could reasonably be
expected to subject such Loan Party to Environmental Liabilities and Costs whose
Dollar Equivalent shall exceed $3,000,000;

 

(b) the receipt by the Borrower or any of its Subsidiaries of notification that
any real or personal property of such Person is or is reasonably likely to be
subject to any Environmental Lien;

 

(c) the receipt by the Borrower or any of its Subsidiaries of any notice of
violation of or potential liability under, or knowledge by such Person that
there exists a condition that could reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, would not be
reasonably likely to subject the Borrower or any of its Subsidiaries
collectively to Environmental Liabilities and Costs whose Dollar Equivalent
shall exceed $3,000,000;

 

(d) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Borrower or any of its Subsidiaries collectively to
Environmental Liabilities and Costs whose Dollar Equivalent shall exceed
$3,000,000;

 

(e) any proposed acquisition of stock, assets or real estate, any proposed
leasing of property or any other action by the Borrower or any of its
Subsidiaries other than those the consequences of which, in the aggregate, have
reasonable likelihood of subjecting the Loan Parties collectively to
Environmental Liabilities and Costs whose Dollar Equivalent shall exceed
$3,000,000;

 

75



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(f) any proposed action by the Borrower or any of its Subsidiaries or any
proposed change in Environmental Laws that, in the aggregate, have a reasonable
likelihood of requiring the Loan Parties to obtain additional environmental,
health or safety Permits or make additional capital improvements to obtain
compliance with Environmental Laws that, in the aggregate, would have cost
$3,000,000 or more or that shall subject the Borrower or any of its Subsidiaries
to additional Environmental Liabilities and Costs whose Dollar Equivalent shall
exceed $3,000,000; and

 

(g) upon written request by any Lender through the Administrative Agent, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Section 6.11.

 

  Section 6.12 Borrowing Base Determination

 

(a) The Borrower shall deliver, (i) if Available Credit is greater than or equal
to $25,000,000, as soon as available and in any event not later than ten days
after the last day of each fiscal month, a Borrowing Base Certificate as of the
last day of such fiscal month, (ii) if Available Credit is less than
$25,000,000, as soon as available and in any event not later than three Business
Days after the first day of each week and (iii) at its discretion, three
Business Days after the first day of each week (for a minimum of eight (8)
consecutive weeks), a Borrowing Base Certificate as of the last day of the
immediately preceding week, in each case, executed by a Responsible Officer of
the Borrower.

 

(b) The Borrower shall, and shall cause the UK Guarantor to, conduct, or cause
to be conducted, at its expense and upon request of the Administrative Agent,
and present to the Administrative Agent for approval, such appraisals,
investigations and reviews as the Administrative Agent shall reasonably request
for the purpose of determining the Borrowing Base, all upon notice and at such
times during normal business hours and as often as may be reasonably requested.
The Borrower shall furnish to the Administrative Agent any information that the
Administrative Agent may reasonably request regarding the determination and
calculation of the Borrowing Base including correct and complete copies of any
invoices, underlying agreements, instruments or other documents and the identity
of all Account Debtors in respect of Accounts referred to therein.

 

(c) The Borrower shall promptly notify the Administrative Agent in writing in
the event that at any time the Borrower receives or otherwise gains knowledge
that (i) the Borrowing Base is less than 90% of the Borrowing Base reflected in
the most recent Borrowing Base Certificate delivered pursuant to clause (a)
above, (ii) the outstanding Revolving Credit Outstandings exceed the Borrowing
Base as a result of a decrease therein, in which case such notice shall also
include the amount of such excess, (iii) the Available Credit is less than
$15,000,000 and is less than $10,000,000.

 

(d) The Administrative Agent may, at the Borrower’s sole cost and expense, make
test verifications of the Accounts and physical verifications of the Inventory
in any manner and through any medium that the Administrative Agent considers
advisable, and the Borrower shall furnish all such assistance and information as
the Administrative Agent may require in connection therewith and at any time a
Default or Event of Default shall be continuing, upon the Administrative Agent’s
request and at the expense of the Borrower, the Borrower shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial

 

76



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

balances for, the Accounts; provided, however, that unless a Default or Event of
Default shall be continuing, the Administrative Agent shall provide two (2) days
prior written notice of its requests and unless a Default or Event of Default
shall be continuing, the Administrative Agent shall request no more than four
such verifications during any calendar year.

 

  Section 6.13 Customer Contracts

 

Promptly after any Loan Party becoming aware of the same, the Borrower shall
give the Administrative Agent prior to the Closing Date written notice of any
cancellation, termination or loss of any material Contractual Obligation with
customers or other material customer arrangement.

 

  Section 6.14 Tax Reporting

 

Promptly after the Borrower determines that it intends to treat the Loans and
the Letters of Credit and the related transactions contemplated hereby as a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4 of the Code, the Borrower shall give the Administrative Agent written
notice thereof and shall deliver to the Administrative Agent all IRS forms
required in connection therewith.

 

  Section 6.15 Other Information

 

The Borrower shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of the Borrower or any Subsidiary of the Borrower as
the Administrative Agent or such Lender through the Administrative Agent may
from time to time reasonably request.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

  Section 7.1 Preservation of Corporate Existence, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, preserve and
maintain its legal existence, rights (charter and statutory) and franchises,
except as permitted by Sections 8.4 (Sale of Assets) and 8.7 (Restriction on
Fundamental Changes).

 

  Section 7.2 Compliance with Laws, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except
where the failure so to comply would not, in the aggregate, have a Material
Adverse Effect.

 

77



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 7.3 Conduct of Business

 

The Borrower shall, and shall cause each of its Subsidiaries to, (a) conduct its
business in the ordinary course and consistent with past practice; provided,
that businesses reasonably related to the current business of the Borrower and
its Subsidiaries will be permitted, and (b) use its reasonable efforts, in the
ordinary course and consistent with past practice, to preserve its business and
the goodwill and business of the customers, advertisers, suppliers and others
having business relations with the Borrower or any of its Subsidiaries, except
in each case where the failure to comply with the covenants in each of clauses
(a) and (b) above would not, in the aggregate, have a Material Adverse Effect.

 

  Section 7.4 Payment of Taxes, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Borrower or the appropriate Subsidiary in
conformity with GAAP.

 

  Section 7.5 Maintenance of Insurance

 

The Borrower shall (a) maintain for itself, and the Borrower shall cause to be
maintained for each of its Subsidiaries, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates, and, in any event, all insurance required by any
Collateral Documents and (b) cause all such insurance to name the Administrative
Agent on behalf of the Secured Parties as additional insured or loss payee, as
its interest may appear, as appropriate, and to provide that no cancellation,
material addition in amount or material change in coverage shall be effective
until after 30 days’ written notice thereof to the Administrative Agent.

 

  Section 7.6 Access

 

The Borrower shall, and shall cause each of its Subsidiaries to, from time to
time permit the Administrative Agent and the Lenders, or any agents or
representatives thereof, within two Business Days after written notification of
the same (except that during the continuance of an Event of Default, no such
notice shall be required) to (a) examine and make copies of and abstracts from
the records and books of account of the Borrower and each of its Subsidiaries,
(b) visit the properties of the Borrower and each of its Subsidiaries, (c)
discuss the affairs, finances and accounts of the Borrower and each of its
Subsidiaries with any of their respective officers or directors and (d)
communicate directly with any of its certified public accountants (including the
Borrower’s Accountants). The Borrower shall authorize its certified public
accountants (including the Borrower’s Accountants), and shall cause the
certified public accountants of any of its Subsidiaries, if any, to disclose to
the Administrative Agent or any Lender any and all financial statements and
other information of any kind, as the Administrative Agent or any Lender
reasonably requests and that such accountants may have with respect to the
business, financial condition, results of operations or other affairs of the
Borrower or any of its Subsidiaries.

 

78



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 7.7  Keeping of Books

 

The Borrower shall, and shall cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made in
conformity with GAAP of all financial transactions and the assets and business
of the Borrower and each such Subsidiary.

 

  Section 7.8  Maintenance of Properties, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, maintain and
preserve (a) in good working order and condition all of its properties necessary
in the conduct of its business, (b) all rights, permits, licenses, approvals and
privileges (including all Permits) used or useful or necessary in the conduct of
its business and (c) all registered patents, trademarks, trade names, copyrights
and service marks with respect to its business, except where failure to so
maintain and preserve the items set forth in clauses (a), (b) and (c) above
would not, in the aggregate, have a Material Adverse Effect.

 

  Section 7.9  Application of Proceeds

 

The Borrower (and, to the extent distributed to them by the Borrower, each of
its Subsidiaries) shall use the entire amount of the proceeds of the Loans as
provided in Section 4.13 (Use of Proceeds).

 

  Section 7.10  Environmental

 

The Borrower shall, and shall cause each of its Subsidiaries to, take such
Remedial Action and undertake such investigation or other action as required by
Environmental Laws or as any Governmental Authority requires or as is
appropriate and consistent with good business practice to address the Release or
event and otherwise ensure material compliance with Environmental Laws except
where it is contesting its obligation to comply by appropriate means.

 

  Section 7.11  Additional Collateral and Guaranties

 

To the extent not delivered to the Administrative Agent on or before the Closing
Date (including in respect of after-acquired property and Persons that become
Subsidiaries of any Loan Party after the Closing Date), the Borrower agrees
promptly to do, or cause each of its Subsidiaries to do, each of the following,
unless otherwise agreed by the Administrative Agent:

 

(a) deliver to the Administrative Agent such duly-executed supplements and
amendments to the Guaranty in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent deems necessary or
advisable in order to ensure that each Subsidiary of the Borrower planning to
enter, having entered, having agreed to enter or which the Borrower has agreed
to cause to enter into Guaranty Obligations of the Indebtedness of the Borrower
under either of the First Mortgage Notes Indenture or the Senior Sub Notes
Indenture (an “Additional Guarantor”) guaranties, as primary obligor and not as
surety, the full and punctual payment when due of the Obligations or any part
thereof; provided, however, that, unless (x) the Borrower and the Administrative
Agent otherwise agree or (y) such Non-U.S. Person or Subsidiary has entered into
Guaranty Obligations in respect of the First Mortgage Notes Indenture or the
Senior Sub Notes Indenture having substantially similar tax consequences;
provided, in no event shall any Non-U.S. Person (other than the UK Guarantor) or
any Subsidiary

 

79



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

of any Non-U.S. Person be required to guaranty the payment of the Obligations;
and provided, further, that the Borrower may form Special IP Subsidiaries and a
Specific IP Subsidiary that will not be required to guaranty the payment of the
Obligations;

 

(b) deliver to the Administrative Agent such duly-executed joinder and
amendments to the applicable Security Agreement and, if applicable, other
Collateral Documents, in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent deems necessary or
advisable in order to (i) effectively grant to the Administrative Agent, for the
benefit of the Secured Parties, a valid, perfected and enforceable
first-priority security interest in the Stock and Stock Equivalents and other
debt Securities owned directly or indirectly by any Loan Party, or any
Additional Guarantor and (ii) effectively grant to the Administrative Agent, for
the benefit of the Secured Parties, a valid, perfected and enforceable
first-priority security interest (or comparable right or interest) in all
Collateral of each Loan Party or each Additional Guarantor other than assets or
property securing the First Mortgage Notes; provided, however, that, unless the
Borrower and the Administrative Agent otherwise agree, in no event shall the
Borrower or any of its Subsidiaries be required to pledge (i) in excess of 65%
of the outstanding Voting Stock of any Non-U.S. Person (other than the UK
Guarantor) that is a direct Subsidiary of the Borrower or of any Subsidiary of
the Borrower that is a Domestic Person, (ii) unless such Stock is otherwise held
by the Borrower or any Subsidiary of the Borrower that is a Domestic Person, any
of the Stock of any Non-U.S. Person (other than the UK Guarantor) that is a
Subsidiary of such direct Subsidiary or (iii) the Stock of the Specific IP
Subsidiary.

 

(c) deliver to the Administrative Agent all certificates, instruments and other
documents representing all Pledged Stock, Pledged Debt Instruments and all other
Stock, Stock Equivalents and other debt Securities being pledged pursuant to the
joinders, amendments and foreign agreements executed pursuant to clause (b)
above, together with (i) in the case of certificated Pledged Stock and other
certificated Stock and Stock Equivalents, undated stock powers endorsed in blank
and (ii) in the case of Pledged Debt Instruments and other certificated debt
Securities, endorsed in blank, in each case executed and delivered by a
Responsible Officer of the pledgor;

 

(d) to take such other actions necessary or advisable to ensure the validity or
continuing validity of the guaranties required to be given pursuant to clause
(a) above or to create, maintain or perfect the security interest required to be
granted pursuant to clause (a) above, including the filing of UCC financing
statements in such jurisdictions as may be required by the Collateral Documents
or by law or as may be reasonably requested by the Administrative Agent;

 

(e) to take all actions necessary or advisable to ensure that in connection with
a liquidation of the Collateral, the Administrative Agent shall have full use of
all intellectual property held by any Special IP Subsidiary; provided, however,
that if the terms of any license, sublicense or agreement related to the
foregoing intellectual property prohibit or do not permit the assignment or
sublicense of the necessary rights to the Administrative Agent, the Borrower
shall use commercially reasonable efforts to obtain the consent of the
counterparty thereto; and

 

(f) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

80



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 7.12  Control Accounts; Approved Deposit Accounts

 

(a) The Borrower shall, and shall cause each of its Domestic Subsidiaries and
the UK Guarantor to, (i) deposit in an Approved Deposit Account all cash they
receive, (ii) not establish or maintain any Securities Account that is not a
Control Account and (iii) not establish or maintain any Deposit Account other
than with a Deposit Account Bank; provided, however, that the Borrower and each
of its Subsidiaries may (i) maintain payroll, withholding tax and other
fiduciary accounts, (ii) maintain accounts with the Administrative Agent and
(iii) maintain other accounts as long as the aggregate balance in all such
accounts does not exceed $1,000,000.

 

(b) The Borrower shall, and shall cause each of its Subsidiaries, to (i)
instruct each Account Debtor or other Person obligated to make a payment to any
of them under any Account or General Intangible to make payment, or to continue
to make payment, to an Approved Deposit Account and (ii) deposit in an Approved
Deposit Account immediately upon receipt all Proceeds of such Accounts and
General Intangibles received by the Borrower or any of its Subsidiaries from any
other Person.

 

(c) In the event that (i) the Borrower, any Subsidiary of the Borrower or any
Deposit Account Bank shall, after the date hereof, terminate an agreement with
respect to the maintenance of an Approved Deposit Account for any reason, (ii)
the Administrative Agent shall demand such termination as a result of the
failure of a Deposit Account Bank to comply with the terms of the applicable
Deposit Account Control Agreement or (iii) the Administrative Agent determines
in its sole discretion that the financial condition of a Deposit Account Bank
has materially deteriorated, the Borrower shall, and shall cause each of its
Subsidiaries to, notify all of their respective obligors that were making
payments to such terminated Approved Deposit Account to make all future payments
to another Approved Deposit Account.

 

(d) In the event that (i) the Borrower, any Subsidiary of the Borrower or any
Approved Securities Intermediary shall, after the date hereof, terminate an
agreement with respect to the maintenance of a Control Account for any reason,
(ii) the Administrative Agent shall demand such termination as a result of the
failure of an Approved Securities Intermediary to comply with the terms of the
applicable Securities Account Control Agreement or (iii) the Administrative
Agent determines in its sole discretion that the financial condition of an
Approved Securities Intermediary has materially deteriorated, the Borrower
shall, and shall cause each of its Subsidiaries to, notify all of its obligors
that were making payments to such terminated Control Account to make all future
payments to another Control Account.

 

(e) The Administrative Agent may establish one or more Cash Collateral Accounts
with such depositaries and Securities Intermediaries as it in its sole
discretion shall determine. The Borrower agrees that each such Cash Collateral
Account shall be under the sole dominion and control of the Administrative Agent
and that the Administrative Agent shall be the Entitlement Holder with respect
to each such Cash Collateral Account that is a Securities Account and the only
Person authorized to give Entitlement Orders with respect to each such
Securities Account. Without limiting the foregoing, funds on deposit in any Cash
Collateral Account may be invested (but the Administrative Agent shall be under
no obligation to make any such investment) in Cash Equivalents at the direction
of the Administrative Agent and, except during the continuance of an Event of
Default, the Administrative Agent agrees with the Borrower to issue Entitlement
Orders for such investments in Cash Equivalents as requested by the Borrower;
provided, however, that the Administrative Agent shall not have any
responsibility for, or bear

 

81



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

any risk of loss of, any such investment or income thereon. None of the
Borrower, any Subsidiary of the Borrower or any other Person claiming on behalf
of or through the Borrower or any Subsidiary of the Borrower shall have any
right to demand payment of any funds held in any Cash Collateral Account at any
time prior to the termination of all outstanding Letters of Credit and the
payment in full of all then outstanding and payable monetary Obligations. The
Administrative Agent shall apply all funds on deposit in a Cash Collateral
Account as provided in Section 2.9(c) (Mandatory Prepayments).

 

  Section 7.13 Landlord Waivers and Bailee’s Letters

 

The Borrower shall, and shall cause each of its Subsidiaries to use commercially
reasonably efforts to, within 30 days after the Closing Date (or such later date
as shall be acceptable to the Administrative Agent in its sole discretion),
deliver such Landlord Waivers and Bailee’s Letters as the Administrative Agent
shall request in its sole discretion exercised reasonably.

 

  Section 7.14 Real Property

 

(a) The Borrower shall, and shall cause each of its Subsidiaries to, (i) comply
in all material respects with all of their respective obligations under all of
their respective Leases now or hereafter held respectively by them, including
the Leases set forth in Schedule 4.19 (Real Property), except where any of them
is contesting its obligations by appropriate proceedings, (ii) not modify,
amend, cancel, extend unless in accordance with its terms or otherwise change in
any materially adverse manner any term, covenant or condition of any such Lease,
(iii) not assign or sublet any other Lease if such assignment or sublet would
have a Material Adverse Effect, (iv) provide the Administrative Agent with a
copy of each notice of default under any Lease received by the Borrower or any
Subsidiary of the Borrower which would cause a Material Adverse Effect
immediately upon receipt thereof and deliver to the Administrative Agent a copy
of each notice of default sent by the Borrower or any Subsidiary of the Borrower
under any material Lease simultaneously with its delivery of such notice under
such Lease and (v) notify the Administrative Agent at least 14 days prior to the
date the Borrower or any Subsidiary of the Borrower takes possession of, or
becomes liable under, any new leased premises or Lease, whichever is earlier.

 

(b) At least 15 Business Days prior to (i) entering into any Lease (other than a
renewal of an existing Lease) for the principal place of business and chief
executive office of the Borrower or any Guarantor or any other Lease (including
any renewal) in which the Dollar Equivalent of the annual rental payments are
anticipated to equal or exceed $1,000,000 or (ii) acquiring any material owned
Real Property, the Borrower shall provide the Administrative Agent written
notice thereof.

 

  Section 7.15 Obligations as “Senior Indebtedness”

 

All Obligations under this Agreement shall qualify as “Senior Indebtedness”
under the Senior Sub Notes Indenture.

 

  Section 7.16 UK Pension Plans

 

The Borrower shall, and shall cause each of its Subsidiaries to, use its
reasonable efforts to ensure that the UK Pension Plans preserve and maintain
their tax approval and comply

 

82



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

with all applicable legal and administrative requirements (including, without
limitation, statutory requirements relating to funding).

 

  Section 7.17 Post-Closing Covenants

 

The Borrower shall comply, and shall cause each of its Subsidiaries to comply,
with the terms and conditions set forth on Schedule 7.17 (Post-Closing
Covenants).

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

  Section 8.1 Indebtedness

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following:

 

(a) the Secured Obligations (other than in respect of Hedging Contracts not
permitted to be incurred pursuant to clause (i) below) and Guaranty Obligations
in respect thereto;

 

(b) Indebtedness existing on the date of this Agreement and disclosed on
Schedule 8.1 (Existing Indebtedness);

 

(c) Guaranty Obligations incurred by the Borrower or any Guarantor in respect of
Indebtedness of the Borrower or any Guarantor that is otherwise permitted by
this Section 8.1 (other than clause (a) above);

 

(d) Capital Lease Obligations and purchase money Indebtedness incurred by the
Borrower or a Subsidiary of the Borrower to finance the acquisition of fixed
assets; provided, however, that the Capital Expenditure related thereto is
otherwise permitted by Section 5.3 (Capital Expenditures) and that the Dollar
Equivalent of the aggregate outstanding principal amount of all such Capital
Lease Obligations and purchase money Indebtedness shall not exceed $15,000,000
at any time;

 

(e) Renewals, extensions, refinancings and refundings of Indebtedness permitted
by clauses (b) or (d) above or this clause (e); provided, however, that any such
renewal, extension, refinancing or refunding is in an aggregate principal amount
not greater than the principal amount of, and is on terms no less favorable to
the Borrower or any Subsidiary of the Borrower obligated thereunder, including
as to weighted average maturity and final maturity, than the Indebtedness being
renewed, extended, refinanced or refunded;

 

83



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(f) a sale and leaseback transaction permitted pursuant to Section 8.16(b)
(Operating Leases; Sale/Leasebacks), to the extent such transaction would
constitute Indebtedness;

 

(g) Indebtedness arising from intercompany loans (i) from the Borrower to any
Guarantor, (ii) from any Guarantor to the Borrower or any other Guarantor or
(iii) from the Borrower or any Guarantor to any Subsidiary of the Borrower that
is not a Guarantor; provided, however, that, in the case of this clause (iii),
the Investment represented by such intercompany loan to such Subsidiary is
permitted under Section 8.3 (Investments);

 

(h) Indebtedness arising under any performance or surety bond entered into in
the ordinary course of business;

 

(i) Obligations under Hedging Contracts permitted under Section 8.17 (No
Speculative Transactions);

 

(j) Indebtedness in respect of (i) the First Mortgage Notes not to exceed
$225,000,000 plus any interest accrued in connection therewith, and (ii) the
Senior Sub Notes not to exceed $175,000,000 plus any interest accrued in
connection therewith;

 

(k) Indebtedness arising from honoring by a bank or other financial institution
of a check draft of similar instrument against insufficient funds; provided that
such debt is outstanding no more than two Business Days;

 

(l) Indebtedness of any Foreign Subsidiary to the Borrower or any Loan Party in
an aggregate principal amount not to exceed $10,000,000; provided such
Indebtedness shall be evidenced by a promissory note that is in form and
substance satisfactory to the Administrative Agent and which shall be pledged to
the Administrative Agent;

 

(m) Indebtedness owed to (including obligations in respect of letters of credit
for the benefit of) any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary of the Borrower, pursuant to
reimbursement or indemnification obligations to such Person;

 

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary of
the Borrower providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred in connection with the disposition
of any business, assets or a Subsidiary, other than Guaranty Obligations
incurred by any Person acquiring all or any portion of such business, assets or
such Subsidiary for the purpose of financing such acquisition;

 

(o) unsecured Indebtedness not otherwise permitted under this Section 8.1;
provided, however, that the Dollar Equivalent of the aggregate outstanding
principal amount of all such unsecured Indebtedness shall not exceed $5,000,000
at any time; and

 

(p) unsecured Indebtedness of the Borrower that is subordinated to the payment
in full of the Obligations on terms satisfactory to the Requisite Lenders (all
such Indebtedness permitted to be incurred pursuant to this clause (p) being
“Subordinated Debt”); provided, however, that the aggregate Dollar Equivalent of
the principal amount of all such unsecured Indebtedness shall not exceed
$25,000,000 at any time.

 

84



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 8.2 Liens, Etc.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, create
or suffer to exist, any Lien upon or with respect to any of their respective
properties or assets, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, except
for the following:

 

(a) Liens created pursuant to the Loan Documents;

 

(b) Liens existing on the date of this Agreement and disclosed on Schedule 8.2
(Existing Liens);

 

(c) Customary Permitted Liens on the assets of the Borrower and its
Subsidiaries;

 

(d) purchase money Liens granted by the Borrower or any of its Subsidiaries
(including the interest of a lessor under a Capital Lease and purchase money
Liens to which any property is subject at the time, on or after the date hereof,
of the Borrower’s or such Subsidiary’s acquisition thereof) securing
Indebtedness permitted under Section 8.1(d) (Indebtedness) and limited in each
case to the property purchased with the proceeds of such purchase money
Indebtedness or subject to such Capital Lease;

 

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b) or (d) above or this
clause (e) without any change in the assets subject to such Lien and to the
extent such renewal, extension, refinancing or refunding is permitted by Section
8.1(e) (Indebtedness);

 

(f) Liens in favor of lessors securing operating leases or, to the extent such
transactions create a Lien hereunder, sale and leaseback transactions, in each
case to the extent such operating leases or sale and leaseback transactions are
permitted hereunder;

 

(g) Liens securing the First Mortgage Notes;

 

(h) Liens on the assets that are not otherwise Collateral of a Foreign
Subsidiary of the Borrower securing Indebtedness permitted under Section 8.1(l)
(Indebtedness);

 

(i) Liens resulting from operation of law with respect to any judgments, awards
or orders not resulting in an Event of Default under Section 9.1 (Events of
Default); provided, however, that the Dollar Equivalent of the aggregate
outstanding amount of such judgments, awards or orders shall not exceed
$4,000,000 at any time; and

 

(j) Liens not otherwise permitted by the foregoing clauses of this Section 8.2
securing obligations or other liabilities (other than Indebtedness) of the
Borrower or any of its Subsidiaries; provided, however, that the Dollar
Equivalent of the aggregate outstanding amount of all such obligations and
liabilities shall not exceed $2,500,000 at any time.

 

85



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 8.3 Investments

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make or maintain any Investment except for the
following:

 

(a) Investments existing on the date of this Agreement and disclosed on Schedule
8.3 (Existing Investments);

 

(b) Investments in cash and Cash Equivalents held in a Deposit Account or a
Control Account in compliance with Section 7.12(a) (Control Accounts; Approved
Deposit Accounts);

 

(c) Investments in payment intangibles, chattel paper (each as defined in the
UCC) and Accounts, notes receivable and similar items arising or acquired in the
ordinary course of business consistent with the past practice of the Borrower
and its Subsidiaries;

 

(d) Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business;

 

(e) Investments by (i) the Borrower in any Guarantor or any Guarantor in the
Borrower or any other Guarantor, (ii) any Subsidiary of the Borrower that is not
a Guarantor in the Borrower or any other Subsidiary of the Borrower or (iii) the
Borrower or any Guarantor in a Subsidiary that is not a Guarantor; provided,
however, that (x) each Investment in Special IP Subsidiaries shall permitted
only to the extent approved by the Administrative Agent in its reasonable
discretion and (y) the Dollar Equivalent of the aggregate outstanding amount of
all Investments permitted pursuant to this clause (iii) shall not exceed
$15,000,000 at any time;

 

(f) loans or advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business as presently conducted other than
any loans or advances that would be in violation of Section 402 of the
Sarbanes-Oxley Act; provided, however, that the Dollar Equivalent of the
aggregate principal amount of all loans and advances permitted pursuant to this
clause (f) shall not exceed $1,000,000 at any time;

 

(g) Guaranty Obligations permitted by Section 8.1 (Indebtedness);

 

(h) Investments in Hedging Contracts not prohibited by Section 8.17 (No
Speculative Transactions); and

 

(i) Investments not otherwise permitted hereby; provided, however, that (x) each
Investment in Special IP Subsidiaries shall permitted only to the extent
approved by the Administrative Agent in its reasonable discretion and (y) the
Dollar Equivalent of the aggregate outstanding amount of all such Investments
shall not exceed $7,500,000 at any time.

 

  Section 8.4 Sale of Assets

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, sell,
convey, transfer, lease or otherwise dispose of, any of their respective assets
or any interest therein (including the sale or factoring at maturity or
collection of any accounts) to any Person, or permit or suffer any other Person
to acquire any interest in any of their respective assets or, except in the case
of the Borrower, issue or sell any shares of their Stock or any Stock
Equivalents (any such disposition being an “Asset Sale”), except for the
following:

 

(a) the sale or disposition of Cash Equivalents, Inventory or, if in connection
with the compromise or collection thereof and for fair market value, Accounts
that are not Eligible Trade Receivables, in each case in the ordinary course of
business;

 

86



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(b) the sale or disposition of Equipment that has become obsolete or is replaced
in the ordinary course of business;

 

(c) (i) a true lease or sublease of Real Property not constituting Indebtedness
and not constituting a sale and leaseback transaction and (ii) a sale of assets
pursuant to a sale and leaseback transaction, in each case as permitted under
Section 8.16 (Operating Leases; Sale/Leasebacks);

 

(d) assignments and licenses of intellectual property of the Borrower and its
Subsidiaries in the ordinary course of business;

 

(e) any Asset Sale to the Borrower or any Guarantor; and

 

(f) as long as no Default or Event of Default is continuing or would result
therefrom, any other Asset Sale for Fair Market Value, payable in cash upon such
sale; provided, however, that with respect to any such Asset Sale pursuant to
this clause (f), (i) the Dollar Equivalent of the aggregate consideration
received during any Fiscal Year for all such Asset Sales (other than the sale or
disposition of (x) the Real Property located in Reserve, Louisiana and (y)
Constar Ambalaj Sanayi Ve Ticaret S.A.) shall not exceed (x) $10,000,000 per
Fiscal Year and (y) $20,000,000 in the aggregate and (ii) all Net Cash Proceeds
of such Asset Sale are applied to the payment of the Obligations as set forth
in, and to the extent required by, Section 2.9 (Mandatory Prepayments).

 

  Section 8.5 Restricted Payments

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment except for the following:

 

(a) Restricted Payments by any Subsidiary of the Borrower to the Borrower or any
Guarantor; and

 

(b) dividends and distributions declared and paid on the common Stock of the
Borrower and payable only in common Stock of the Borrower.

 

  Section 8.6 Prepayment and Cancellation of Indebtedness

 

(a) The Borrower shall not, and shall not permit any of its Subsidiaries to,
cancel any claim or Indebtedness owed to any of them except (i) in the ordinary
course of business consistent with past practice and (ii) in respect of
intercompany Indebtedness among the Borrower and the Guarantors.

 

(b) The Borrower shall not, and shall not permit any of its Subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness; provided, however, that the Borrower
and each of its Subsidiaries may (i) prepay the Obligations in accordance with
the terms of this Agreement, (ii) make regularly scheduled or otherwise required
repayments or redemptions of Indebtedness, (iii) prepay Indebtedness under the
Existing Credit Agreement with the proceeds of the initial Borrowings hereunder,
(iv) prepay any Indebtedness payable to the Borrower by any of its Subsidiaries,
(v) prepay purchase money

 

87



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Indebtedness permitted under Section 8.1(d) (Indebtedness), (vi) prepay sale and
leaseback Indebtedness permitted under Section 8.1(f) (Indebtedness), (vii)
prepay Indebtedness arising from intercompany loans permitted under Section
8.1(g) (Indebtedness), (viii) prepay Indebtedness permitted under Section 8.1(o)
(Indebtedness), (ix) prepay, redeem, purchase, defease or satisfy the First
Mortgage Notes so long as Available Credit shall not be less than $60,000,000
(x) on a pro forma basis after giving effect to such prepayment, redemption,
purchase, defeasance or satisfaction and (y) on an average basis for the thirty
(30) days immediately preceding such prepayment, redemption, purchase,
defeasance or satisfaction and (x) renew, extend, refinance and refund
Indebtedness, as long as such renewal, extension, refinancing or refunding is
permitted under Section 8.1(e) (Indebtedness); provided further however¸ that no
prepayment, redemption, purchase, defeasance or satisfaction of the kind
described in subclauses (v), (vi), ((vii) (to the extent such Indebtedness
constitutes intercompany loans from the Borrower or any Guarantor to any
Subsidiary of the Borrower that is not a Guarantor)), (viii) and (ix) above
shall be permitted if a Default or Event of Default shall be continuing or would
result therefrom.

 

  Section 8.7 Restriction on Fundamental Changes

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, (a)(i)
merge with any Person, (ii) consolidate with any Person, (iii) acquire all or
substantially all of the Stock or Stock Equivalents of any Person or (iv)
acquire all or substantially all of the assets of any Person or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any Person, (b) enter into any joint venture or
partnership with any Person or (c) acquire or create any Subsidiary unless,
after giving effect to such creation or acquisition, such Subsidiary is a
Wholly-Owned Subsidiary of the Borrower, the Borrower is in compliance with
Section 7.11 (Additional Collateral and Guaranties) and the Investment in such
Subsidiary is permitted under Section 8.3(c) (Investments).

 

  Section 8.8 Change in Nature of Business

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, make
any material change in the nature or conduct of its business as carried on at
the date hereof and businesses reasonably related thereto.

 

  Section 8.9 Transactions with Affiliates

 

The Borrower shall not and, shall not permit any of its Subsidiaries to, except
as otherwise expressly permitted herein, do any of the following: (a) make any
Investment in an Affiliate of the Borrower that is not a Subsidiary of the
Borrower, (b) transfer, sell, lease, assign or otherwise dispose of any asset to
any Affiliate of the Borrower that is not a Subsidiary of the Borrower (other
than Restricted Payments to the Borrower permitted under Section 8.5 (Restricted
Payments)), (c) merge into or consolidate with or purchase or acquire assets
from any Affiliate of the Borrower that is not a Subsidiary of the Borrower, (d)
repay any Indebtedness to any Affiliate of the Borrower that is not a Subsidiary
of the Borrower or (e) enter into any other transaction directly or indirectly
with or for the benefit of any Affiliate of the Borrower that is not a Guarantor
(including guaranties and assumptions of obligations of any such Affiliate),
except for, in the case of this clause (e), (i) transactions in the ordinary
course of business on a basis no less favorable to the Borrower or, as the case
may be, such Subsidiary thereof as would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate thereof, (ii) salaries and
other director or employee compensation to officers or directors of the Borrower

 

88



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

or any of its Subsidiaries commensurate with current compensation levels, (iii)
Restricted Payments to the Borrower permitted under Section 8.5 (Restricted
Payments) and (iv) the Crown Agreements and any amendments, modifications or
extensions thereto after the Closing Date that do not materially affect the
rights and privileges of the Borrower or any of its Subsidiaries and do not
materially affect the interests of the Administrative Agent, the Lenders and the
Issuers under the Loan Documents or in the Collateral.

 

  Section 8.10 Limitations on Restrictions on Subsidiary Distributions; No New
Negative Pledge

 

Except pursuant to the Loan Documents, the Senior Subordinated Notes Indenture,
the First Mortgage Notes Indenture, any agreements governing purchase money
Indebtedness or Capital Lease Obligations permitted by Section 8.1(b), (d) or
(e) (Indebtedness) (in which latter case, any prohibition or limitation shall
only be effective against the assets financed thereby), any agreement governing
Indebtedness permitted by Section 8.1(l) (Indebtedness) and any purchase
agreement relating to any Asset Sale not prohibited by Section 8.4 (Sale of
Assets), the Borrower shall not and shall not permit any of its Subsidiaries to,
(a) agree to enter into or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of such Subsidiary to pay
dividends or make any other distribution or transfer of funds or assets or make
loans or advances to or other Investments in, or pay any Indebtedness owed to
the Borrower or any other Subsidiary of the Borrower or (b) enter into or suffer
to exist or become effective any agreement prohibiting or limiting the ability
of the Borrower or any Subsidiary of the Borrower to create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, to secure the Obligations, including any
agreement requiring any other Indebtedness or Contractual Obligation to be
equally and ratably secured with the Obligations.

 

  Section 8.11 Modification of Constituent Documents

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, change
its capital structure (including in the terms of its outstanding Stock) or
otherwise amend its Constituent Documents, except for changes and amendments
that do not materially affect the rights and privileges of the Borrower or any
of its Subsidiaries and do not materially affect the interests of the
Administrative Agent, the Lenders and the Issuers under the Loan Documents or in
the Collateral.

 

  Section 8.12 Modification of Related Documents

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, (a)
alter, rescind, terminate, amend, supplement, waive or otherwise modify any
provision of any Related Document (except for modifications to the terms of the
Subordinated Debt (or any indenture or agreement in connection therewith)
permitted under Section 8.13 (Modification of Debt Agreements) and modifications
that do not materially affect the rights and privileges of the Borrower or any
of its Subsidiaries under such Related Document and that do not materially
affect the interests of the Secured Parties under the Loan Documents or in the
Collateral) or (b) permit any breach or default to exist under any Related
Document or take or fail to take any action thereunder, if to do so could
reasonably be expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 8.13 Modification of Debt Agreements

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, change
or amend the terms of any Subordinated Debt (or any indenture or agreement or
other material document entered into in connection therewith) if the effect of
such amendment is to (a) increase the interest rate on such Subordinated Debt,
(b) change the dates upon which payments of principal or interest are due on
such Subordinated Debt other than to extend such dates, (c) change any default
or event of default other than to delete or make less restrictive any default
provision therein, or add any covenant with respect to such Subordinated Debt,
(d) change the subordination provisions of such Subordinated Debt, (e) change
the redemption or prepayment provisions of such Subordinated Debt other than to
extend the dates therefor or to reduce the premiums payable in connection
therewith or (f) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights to the holder of such Subordinated Debt in a manner adverse to
the Borrower, any Subsidiary of the Borrower, the Administrative Agent or any
Lender.

 

  Section 8.14 Accounting Changes; Fiscal Year

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, change
its (a) accounting treatment and reporting practices or tax reporting treatment,
except as permitted by GAAP or any Requirement of Law and disclosed to the
Lenders and the Administrative Agent (but only to the extent that Section 1.3(b)
(Accounting Terms and Principles) is complied with) or (b) fiscal year.

 

  Section 8.15 Margin Regulations

 

The Borrower shall and shall not permit any of its Subsidiaries to, use all or
any portion of the proceeds of any credit extended hereunder to purchase or
carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) in contravention of Regulation U of the Federal Reserve Board.

 

  Section 8.16 Operating Leases; Sale/Leasebacks

 

(a) The Borrower shall not, and shall not permit any of its Subsidiaries to,
become or remain liable as lessee or guarantor or other surety with respect to
any operating lease, unless the Dollar Equivalent of the aggregate amount of all
rents paid or accrued under all such operating leases shall not exceed
$30,000,000 in any Fiscal Year.

 

(b) The Borrower shall not, and shall not permit any of its Subsidiaries to,
enter into any sale and leaseback transaction if, after giving effect to such
sale and leaseback transaction, the Dollar Equivalent of the aggregate Fair
Market Value of all properties covered by sale and leaseback transactions would
exceed $15,000,000.

 

  Section 8.17 No Speculative Transactions

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any speculative transaction or in any transaction involving Hedging Contracts
except for the sole purpose of hedging in the normal course of business and
consistent with industry practices.

 

90



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 8.18 Compliance with ERISA; Pension Matters

 

(a) The Borrower shall not, and shall not permit any of its Subsidiaries or any
ERISA Affiliate to, cause or permit to occur, (a) an event that could result in
the imposition of a Lien under Section 412 of the Code or Section 302 or 4068 of
ERISA or (b) ERISA Events that would have a Material Adverse Effect in the
aggregate.

 

(b) The Borrower shall not, and shall not permit any of its Subsidiaries or any
ERISA Affiliate to, make any payment of any Unfunded Pension Liability exceeding
an amount that would, in the aggregate, have a Material Adverse Effect.

 

(c) The Borrower shall not, and shall not permit any of its Subsidiaries or any
Person connected with, or an associate of, the UK Guarantor to, cause or permit
to occur an act or failure to act which could be reasonably expected to fall
within Subsection 5 of Section 38 to the Pensions Act 2004 unless, in relation
to that act or failure to act, a clearance statement is made by the UK Pensions
Regulator in accordance with Subsection 2 of Section 42 to the Pensions Act 2004
or, prior to that section coming into force, equivalent clearance being made by
the Occupational Pensions Regulatory Authority (as defined in Section 1 of the
Pensions Act 1995).

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

  Section 9.1 Events of Default

 

Each of the following events shall be an Event of Default:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

 

(b) the Borrower shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of three Business
Days after the due date therefor; or

 

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document or by any Loan Party (or any of its officers) in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or

 

(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V (Financial Covenants), Section 6.1 (Financial
Statements), 6.2 (Default Notices), 6.12 (Borrowing Base Determination), 7.1
(Preservation of Corporate Existence, Etc.), 7.6 (Access), 7.9 (Application of
Proceeds), 7.11 (Additional Collateral and Guaranties), 7.12 (Control Accounts;
Approved Deposit Accounts) or Article VIII (Negative Covenants) or (ii) any
other term, covenant or agreement contained in this Agreement or in any other
Loan Document if such failure under this clause (ii) shall remain unremedied for
30 days after the earlier of (A) the date on which a Responsible Officer of the
Borrower becomes aware of

 

91



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

such failure and (B) the date on which written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or

 

(e) (i) the Borrower or any Subsidiary of the Borrower shall fail to make any
payment on any Indebtedness (other than the Obligations) or any Guaranty
Obligation in respect of Indebtedness of any other Person, and, in each case,
such failure relates to Indebtedness having a principal amount of $3,000,000 or
more, when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness
or (iii) any such Indebtedness shall become or be declared to be due and
payable, or be required to be prepaid or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or

 

(f) (i) the Borrower or any Subsidiary of the Borrower shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against the Borrower or
any Subsidiary of the Borrower seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts, under any Requirement of
Law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee or other similar official for it or for any substantial part
of its property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any Subsidiary of the Borrower (but not
instituted the Borrower or any Subsidiary of the Borrower), the such proceedings
shall remain undismissed or unstayed for a period of 30 days or more or any
action sought in such proceedings shall occur or (iii) the Borrower or any
Subsidiary of the Borrower shall take any corporate action to authorize any
action set forth in clauses (i) and (ii) above; or

 

(g) one or more judgments or orders (or other similar process) involving, in the
case of money judgments, an aggregate amount whose Dollar Equivalent exceeds
$4,000,000, to the extent not covered by insurance, shall be rendered against
one or more of the Borrower and its Subsidiaries; or

 

(h) an ERISA Event shall occur and the Dollar Equivalent of the amount of all
liabilities and deficiencies resulting therefrom, whether or not assessed,
exceeds $4,000,000 in the aggregate; or

 

(i) a contribution notice or financial support direction being issued by the UK
Pension Regulator against the Borrower or its Subsidiaries in accordance with
the UK Pension Regulator’s powers under Sections 38 to 51 of the Pensions Act
2004 and the Dollar Equivalent of the amount of all liabilities resulting
therefrom exceeds $4,000,000 in the aggregate; or

 

(j) the termination or winding-up of a UK Pension Plan where the Dollar
Equivalent of the resulting liability of the UK Guarantors to fund any deficit
in the UK Pension Plan exceeds, in aggregate, $4,000,000; or

 

92



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(k) any provision of any Loan Document after delivery thereof shall for any
reason fail or cease to be valid and binding on, or enforceable against, any
Loan Party party thereto, or any Loan Party shall so state in writing; or

 

(l) any Collateral Document shall for any reason fail or cease to create a valid
and enforceable Lien on any Collateral purported to be covered thereby or,
except as permitted by the Loan Documents, such Lien shall fail or cease to be a
perfected and first priority Lien, or any Loan Party shall so state in writing;
or

 

(m) there shall occur any Change of Control; or

 

(n) one or more of the Borrower and the Subsidiaries of the Borrower shall have
entered into one or more consent or settlement decrees or agreements or similar
arrangements with a Governmental Authority or one or more judgments, orders,
decrees or similar actions shall have been entered against one or more of the
Borrower and the Subsidiaries of the Borrower based on or arising from the
violation of or pursuant to any Environmental Law, or the generation, storage,
transportation, treatment, disposal or Release of any Contaminant and, in
connection with all the foregoing, the Borrower or any Subsidiary of the
Borrower is likely to incur Environmental Liabilities and Costs whose Dollar
Equivalent exceeds $4,000,000 in the aggregate that were not reflected in the
Projections or the Financial Statements delivered pursuant to Section 4.4
(Financial Statements) prior to the date hereof.

 

  Section 9.2 Remedies

 

During the continuance of any Event of Default, the Administrative Agent (a)
may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Revolving Credit Commitments be
terminated, whereupon the obligation of each Revolving Credit Lender to make any
Loan and each Issuer to Issue any Letter of Credit shall immediately terminate
and (b) may, and, at the request of the Requisite Lenders, shall, by notice to
the Borrower, declare the Loans, all interest thereon and all other amounts and
Obligations payable under this Agreement to be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts and Obligations
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that upon the occurrence of the Events of
Default specified in Section 9.1(f) (Events of Default), (x) the Revolving
Credit Commitments of each Revolving Credit Lender to make Loans and the
commitments of each Revolving Credit Lender and Issuer to Issue or participate
in Letters of Credit shall each automatically be terminated and (y) the Loans,
all such interest and all such amounts and Obligations shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower. In
addition to the remedies set forth above, the Administrative Agent may exercise
any remedies provided for by the Collateral Documents in accordance with the
terms thereof or any other remedies provided by applicable law.

 

  Section 9.3 Actions in Respect of Letters of Credit

 

At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 105% of the Letter of Credit Obligations,
(iii) as may be required by Section 2.9 (Mandatory Prepayments), the Borrower
shall pay to the Administrative Agent in

 

93



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

immediately available funds at the Administrative Agent’s office referred to in
Section 11.8 (Notices, Etc.), for deposit in a Cash Collateral Account, (x) in
the case of clauses (i) and (ii) above, the amount required to that, after such
payment, the aggregate funds on deposit in the Cash Collateral Accounts equals
or exceeds 105% of the sum of all outstanding Letter of Credit Obligations and
(y) in the case of clause (iii) above, the amount required by Section 2.9
(Mandatory Prepayments). The Administrative Agent may, from time to time after
funds are deposited in any Cash Collateral Account, apply funds then held in
such Cash Collateral Account to the payment of any amounts, in accordance with
Section 2.9(c) (Mandatory Prepayments) and Section 2.13(g) (Payments and
Computations), as shall have become or shall become due and payable by the
Borrower to the Issuers or Lenders in respect of the Letter of Credit
Obligations. The Administrative Agent shall promptly give written notice of any
such application; provided, however, that the failure to give such written
notice shall not invalidate any such application.

 

  Section 9.4 Rescission

 

If at any time after termination of the Revolving Credit Commitments or
acceleration of the maturity of the Loans, the Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans and Reimbursement
Obligations that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Events of Default and Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 11.1 (Amendments, Waivers, Etc.), then upon the written consent of
the Requisite Lenders and written notice to the Borrower, the termination of the
Revolving Credit Commitments or the acceleration and their consequences may be
rescinded and annulled; provided, however, that such action shall not affect any
subsequent Event of Default or Default or impair any right or remedy consequent
thereon. The provisions of the preceding sentence are intended merely to bind
the Lenders and the Issuers to a decision that may be made at the election of
the Requisite Lenders, and such provisions are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

  Section 10.1 Authorization and Action

 

(a) Each Lender and each Issuer hereby appoints Citicorp as the Administrative
Agent hereunder and each Lender and each Issuer authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuer hereby authorizes the Administrative Agent to execute and deliver,
and to perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents and, in the
case of the Collateral Documents, to act as agent for the Lenders, Issuers and
the other Secured Parties under such Collateral Documents.

 

94



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders and each
Issuer; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender and each Issuer prompt notice
of each notice given to it by any Loan Party pursuant to the terms of this
Agreement or the other Loan Documents.

 

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers and its duties are entirely administrative in nature. The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation. The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.

 

(d) The Arranger shall have no obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity.

 

  Section 10.2 Administrative Agent’s Reliance, Etc.

 

None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Revolving
Credit Note as its holder until such Revolving Credit Note has been assigned in
accordance with Section 11.2 (Assignments and Participations), (b) may rely on
the Register to the extent set forth in Section 11.2(c) (Assignments and
Participations), (c) may consult with legal counsel (including counsel to the
Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (d) makes no warranty or representation to any Lender or
Issuer and shall not be responsible to any Lender or Issuer for any statements,
warranties or representations made by or on behalf of the Borrower or any of its
Subsidiaries in or in connection with this Agreement or any other Loan Document,
(e) shall not have any duty to ascertain or to inquire either as to the
performance or observance of any term, covenant or condition of this Agreement
or any other Loan Document, as to the financial condition of any Loan Party or
as to the existence or possible existence of any Default or Event of Default,
(f) shall not be responsible to any Lender or Issuer for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and (g)
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or

 

95



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

writing (which writing may be a telecopy or electronic mail) or any telephone
message believed by it to be genuine and signed or sent by the proper party or
parties.

 

  Section 10.3 Posting of Approved Electronic Communications

 

(a) Each of the Lenders, the Issuers and the Borrower agree, and the Borrower
shall cause each Guarantor to agree, that the Administrative Agent may, but
shall not be obligated to, make the Approved Electronic Communications available
to the Lenders and Issuers by posting such Approved Electronic Communications on
IntraLinks™ or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuers, and the
Borrower acknowledges and agrees, and the Borrower shall cause each Guarantor to
acknowledge and agree, that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders, the Issuers, and the Borrower hereby approves, and the
Borrower shall cause each Guarantor to approve, distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes, and the Borrower shall cause each Guarantor to
understand and assume, the risks of such distribution.

 

(c) THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC PLATFORM
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS AND
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY
(INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS) IS MADE BY THE AGENT AFFILIATES IN CONNECTION
WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d) Each of the Lenders, the Issuers, and the Borrower agree, and the Borrower
shall cause each Guarantor to agree, that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Approved Electronic Communications on the Approved Electronic Platform in
accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.

 

96



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

  Section 10.4 The Administrative Agent Individually

 

With respect to its Ratable Portion, Citicorp shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders”, “Revolving Credit Lenders”, “Requisite Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include, without
limitation, the Administrative Agent in its individual capacity as a Lender, a
Revolving Credit Lender or as one of the Requisite Lenders. Citicorp and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with, any Loan Party as if Citicorp
were not acting as the Administrative Agent.

 

  Section 10.5 Lender Credit Decision

 

Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender conduct its
own independent investigation of the financial condition and affairs of the
Borrower and each other Loan Party in connection with the making and continuance
of the Loans and with the issuance of the Letters of Credit. Each Lender and
each Issuer also acknowledges that it shall, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and
other Loan Documents.

 

  Section 10.6 Indemnification

 

Each Revolving Credit Lender agrees to indemnify the Administrative Agent and
each of its Affiliates, and each of their respective directors, officers,
employees, agents and advisors (to the extent not reimbursed by the Borrower),
from and against such Revolving Credit Lender’s aggregate Ratable Portion of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent or any of its Affiliates, directors, officers, employees,
agents and advisors in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by the Administrative
Agent under this Agreement or the other Loan Documents; provided, however, that
no Revolving Credit Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or such
Affiliate’s gross negligence or willful misconduct. Without limiting the
foregoing, each Revolving Credit Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or another Loan Party.

 

  Section 10.7 Successor Administrative Agent

 

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Requisite
Lenders shall

 

97



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Requisite Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article XI as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

 

  Section 10.8 Concerning the Collateral and the Collateral Documents

 

(a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by the Borrower or any of its
Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers and the
other Secured Parties for purposes of the perfection of all security interests
and Liens created by such agreements and all other purposes stated therein,
provided, however, that the Administrative Agent hereby appoints, authorizes and
directs each Lender and Issuer to act as collateral sub-agent for the
Administrative Agent, the Lenders and the Issuers for purposes of the perfection
of all security interests and Liens with respect to the Collateral, including
any Deposit Accounts maintained by a Loan Party with, and cash and Cash
Equivalents held by, such Lender or such Issuer, (iv) manage, supervise and
otherwise deal with the Collateral, including the making of Protective Advances
in an aggregate amount not to exceed the lesser of $5,000,000 and the aggregate
amount of the unused Revolving Credit Commitments, (v) take such action as is
necessary or desirable to maintain the perfection and priority of the security
interests and Liens created or purported to be created by the Collateral
Documents and (vi) except as may be otherwise specifically restricted by the
terms hereof or of any other Loan Document, exercise all remedies given to the
Administrative Agent, the Lenders, the Issuers and the other Secured Parties
with respect to the Collateral under the Loan Documents relating thereto,
applicable law or otherwise.

 

98



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(b) Each of the Lenders and the Issuers hereby consents to the release and
hereby directs, in accordance with the terms hereof, the Administrative Agent to
release (or, in the case of clause (ii) below, release or subordinate) any Lien
held by the Administrative Agent for the benefit of the Lenders and the Issuers
against any of the following:

 

(i) all of the Collateral and all Loan Parties, upon termination of the
Revolving Credit Commitments and payment and satisfaction in full of all Loans,
all Reimbursement Obligations and all other Obligations that the Administrative
Agent has been notified in writing are then due and payable (and, in respect of
contingent Letter of Credit Obligations, with respect to which cash collateral
has been deposited or a back-up letter of credit has been issued, in either case
in the appropriate currency and on terms satisfactory to the Administrative
Agent and the applicable Issuers);

 

(ii) any assets that are subject to a Lien permitted by Section 8.2(d) or (e)
(Liens, Etc.); and

 

(iii) any part of the Collateral sold or disposed of by a Loan Party if such
sale or disposition is permitted by this Agreement (or permitted pursuant to a
waiver or consent to a transaction otherwise prohibited by this Agreement).

 

Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 10.8 promptly upon the effectiveness of any such release.

 

  Section 10.9 Collateral Matters Relating to Related Obligations

 

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Contract or Cash Management
Obligation or that is otherwise owed to Persons other than the Administrative
Agent, the Lenders and the Issuers (collectively, “Related Obligations”) solely
on the condition and understanding, as among the Administrative Agent and all
Secured Parties, that (a) the Related Obligations shall be entitled to the
benefit of the Loan Documents and the Collateral to the extent expressly set
forth in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, the Guaranty and the Collateral on behalf of and as agent for the
holders of the Related Obligations, but the Administrative Agent is otherwise
acting solely as agent for the Lenders and the Issuers and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent and the Requisite
Lenders, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Revolving Credit Commitments and
its own interest in the Loans, Letter of Credit Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without

 

99



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

regard to whether any Related Obligation remains outstanding or is deprived of
the benefit of the Collateral or becomes unsecured or is otherwise affected or
put in jeopardy thereby, (d) no holder of Related Obligations and no other
Secured Party (except the Administrative Agent, the Lenders and the Issuers, to
the extent set forth in this Agreement) shall have any right to be notified of,
or to direct, require or be heard with respect to, any action taken or omitted
in respect of the Collateral or under this Agreement or the Loan Documents and
(e) no holder of any Related Obligation shall exercise any right of setoff,
banker’s lien or similar right except to the extent provided in Section 11.6
(Right of Set-off) and then only to the extent such right is exercised in
compliance with Section 11.7 (Sharing of Payments, Etc.).

 

ARTICLE XI

 

MISCELLANEOUS

 

  Section 11.1 Amendments, Waivers, Etc.

 

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and, in the case of any amendment, by the Borrower, and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, in addition to the Requisite Lenders (or the Administrative
Agent with the consent thereof), do any of the following:

 

(i) waive any condition specified in Section 3.1 (Conditions Precedent to
Initial Loans and Letters of Credit) or 3.2(b) (Conditions Precedent to Each
Loan and Letter of Credit), except with respect to a condition based upon
another provision hereof, the waiver of which requires only the concurrence of
the Requisite Lenders and, in the case of the conditions specified in Section
3.1 (Conditions Precedent to Initial Loans and Letters of Credit), subject to
the provisions of Section 3.3 (Determinations of Initial Borrowing Conditions);

 

(ii) increase the Revolving Credit Commitment of such Lender or subject such
Lender to any additional obligation;

 

(iii) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal or interest of any such Loan or fees owing to such Lender (it being
understood that Section 2.9 (Mandatory Prepayments) does not provide for
scheduled dates fixed for payment) or for the reduction of such Lender’s
Revolving Credit Commitment;

 

(iv) reduce, or release the Borrower from its obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);

 

100



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(v) reduce the rate of interest on any Loan or Reimbursement Obligations
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;

 

(vi) expressly subordinate any of the Secured Obligations or any Liens securing
the Secured Obligations;

 

(vii) postpone any scheduled date fixed for payment of such interest or fees
owing to such Lender or waive any such payment;

 

(viii) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

 

(ix) release all or substantially all of the Collateral except as provided in
Section 10.8(b) (Concerning the Collateral and the Collateral Documents) or
release the Borrower from its payment obligation to such Lender under this
Agreement or the Revolving Credit Notes owing to such Lender (if any) or release
any Guarantor from its obligations under the Guaranty except in connection with
the sale or other disposition of a Guarantor (or all or substantially all of the
assets thereof) permitted by this Agreement (or permitted pursuant to a waiver
or consent of a transaction otherwise prohibited by this Agreement);

 

(x) increase any of the percentages relating to the advance rates set forth in
the definition of “Borrowing Base” above the maximum percentages stated therein
on the date hereof; or

 

(xi) amend Section 10.8(b) (Concerning the Collateral and the Collateral
Documents), Section 11.7 (Sharing of Payments, Etc.), this Section 11.1 or
either definition of the terms “Requisite Lenders” or “Ratable Portion”;

 

and provided, further, that (x) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 11.2(f) (Assignments and Participations), affect the
grant or nature of such option or the right or duties of such Special Purpose
Vehicle hereunder, (y) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents and (z) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Loan Lender in addition
to the Lenders required above to take such action, affect the rights or duties
of the Swing Loan Lender under this Agreement or the other Loan Documents; and
provided, further, that the Administrative Agent may, with the consent of the
Borrower, amend, modify or supplement this Agreement to cure any typographical
error, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the right of any Lender or any Issuer.

 

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

 

101



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained but the consent of other Revolving
Credit Lenders whose consent is required is not obtained (any such Revolving
Credit Lender whose consent is not obtained as described in this Section 11.1
being referred to as a “Non-Consenting Lender”), then, as long as the Revolving
Credit Lender acting as the Administrative Agent is not a Non-Consenting Lender,
at the Borrower’s request, any Eligible Assignee acceptable to the
Administrative Agent shall have the right with the Administrative Agent’s
consent and in the Administrative Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent’s request, sell and
assign to the Revolving Credit Lender acting as the Administrative Agent or such
Eligible Assignee, all of the Revolving Credit Commitments, and Revolving Credit
Outstandings of such Non-Consenting Lender for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lender and all accrued and
unpaid interest and fees with respect thereto through the date of sale;
provided, however, that such purchase and sale shall not be effective until (x)
the Administrative Agent shall have received from such Eligible Assignee an
agreement in form and substance satisfactory to the Administrative Agent and the
Borrower whereby such Eligible Assignee shall agree to be bound by the terms
hereof and (y) such Non-Consenting Lender shall have received payments of all
Loans held by it and all accrued and unpaid interest and fees with respect
thereto through the date of the sale. Each Revolving Credit Lender agrees that,
if it becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent an Assignment an Acceptance to evidence such sale and
purchase and shall deliver to the Administrative Agent any Revolving Credit Note
(if the assigning Revolving Credit Lender’s Loans are evidenced by a Revolving
Credit Note) subject to such Assignment and Acceptance; provided, however, that
the failure of any Non-Consenting Lender to execute an Assignment and Acceptance
shall not render such sale and purchase (and the corresponding assignment)
invalid.

 

  Section 11.2 Assignments and Participations

 

(a) Each Revolving Credit Lender may sell, transfer, negotiate or assign to one
or more Eligible Assignees all or a portion of its rights and obligations
hereunder (including all of its rights and obligations with respect to the
Revolving Loans, the Swing Loans and the Letters of Credit); provided, however,
that (i) if any such assignment shall be of the assigning Revolving Credit
Lender’s Revolving Credit Outstandings and Revolving Credit Commitments, such
assignment shall cover the same percentage of such Revolving Credit Lender’s
Revolving Credit Outstandings and Revolving Credit Commitments, (ii) the
aggregate amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event (if less than the assignor’s entire interest) be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, except, in
either case, (A) with the consent of the Borrower and the Administrative Agent
or (B) if such assignment is being made to a Lender or an Affiliate or Approved
Fund of such Lender and (iii) if such Eligible Assignee is not, prior to the
date of such assignment, a Lender or an Affiliate or Approved Fund of a Lender,
such assignment shall be subject to the prior consent of the Administrative
Agent and the Borrower (which consents shall not be unreasonably withheld or
delayed); and provided, further, that, notwithstanding any other provision of
this Section 11.2, the consent of the Borrower shall not be required (x) for any
assignment occurring when any Event of Default shall have occurred and be
continuing and (y) for any assignment by any Affiliate of the Administrative
Agent made within 15 Business Days after the Closing Date of its Revolving
Credit Commitment held on the Closing Date.

 

102



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance, together with any Revolving Credit Note (if the assigning Revolving
Credit Lender’s Loans are evidenced by a Revolving Credit Note) subject to such
assignment. Upon the execution, delivery, acceptance and recording of any
Assignment and Acceptance and, other than in respect of assignments made
pursuant to Section 2.17 (Substitution of Lenders) and Section 11.1(c)
(Amendments, Waivers, Etc.), the receipt by the Administrative Agent from the
assignee of an assignment fee in the amount of $3,500 from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Revolving Credit Lender and, if such Revolving Credit Lender were an Issuer, of
such Issuer hereunder and thereunder, (ii) the Revolving Credit Notes (if any)
corresponding to the Loans assigned thereby shall be transferred to such
assignee by notification in the Register and (iii) the assignor thereunder
shall, to the extent that rights and obligations under this Agreement have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(except for those surviving the payment in full of the Obligations) and be
released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Revolving Credit Lender’s rights and obligations under the Loan
Documents, such Revolving Credit Lender shall cease to be a party hereto).

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recording of the names and
addresses of the Lenders and the Revolving Credit Commitments of and principal
amount of the Loans and Letter of Credit Obligations owing to each Lender from
time to time (the “Register”). Any assignment pursuant to this Section 11.2
shall not be effective until such assignment is recorded in the Register. The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower, the Administrative Agent or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

(d) Notwithstanding anything to the contrary contained in clause (b) above, the
Loans (including the Revolving Credit Notes evidencing such Loans) are
registered obligations and the right, title, and interest of the Lenders and
their assignees in and to such Loans shall be transferable only upon notation of
such transfer in the Register. A Revolving Credit Note shall only evidence the
Lender’s or an assignee’s right, title and interest in and to the related Loan,
and in no event is any such Revolving Credit Note to be considered a bearer
instrument or obligation. This Section 11.2 shall be construed so that the Loans
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related
regulations (or any successor provisions of the Internal Revenue Code or such
regulations). Solely for purposes of this and for tax purposes only, the
Administrative Agent shall act as the Borrower’s agent for purposes of
maintaining such notations of transfer in the Register.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Revolving Credit Lender and an assignee, the Administrative Agent shall, if such

 

103



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall, if requested by such assignee, execute and deliver to the
Administrative Agent, new Revolving Credit Notes to the order of such assignee
in an amount equal to the Revolving Credit Commitments assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Revolving Credit Lender has
surrendered any Revolving Credit Note for exchange in connection with the
assignment and has retained Revolving Credit Commitments hereunder, new
Revolving Credit Notes to the order of the assigning Revolving Credit Lender in
an amount equal to the Revolving Credit Commitments retained by it hereunder.
Such new Revolving Credit Notes shall be dated the same date as the surrendered
Revolving Credit Notes and be in substantially the form of Exhibit B (Form of
Revolving Credit Note).

 

(f) In addition to the other assignment rights provided in this Section 11.2,
each Revolving Credit Lender may do each of the following:

 

(i) grant to a Special Purpose Vehicle the option to make all or any part of any
Loan that such Revolving Credit Lender would otherwise be required to make
hereunder and the exercise of such option by any such Special Purpose Vehicle
and the making of Loans pursuant thereto shall satisfy (once and to the extent
that such Loans are made) the obligation of such Revolving Credit Lender to make
such Loans thereunder, provided, however, that (x) nothing herein shall
constitute a commitment or an offer to commit by such a Special Purpose Vehicle
to make Loans hereunder and no such Special Purpose Vehicle shall be liable for
any indemnity or other Obligation (other than the making of Loans for which such
Special Purpose Vehicle shall have exercised an option, and then only in
accordance with the relevant option agreement) and (y) such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain
responsible to the other parties for the performance of its obligations under
the terms of this Agreement and shall remain the holder of the Obligations for
all purposes hereunder; and

 

(ii) assign, as collateral or otherwise, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Loans), to (A) without notice to or consent of the
Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Revolving Credit Lender’s Securities and (2) any
Special Purpose Vehicle to which such Revolving Credit Lender has granted an
option pursuant to clause (i) above;

 

provided, however, that no such assignment or grant shall release such Revolving
Credit Lender from any of its obligations hereunder except as expressly provided
in clause (i) above and except, in the case of a subsequent foreclosure pursuant
to an assignment as collateral, if such foreclosure is made in compliance with
the other provisions of this Section 11.2 other than this clause (f) or clause
(g) below. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (f) any bankruptcy, reorganization, insolvency or liquidation
proceeding

 

104



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(such agreement shall survive the payment in full of the Obligations). The terms
of the designation of, or assignment to, such Special Purpose Vehicle shall not
restrict such Lender’s ability to, or grant such Special Purpose Vehicle the
right to, consent to any amendment or waiver to this Agreement or any other Loan
Document or to the departure by the Borrower from any provision of this
Agreement or any other Loan Document without the consent of such Special Purpose
Vehicle except, as long as the Administrative Agent and the Lenders, Issuers and
other Secured Parties shall continue to, and shall be entitled to continue to,
deal solely and directly with such Lender in connection with such Lender’s
obligations under this Agreement, to the extent any such consent would reduce
the principal amount of, or the rate of interest on, any Obligations, amend this
clause (f) or postpone any scheduled date of payment of such principal or
interest. Each Special Purpose Vehicle shall be entitled to the benefits of
Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of Section 2.14(d)
(Illegality) as if it were such Lender; provided, however, that anything herein
to the contrary notwithstanding, the Borrower shall not, at any time, be
obligated to make under Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d)
(Illegality) to any such Special Purpose Vehicle and any such Lender any payment
in excess of the amount the Borrower would have been obligated to pay to such
Lender in respect of such interest if such Special Purpose Vehicle had not been
assigned the rights of such Lender hereunder.

 

(g) Each Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Revolving Loans and Letters of
Credit). The terms of such participation shall not, in any event, require the
participant’s consent to any amendments, waivers or other modifications of any
provision of any Loan Documents, the consent to any departure by any Loan Party
therefrom, or to the exercising or refraining from exercising any powers or
rights such Lender may have under or in respect of the Loan Documents (including
the right to enforce the obligations of the Loan Parties), except if any such
amendment, waiver or other modification or consent would (i) reduce the amount,
or postpone any date fixed for, any amount (whether of principal, interest or
fees) payable to such participant under the Loan Documents, to which such
participant would otherwise be entitled under such participation or (ii) result
in the release of all or substantially all of the Collateral other than in
accordance with Section 10.8(b) (Concerning the Collateral and the Collateral
Documents). In the event of the sale of any participation by any Lender, (w)
such Lender’s obligations under the Loan Documents shall remain unchanged, (x)
such Lender shall remain solely responsible to the other parties for the
performance of such obligations, (y) such Lender shall remain the holder of such
Obligations for all purposes of this Agreement and (z) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each participant shall be entitled to the
benefits of Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of Section
2.14(d) (Illegality) as if it were a Lender; provided, however, that anything
herein to the contrary notwithstanding, the Borrower shall not at any time, be
obligated to make under Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d)
(Illegality) to the participants in the rights and obligations of any Lender
(together with such Lender) any payment in excess of the amount the Borrower
would have been obligated to pay to such Lender in respect of such interest had
such participation not been sold.

 

(h) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Borrower, the Administrative Agent, such Issuer and such Lender. If any Issuer
ceases to be a Lender hereunder by virtue of any assignment made pursuant to
this Section 11.2, then, as of the effective

 

105



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

date of such cessation, such Issuer’s obligations to Issue Letters of Credit
pursuant to Section 2.4 (Letters of Credit) shall terminate and such Issuer
shall be an Issuer hereunder only with respect to outstanding Letters of Credit
issued prior to such date.

 

  Section 11.3 Costs and Expenses

 

(a) The Borrower agrees upon demand to pay, or reimburse the Administrative
Agent for, all of the Administrative Agent’s reasonable internal and external
audit, legal, appraisal, valuation, filing, document duplication and
reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including the
reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, Weil, Gotshal & Manges LLP, local legal counsel, auditors, accountants,
appraisers, printers, insurance and environmental advisors, and other
consultants and agents) incurred by the Administrative Agent in connection with
any of the following: (i) the Administrative Agent’s audit and investigation of
the Borrower and its Subsidiaries in connection with the preparation,
negotiation or execution of any Loan Document or the Administrative Agent’s
periodic audits of the Borrower or any of its Subsidiaries, as the case may be,
(ii) the preparation, negotiation, execution or interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any condition set forth in Article III (Conditions To Loans And Letters Of
Credit)), any Loan Document or any proposal letter or commitment letter issued
in connection therewith, or the making of the Loans hereunder, (iii) the
creation, perfection or protection of the Liens under any Loan Document
(including any reasonable fees, disbursements and expenses for local counsel in
various jurisdictions), (iv) the ongoing administration of this Agreement and
the Loans, including consultation with attorneys in connection therewith and
with respect to the Administrative Agent’s rights and responsibilities hereunder
and under the other Loan Documents and costs of the Approved Electronic
Platform, (v) the protection, collection or enforcement of any Obligation or the
enforcement of any Loan Document, (vi) the commencement, defense or intervention
in any court proceeding relating in any way to the Obligations, any Loan Party,
any of the Borrower’s Subsidiaries (whether or not a Loan Party), the Related
Documents, this Agreement or any other Loan Document, (vii) the response to, and
preparation for, any subpoena or request for document production with which the
Administrative Agent is served or deposition or other proceeding in which the
Administrative Agent is called to testify, in each case, relating in any way to
the Obligations, any Loan Party, any of the Borrower’s Subsidiaries (whether or
not a Loan Party), the Related Documents, this Agreement or any other Loan
Document or (viii) any amendment, consent, waiver, assignment, restatement, or
supplement to any Loan Document or the preparation, negotiation and execution of
the same.

 

(b) The Borrower further agrees to pay or reimburse the Administrative Agent and
each of the Lenders and Issuers upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Administrative Agent,
such Lenders or such Issuers in connection with any of the following: (i) in
enforcing any Loan Document or Obligation or any security therefor or exercising
or enforcing any other right or remedy available by reason of an Event of
Default, (ii) in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or in any
insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any Loan
Party, any of the Borrower’s Subsidiaries (whether or not a Loan Party) and
related to or arising out of the transactions contemplated hereby or by any
other Loan Document or Related

 

106



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Document or (iv) in taking any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) described in clause (i), (ii) or (iii)
above.

 

  Section 11.4 Indemnities

 

(a) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
the Arranger, each Lender and each Issuer and each of their respective
Affiliates, and each of the directors, officers, employees, agents, trustees,
representatives, attorneys, consultants and advisors of or to any of the
foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions To
Loans And Letters Of Credit)) (each such Person being an “Indemnitee”) from and
against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses, joint
or several, of any kind or nature (including fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not such
investigation, litigation or proceeding is brought by any such Indemnitee or any
of its directors, security holders or creditors or any such Indemnitee,
director, security holder or creditor is a party thereto, whether direct,
indirect, or consequential and whether based on any federal, state or local law
or other statutory regulation, securities or commercial law or regulation, or
under common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Obligation, any Letter of Credit, any Disclosure Document, any Related Document,
or any act, event or transaction related or attendant to any thereof, or the use
or intended use of the proceeds of the Loans or Letters of Credit or in
connection with any investigation of any potential matter covered hereby
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any liability under this Section 11.4 to an Indemnitee with
respect to any Indemnified Matter that has resulted primarily from the gross
negligence or willful misconduct of that Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. Without
limiting the foregoing, “Indemnified Matters” include (i) all Environmental
Liabilities and Costs arising from or connected with the past, present or future
operations of the Borrower or any of its Subsidiaries involving any property
subject to a Collateral Document, or damage to real or personal property or
natural resources or harm or injury alleged to have resulted from any Release of
Contaminants on, upon or into such property or any contiguous real estate, (ii)
any costs or liabilities incurred in connection with any Remedial Action
concerning the Borrower or any of its Subsidiaries, (iii) any costs or
liabilities incurred in connection with any Environmental Lien and (iv) any
costs or liabilities incurred in connection with any other matter under any
Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable
state property transfer laws, whether, with respect to any such matter, such
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor in interest to the Borrower or any of its
Subsidiaries, or the owner, lessee or operator of any property of the Borrower
or any of its Subsidiaries by virtue of foreclosure, except, with respect to
those matters referred to in clauses (i), (ii), (iii) and (iv) above, to the
extent (x) incurred following foreclosure by the Administrative Agent, any
Lender or any Issuer, or the Administrative Agent, any Lender or any Issuer
having become the successor in interest to the Borrower or any of its
Subsidiaries and (y) attributable solely to acts of the Administrative Agent,
such Lender or such Issuer or any agent on behalf of the Administrative Agent,
such Lender or such Issuer.

 

107



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(b) The Borrower shall indemnify the Administrative Agent, the Lenders and each
Issuer for, and hold the Administrative Agent, the Lenders and each Issuer
harmless from and against, any and all claims for brokerage commissions, fees
and other compensation made against the Administrative Agent, the Lenders and
the Issuers for any broker, finder or consultant with respect to any agreement,
arrangement or understanding made by or on behalf of any Loan Party or any of
its Subsidiaries in connection with the transactions contemplated by this
Agreement.

 

(c) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this Section
11.4) or any other Loan Document shall (i) survive payment in full of the
Obligations and (ii) inure to the benefit of any Person that was at any time an
Indemnitee under this Agreement or any other Loan Document.

 

  Section 11.5 Limitation of Liability

 

(a) The Borrower agrees that no Indemnitee shall have any liability (whether in
contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents and Related Documents, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnitee’s gross negligence
or willful misconduct. In no event, however, shall any Indemnitee be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings). The Borrower hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN PARTY,
LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY
AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FORM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

  Section 11.6 Right of Set-off

 

Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations now or hereafter existing whether
or not such Lender shall have made any demand under this Agreement or any other
Loan Document and even though such Obligations may be unmatured. Each Lender
agrees promptly to notify the Borrower

 

108



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

after any such set-off and application made by such Lender or any of its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 11.6 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have.

 

  Section 11.7 Sharing of Payments, Etc.

 

(a) If any Revolving Credit Lender (directly or through an Affiliate thereof)
obtains any payment (whether voluntary, involuntary, through the exercise of any
right of set-off (including pursuant to Section 11.6 (Right of Set-off) or
otherwise) of the Loans owing to it, any interest thereon, fees in respect
thereof or amounts due pursuant to Section 11.3 (Costs and Expenses) or 11.4
(Indemnities) (other than payments pursuant to Sections 2.14 (Special Provisions
Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) or
otherwise receives any Collateral or any “Proceeds” (as defined in the
applicable Security Agreement) of Collateral (other than payments pursuant to
Sections 2.14 (Special Provisions Governing Eurodollar Rate Loans), 2.15
(Capital Adequacy) or 2.16 (Taxes)) (in each case, whether voluntary,
involuntary, through the exercise of any right of set-off or otherwise
(including pursuant to Section 11.6 (Right of Set-off)) in excess of its Ratable
Portion of all payments of such Obligations obtained by all the Revolving Credit
Lenders, such Revolving Credit Lender (a “Purchasing Lender”) shall forthwith
purchase from the other Lenders (each, a “Selling Lender”) such participations
in their Loans or other Obligations as shall be necessary to cause such
Purchasing Lender to share the excess payment ratably with each of them.

 

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

 

(c) The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 11.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

  Section 11.8 Notices, Etc.

 

(a) Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

 

(i) if to the Borrower:

 

CONSTAR INTERNATIONAL INC.

1 Crown Way

Philadelphia, PA 19154-4599

Attention: William Rymer

Telecopy no: (215) 552-3715

E-Mail Address: wrymer@constar.net

 

109



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(ii) if to any Revolving Credit Lender, at its Domestic Lending Office specified
opposite its name on Schedule II (Applicable Lending Offices and Addresses for
Notices) or on the signature page of any applicable Assignment and Acceptance;

 

(iii) if to any Issuer, at the address set forth under its name on Schedule II
(Applicable Lending Offices and Addresses for Notices); and

 

(iv) if to the Administrative Agent or the Swing Loan Lender:

 

CITICORP USA, INC.

388 Greenwich Street, 19th Floor

New York, New York 10013

Attention: David Jaffe, Director

Telecopy no: (212) 816-2613

E-Mail Address: david.jaffe@citigroup.com

 

with a copy to:

 

WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue,

New York, New York 10153-0119

Attention: Ronald F. Daitz, Esq.

Telecopy no: (212) 310-8007

E-Mail Address: ronald.daitz@weil.com

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swing Loan Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.

 

(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in clause (a) above shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery, (ii)
if delivered by mail, when deposited in the mails, (iii) if delivered by posting
to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device, when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The Facility) or X (The
Administrative Agent) shall not be effective until received by the
Administrative Agent.

 

110



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(c) Use of Electronic Platform. Notwithstanding clauses (a) and (b) above
(unless the Administrative Agent requests that the provisions of clause (a) and
(b) above be followed) and any other provision in this Agreement or any other
Loan Document providing for the delivery of, any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications electronically (in a format acceptable
to the Administrative Agent) to oploanswebadmin@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower. Nothing in this clause (c) shall
prejudice the right of the Administrative Agent or any Lender or Issuer to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement.

 

  Section 11.9 No Waiver; Remedies

 

No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

  Section 11.10 Binding Effect

 

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and Issuer that such Lender or Issuer has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and each Lender and Issuer and, in each case,
their respective successors and assigns; provided, however, that Borrower shall
not have the right to assign its respective rights hereunder or any interest
herein without the prior written consent of the Lenders.

 

  Section 11.11 Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

  Section 11.12 Submission to Jurisdiction; Service of Process

 

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York located in
the City of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, the
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

 

(b) Nothing contained in this Section 11.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.

 

111



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(c) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

 

  Section 11.13  Waiver of Jury Trial

 

EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUERS AND THE BORROWER
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

  Section 11.14  Marshaling; Payments Set Aside

 

None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations. To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

  Section 11.15  Section Titles

 

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such Section, the reference to the title shall govern absent
manifest error. If any reference to the number of a Section (but not to any
clause, sub-clause or subsection thereof) is followed immediately by a reference
in parenthesis to the title of a Section, the title reference shall govern in
case of direct conflict absent manifest error.

 

  Section 11.16  Execution in Counterparts

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission or by posting on the Approved
Electronic

 

112



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Platform shall be as effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all parties shall be
lodged with the Borrower and the Administrative Agent.

 

  Section 11.17  Entire Agreement

 

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

 

  Section 11.18  Confidentiality

 

Each Lender and the Administrative Agent agree to use all reasonable efforts to
keep information obtained by it pursuant hereto and the other Loan Documents
confidential in accordance with such Lender’s or the Administrative Agent’s, as
the case may be, customary practices and agrees that it shall only use such
information in connection with the transactions contemplated by this Agreement
and not disclose any such information other than (a) to such Lender’s or the
Administrative Agent’s, as the case may be, employees, representatives and
agents that are or are expected to be involved in the evaluation of such
information in connection with the transactions contemplated by this Agreement
and are advised of the confidential nature of such information, (b) to the
extent such information presently is or hereafter becomes available to such
Lender or the Administrative Agent, as the case may be, on a non-confidential
basis from a source other than the Borrower or any other Loan Party, (c) to the
extent disclosure is required by law, regulation or judicial order or requested
or required by bank regulators or auditors or (d) to current or prospective
assignees, participants and Special Purpose Vehicles grantees of any option
described in Section 11.2(f) (Assignments and Participations), contractual
counterparties in any Hedging Contract permitted hereunder and to their
respective legal or financial advisors, in each case and to the extent such
assignees, participants, grantees or counterparties agree to be bound by, and to
cause their advisors to comply with, the provisions of this Section 11.18.

 

[SIGNATURE PAGES FOLLOW]

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CONSTAR INTERNATIONAL INC.

as Borrower

By:  

/s/ WILLIAM S. RYMER

Name:

    Title:    

 

CITICORP USA, INC.,

as Administrative Agent, Swing Loan Lender and Lender

By:  

/s/ DAVID JAFFE

Name:

 

David Jaffe

Title:  

Director and Vice President

 

CITICORP NORTH AMERICA, INC.,

as Lender

By:  

/s/ DAVID JAFFE

Name:

 

David Jaffe

Title:  

Director and Vice President

 

CITIBANK, N.A.,

as Issuer

By:  

/s/ DAVID JAFFE

Name:

 

David Jaffe

Title:  

Director and Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 